Case 3:13-cv-00257-JAM Document 305-5 Filed 10/11/18 Page 1 of 63




             EXHIBIT E
       Case 3:13-cv-00257-JAM Document 305-5 Filed 10/11/18 Page 2 of 63


         FREDERICK KLORCZvlC, JR., ET .AL. v-s. S;       ROEBUCK AND CO., ET AL.
08/17/2016                                                             Roger D. Claypool

  1                           UNITED STATES DISTRICT COURT
  2                            DISTRICT OF CONNECTICUT
  3
  4                                                  X

   5      FREDERICK KLORCZYK, JR.,! as
   6      co-administrator of the Estate
   7      of Christian R. Klorczyk, et al.
                                       Plaintiffs
   9                                                             Civil Action No.

 10       vs.                                                     3:13-cv-00257-JAM

 11
 12       SEARS, ROEBUCK AND CO., et al.,
 13                                    Defendants
 14                                                  X

 15
 16
 17                     VIDEOTAPED DEPOSITION OF ROGER D. CLAYPOOL, a
 18             witness called by and on behalf of the Plaintiffs,
 19             taken pursuant to applicable provisions of the Federal
 20             Rules of Civil Procedure, before Nicole E. Viens, a
 21             Registered Professional Reporter and Notary Public in
 22             and for the State of Connecticut, at Day Pitney, 242
  23            Trumbull Street, Hartford, Connecticut, on Wednesday,
  24            August 17, 2016     commencing at 9:30 a.m.
  25

                                      Brandon Huseby
(860) 549-1850                    www.brandonreporting. com
     Case 3:13-cv-00257-JAM Document 305-5 Filed 10/11/18 Page 3 of 63


         FREDERICK KLORCrDK .'R-, ET AL. vs. SEARS, ROEBUCK AND CO., ET AL.
08/17/2016                                                        Roger D. Claypool
                                                       Page 2                                                                       Page 4
 1                        APPEARANCES                             1                                 INDEX

 2                                                                2
                                                                  3   WITNESS                                             EXAMINATION
 3   On behalf of the Plain     ffs:
                                                                  4   ROGER D. CLAYPOOL
              'ID J. ELLIOTT, ESQUIRE
                                                                  5   (By Mr. Elliott)                                          7
 5                 u. ORTICELLI, ESQUI.                           6   (By Mr. Zakrzews)ci)                                    133
 6         i.;ay Pitney LLP                                       7   (By Ms. Todd-Trotta)                                    226

 7         242 T-minbull Street
                                                                  9
           Hartford, Connecticut        C61C3
                                                                 10
 9         (860)   275-0100
                                                                 11                             EXHIBITS
10         dj elliott@daypitney.com                              12   NO.                                                            PAGE
11                                                               13   Exhibit 1    Subpoena                                            14

12         HOWARD S. EDINBURGH, ESQUIRE                          14   Exhibit 2    Resume                                              17
                                                                 15   Exhibit 3    Separation Agreement                                87
13         Herzfeld & Rubin,    P.C.
                                                                 16   Exhibit 4    Shinn Fu Corporation 2011 PowerPoint                90
14         125 Broad Street
                                                                 17   Exhibit 5    1/6/14 Answers to Interrogatories                  114
15         New York, New York     10004                          18   Exhibit 6    Supplemental Responses to Requests
16         (212) 471-8500                                                          for Production                                     114

17         hedinburgh®herzfeld-rubin.com                         19
                                                                      Exhibit 7    Unidentified Document                              114
18
                                                                 20
19   On behalf of the Defendants:
                                                                      Exhibit 8    1/20/15 Responses to Requests for Production 114
20         STEVEN J. ZAKRZEWSKI,       ESQUIRE                   21
21         Gordon & Rees                                              Exhibit 9    7/9/15 Responses to Requests for Production        114

22         95 Glastonbury Boulevard, Suite 206                   22
                                                                      Exhibit 10    Objections and Responses to
23         Glastonbury, Connecticut        06033
                                                                 23                 Rule 30(b)(6) Notice                              114
24         (860)   278-7448
                                                                 24   Exhibit 11    Complaint                                         128
25         s2akrzewski@gordonrees.com                            25   Exhibit 12    Letter                                            128

                                                        Page 3                                                                      Page 5
 1   APPEARANCES CONTINUED:                                       1   EXHIBITS CONTINUED:

 2                                                                2   Exhibit 13    Letter                                            129

 3   On behalf of Defendant Sears, Roebuck and Co.:               3   Exhibit 14    Unidentified Document                             129

 4         ERICA TODD-TROTTA, ESQUIRE                             4   Exhibit 15    Unidentified Document                             129

 5         Trotta, Trotta & Trotta                                5

 6         900 Chapel Street                                      6             (Exhibits were retained by Attorney Elliott.)

 7         New Haven, Connecticut       06503                     7

           etodd@trottalaw.com

 9                                                                9

10   Also Present:   Ed Giovanni, Legal Video Specialist         10

11                                                               11

12                                                               12

13                                                               13

14                                                               14

15                                                               15

16                                                               16

17                                                               17

18                                                               18

19                                                               13

20                                                               20

21                                                               21

22                                                               22

23                                                               23

24                                                               24

25                                                               25



                                                     Brandon Huseby
(860) 549-1850                                   www.brandonreporting.com                                                  Pages 2..5
      Case 3:13-cv-00257-JAM Document 305-5 Filed 10/11/18 Page 4 of 63


                 5^'ERICK KLORCZYK, JR., ET AL. vs. SEARS, ROEBUCK AND CO., ET AL.
08/17/2016                                                               Roger D. Claypool
                                                               Page 6                                                              Pages
 1                      STIPULATIONS                                     1     A.   Yes, sir. Good ncming.
 2                 hereby stipulated and agreed by and                  2      Q.   We've talked about this case before, have we
 3    between       d for the respective parties that the               3    not?
 4    deponent shall have thirty (30) days in which to read             4      A. Yes, sir.
 5    and sign tn= c^sition transcript, after which time it              5     Q. All right. I have some just -- I know you've
 6    shall be deemed to have been signed, and that the                  6   been through this before as we'll develop in a moment
 7    filing and sealing of tlje deposition transcript are               7   but you've given depositions and there are rules of the
      waived.                                                                road, but we'll just review them briefly. Your
 9            It is further stipulated and agreed that all               9   responses should be verbal, okay?
10    objections, except objections as to the form of the               10     A. Yes.
11    question, and all motions to strike shall be reserved             11     Q. No head shakes. Verbal responses. If you don't
12    until the timo of trial.                                          12   understand a question that any of the lawyers ask you,
13                                                                      13   you can ask them to clarify that, and I'm sure they'll
14                    THE VIDEOGRAPHER: This is the                     14   rephrase it so that you do understand it. And I think
15              beginning of Media Number One in the                    15   if you do answer it, we'll assume you understood the
16              videotaped deposition of Reger Claypool in              16   question, okay?
17              the mtter of Frederick Klorczyk, Jr,                    17     A. Yes, sir.
18              versus Sears Roebuck, Case Number                       18     Q. And if you want to take a break at any time,
19              3:13-cv-00257-JAM. Today's date is August               19   that's okay. This is not an endurance test. You just
20              17, 2016, and the time on the monitor is                20   can't take one while there's a question pending. Is
21              9:30.                                                   21   that all right?
22                    My nans is Ed Giovanni and I am the               22     A. I understand. Yes.
23              videographer. The court reporter is Nicole              23     Q. But I have a special instruction for you this
24              Viens. We are here with Brandon Huseby                  24   morning that applies to this deposition which I want to
25              Global Litigation.                                      25   give you and I want to rniake sure that you understand it

                                                              Page 7                                                              Page 9
 1                      Counsel, please introduce yourselves,            1   and here is the special instruction: I will be asking
 2                after which the court reporter will swear              2   you questions about your employment, your eoperience,
 3                in the witness.                                        3   your job responsibilities, your activities,
 4                      MR. ELLIOTT: My name is David                    4   investigations, inquiries, and other aspects of your
 5                Elliott of Day Pitney, LLP in Hartford,                5   former employment with Shinn Fu America. Do you
 6                Connecticut, and I represent the plaintiffs            6   understand that?
 7                in this natter. In the room with me is ray             7     A. Yes.
                  associate Bryan Orticelli, the same firm.                     Q. In none of these areas that I just mentioned and
  9                     MR. EDINBURGH: Howard Edinburgh of               9   in no area that I will be mentioning to you by way of a
 10               Herzfeld & Rubin. We are cocounsel for the            10   question will I be asking you to divulge any
 11               plaintiffs.                                           11   attorney-client privileged information. My questions
 12                     MR. ZAKRZEWSKI: Steve Za)trzewski of            12   will be geared toward finding out factual information
 13               Gordon & Rees for the defendants.                     13   from you, the who, what, when, where, and why of ray
 14                     MS. TODP-TROTTA: Erica Todd-Trotta              14   questions, and not lawyer advice or lawyer
 15               for the defendant Sears.                              15   conversations.
 16                                                                     16          Do you understand that?
 17                      ROGER D. CLAYPOOL, having been                 17      A. Yes, sir.
 18               satisfactorily identified and duly sworn by           18      Q, Are you okay with that?
 19               the Notary Public, was examdned and                   19     A. Sure.
 20               testified as follows in answer to direct              20     Q, Okay. If any there may be. I don't know if
 21               interrogatories:                                      21   there is any but if any there may be. Let's just
 22                                                                     22   clarify, you're not a lawyer, right?
 23   EXAMINATION BY MR, ELLIOTT:                                       23     A. Correct.
 24       Q. Good morning, Mr, Claypool. As I said, ray name            24     Q. You never gave anybody at SEA any legal advice?
 25     is David Elliott, We've met before, have we not?                25     A, That's correct.


                                                       Brandon Huseby
(860)549-1850                                      www.brandonrepoiting.com                                                  Pages 6..9
      Case 3:13-cv-00257-JAM Document 305-5 Filed 10/11/18 Page 5 of 63


         FREDERICK KLORCZYK, JR., ET AL. vs. SEARS, ROEBUCK AND CO., ET AL.
08/17/2016                                                        Roger D. Claypool
                                                             Page iO                                                           Page 12
 1     Q.      Okay. So have you ever been involved in a               1    nature of the claim that the stands failed, how did
 2    deposition before?                                               2    they fail, if you recall the claim?
 3      A. Yes.                                                        3      A.   I recall that the claim was loss of -- loss of
 4      Q. Can you tell us about that.                                 4    load height.
 5      A. On various occasions I would be asked to                     5     Q. Loss of load height?
 6    represent the conpany --                                          6    A. Yes.
 7      Q. When you say "the conpany,“ is it Shinn Fu                   7    Q. And are you referring -- when you say "load
      America?                                                              height," are you referring to the ratchet piece -- was
 9      A. Shinn Fu, yes.                                               9   it a ratchet and pawl type jack stand?
10      Q. Okay.                                                       10     A. Yes.
11      A. Yes.                                                        11     Q. And that the vehicle was up being supported by a
12      Q. So today when we talk about "the corpany," we're            12   ratchet and that was -- that was the height, the
13    talking about Shinn Fu America unless you tell us                13   ratchet piece you're talking about --
14    otherwise.                                                       14     A. Yes.
15      A. Agreed. I understand. Yes.                                  15     Q.   -- was the height?
16      Q. All right. And did you ever testify in a                    16                 MR. ZAmEWSKI: Objection.
17    deposition in a jack stand case, a claim involving a             17     Q.    (By Mr. Elliott) And that it lost its height?
18    jack stand?                                                      18     A. Well, that the jack stand lost its height.
19      A. I believe -- yes.                                           19     Q. Okay. All right. Any other depositions that
20      Q. Okay.                                                       20   you gave that you recall involving jack stands?
21      A. Yes.                                                        21     A.   No.
22      Q. How many times?                                             22     Q.   When was Jeffcoat, if you recall?
23      A. One.                                                        23     A.   I don't recall that specifically.
24      Q. Do you remember the name of that case?                      24     Q.   Okay.
25      A. I laelieve it was Jeffcoat.                                 25     A.   It was my first -- it was my first case and

                                                          Page 11                                                            Page 13
 1      Q.     Jeffcoat?                                                1  early'2000s, late '90s perhaps.
 2      A.     Yes. Jeffcoat v. perhaps Wal-Mart.                       2     Q. Okay. So that's it on deposition. Jeffcoat is
 3      Q.     Okay. And just very briefly, what was that case          3  your deposition involving a jack stand?
 4    about?                                                            4     A. I believe so.
 5                  MR. ZAKRZEWSKI: Can we possibly get                 5     Q. How about trial testimony on loehalf of SFA
 6             the spelling, I'm sorry, on the plaintiff's              6   involving jack stands, ever give that?
 7             name.                                                    7     A. I believe I may have testified in the case of
                     THE WITNESS: Yes. Well, as I                          Guerra.
  9            recall, it was J-e-f-f-c-o-a-t out of                    9     Q. Can you spell Guerra.
 10            north South Carolina. We -- the court was               10     A. G-u-r-e-r-r-a, I believe.
 11            in Columbia.                                            11     Q. G-u-e-r-r-a?
 12     Q.      (By Mr. Elliott)   Briefly what was that case          12     A. Correct. Yes.
 13   about?                                                           13     Q. Where was that case?
 14     A, The plaintiff had a large Lincoln town car on a             14     A. Texas.
 15   -- six jack stands.                                              15     Q. Texas. And again --
 16     Q. Six jack stands?                                            16     A. Harlingen, Texas, I believe.
 17     A.     Yes.                                                    17     Q. And briefly what was the Guerra claim about?
 18     Q.     Lifted up?                                  ' '         18     A. The jack stands failed.
 19     A.     Yes.                                                    19     Q. Do you remember what the claim -- what the
 20     Q.     Okay. And what happened? What was the claim?            20 , failure meclianism was alleged to be?
 21     A.     The claim was that the stands failed. And it            21     A. They alleged that they fell down.
 22   settled --                                                       22     Q. But you don't remember --
 23     Q. Well -                                                      23     A. The plaintiff -
 24    A.    -- prior to --                                            24     Q.    -- what the mechanism by failure was?
 25     Q. When you say this, do you remeiTter what was the            25     A. No.


                                                      Brandon Huseby
(860)549-1850                                      www.brandonreporting.com                                             Pages 10..13
      Case 3:13-cv-00257-JAM Document 305-5 Filed 10/11/18 Page 6 of 63


         FREDERICK KLORCZYK, JR., ET AL. vs. SEARS, ROEBUCK AND CO., ET AL.
08/17/2016                                                        Roger D. Claypool
                                                            Page 14                                                             Page 16
 1     Q',     Okay.                                                   1      A. The last week -- the first week of January, yes.
 2     A.      I don't recall the actual claim itself.                 2      Q. Okay. Why don't you sumtarize for us what
 3     Q,      Are you represented by an attorney today?               3    you've been doing since leaving SFA both, you know,
 4     A.      No.                                                     4    with respect to your occupation and your employment?
 5     Q.      Okay. Were you served with a subpoena today to           5     A, Sure. After leaving SFA, I was looking for work
 6    appear for today's deposition?                                        obviously and within a couple of months at a bible
 7      A. Yes. I was served a week or so ago.                          7   study meeting at church, why, a member offered me a job
                   MR. ELLIOTT: Bryan, can you                              at a plastics factory that they were -- that he and a
 9             distribute copies of this.                               9   couple of investors were purchasing, purchasing the
10                    MR. ORTICELLI; Yes,                              10   assets. And I went to work there, and after we got
11                    MR. ELLIOTT: Can you mark that as                11   the — I went to work as a quality assurance manager
12             Plaintiffs' Exhibit 1, please, Nicole.                  12   and safety guy, a safety director. And after we got
13                   (Exhibit 1, Subpoena, narked for                  13   the company up and profitable, why, they sold it, and
14             identification.)                                        14   I -- I took the opportunity -- by that time I was close
15      Q.      (By Mr. Elliott)   Is that the subpoena you were       15   to 62. So I decided to retire and go back to school
16    served   with?                                                   16   and I began --
17      A.     Yes.                                                    17     Q. Did you go to school?
18      Q.     So you appear today in response to a subpoena?          18     A. Yes. Yes.
19      A. Yes, sir.                                                   19     Q. Did you get a degree?
20      Q. Okay. Can you tell us briefly whether you did               20     A. I got a certificate in photovoltaic --
21    anything to prepare for today's deposition?                      21   photovoltaics is the actual degree.
22      A. I reviewed various exhibits yesterday.                      22     Q. Are you using that degree now?
23      Q. "Various exhibits," you mean exhibits that we               23     A. Yes.
24    might be disaissing today?                                       24     Q. What are you doing?
25      A, Yes, sir.                                                   25     A. I'm teaching.

                                                             Page 15                                                           Page 17
 1      Q.     Yep.                                                     1    Q. Where do you teach?
 2      A.     Yes, sir.                                                2    A. At Metropolitan Community Colleges in Kansas
 3      Q.     And you met with me and Bryan Orticelli?                 3   City, Missouri at the business and technology canpus.
 4      A. Yes.                                                         4    Q. What's name of your course that you teach?
 5      Q. And Mr, Edinburgh?                                           5     A. I teach several IHTE, that's stands for
 6      A. Yes.                                                         6   industrial technolcgies courses, related to solar power
 7      Q. Okay. Anything else you did to prepare?                      7   generation and distribution and electronics and
        A. I reviewed some ASME PAID minutes.                               electrical theory,
  9     Q. ASME PAID minutes?                                           9     Q. You provided me with a copy of your resume. I
 10     A. Correct.                                                    10   want to show you that document and ask if you can
 11     Q. So what's ASME?                                             11   identify it?
 12     A. American Society of Mechanical Engineers, the               12     A. That's it.
 13   committee that I vice-chaired was called portable                13     Q. Is that your resume?
 14   automotive lifting devices.                                      14     A.   Yes, sir.
 15     Q. So PAID stands for portable automotive lifting              15                 MR. ELLIOTT: Can we mark that.
 16   device comnittee?                                                16          please,
 17     A. Yes. Yes. It was a standards committee.                     17                  (Exhibit 2, Resume, marked for
 18     Q. All right. And we'll talk a little bit more                 18          identification.)
 19   about that in a second. So you reviewed some documents           19     Q,    (By Mr. Elliott) So first let's drop back and
 20   concerning that?                                                 20   let's discover your educational experience, okay. So
 21     A. Yes.                                                        21   you have currently a degree as you just described. Any
 22     Q. Okay. So as I understand it, you worked for SFA             22   other previous educational experience?
 23   for around 20 years?                                             23     A. I -
 24     A. Yes.                                                        24     Q. Formal?
 25     Q.   Until the end of December 2008?                           25     A. ForTtal, no.


                                                        Brandon Huseby
(860)549-1850                                       www.brandonreporting.com                                             Pages 14.. 17
      Case 3:13-cv-00257-JAM Document 305-5 Filed 10/11/18 Page 7 of 63


         FREDERICK KLORCZYK, JR., ET AL. vs. SEARS, ROEBUCK AND CO., ET AL.
08/17/2016                                                        Roger D. Claypool
                                                           Page
 1     Q.     Okay.   So you have this degree certificate in        1     Q.    find let's kind of walk through that, all right?
 2    photovoltaics?                                                2      A. Sure.
 3      A, Yes.                                                     3      Q. And what --in order to get it in chronology,
 4      Q, You're using that to teach an industrial                 4    you actually have to go to the next page.
 5    technology course?                                             5     A. Yes.
 6      A. Yes.                                                      6     Q. At the bottom of page 6, we start in '87 with
 7      Q, I want to talk with you about your eitployment            7   parts department and receiving department, right?
      before you joined SEA.                                               A. Yes, sir. Yes, sir.
 9      A.    Sure.                                                  9     Q. So let's take it chronologically from there
10      Q.    Could you summarize for us, and feel free to          10   forward and your first job was parts and receiving?
11    take a look at your resume at pages, I guess, one and         11     A. Parts and receiving and unloading containers,
12    two, one and two and three, somewhere in there.               12   incoming product, yes, sir,
13    Let's -- why don't we start with --                           13     Q. Okay. And then '89 to '91, you became a
14      A.    Sure.                                                 14   custcmer service nanager?
15      Q.    -- AP Productions.                                    15     A. Yes.
16      A.    With AP, okay.                                        16     Q. Technical assistance to customers, what did that
17      Q,    No. I'm sorry. Let me withdraw that. Let's go         17   involve?
18    back to -- we want to go back to the last page of your        18     A. That would have included helping the sales
19    resume and back in the '87 and '91 time frame. Well,          19   department in terms of answering questions about the
20    prior to SEA, what'd you do prior to SEA?                     20   product and this would have been subsequent to ray
21      A. I was a mechanic with a, lack of a better terra,         21   traveling overseas to learn the proc -- the various
22    a generator shop and was there for -- for quite a             22   processes and itanufacturing and getting to know the
23    while, from '71 through '86.                                  23   product.
24     Q. Was that an automotive mechanic?                          24     Q. The SEA products?
25     A. Yes. Yes. Doing various levels of rebuilds on             25     A. Yes.

                                                          Page 19                                                               Page 21
 1    generators and charging systeims, starting system for,         1     Q.   Okay. Meeting with custcmers?
 2    gosh, everything from motorcycles to aircraft.                 2     A. Yes.
 3      Q. In that job did you become familiar with                  3     Q. When it says "performed incoming product
 4    automotive lifting devices?                                    4   inspections as a" -- I'm going to say CSR, customer
 5      A.    Sure did.                                              5   service --
 6      Q.    Tell us -- describe what your familiarity was.         6     A. Okay.
 7      A.    On a daily basis, I was required to use jacks to       7     Q. -- manager "and testing per applicable industry
      lifts and jack stands to support and ramps to support              standards," please explain more fully what that means,
  9   and various vehicles.                                          9     A. At the time there were -- we had one little test
 10     Q. Okay. Something you did every day?                       10   bench that we used to test jack stands, hydraulic
 11     A, Every day, yes, sir.                                     11   jacks. I should clarify floor jacks, caster jacks, and
 12     Q. And that -- did that -- does that cover your             12   bottle jacks. And it was one of ray duties to, after I
 13   pre-SFA employment or is there more?                          13   learned the process of testing, to test a quantity of
             Pre    no. That's it.                                  14   product comiing in out of each container.
 15     Q.    Okay,                                                 15     Q. And where, for example, would the, relative to
 16     A.    That's it.                                            16   jack stands --
 17     Q.    And, then,-so you joined SEA in what year?            17     A. Yes.
 18      A. I believe it was '87. ‘                                 18     Q. --and relative to ratchet and pawl type jack
 19      Q, So why don't we look at Exhibit 2 and I'm               19   stand designs --
 20    looking at page 5, It's the second to the last page.         20     A. Yes.
 21    It's a page entitled "Detail of SEA Employment History       21     Q. — was that part of the products that you
 22    '87 to '09."                                                 22   inspected --
 23      A. Yes.                                                    23     A, Oh, sure.
 24      Q. Shinn Eu Company of America, okay?                      24     Q, -- and tested?
 25      A.    Yes.                                                 25     A. Yes, Yes,


                                                     Brandon Huseby
(860)549-1850                                     www.brandonreporting.com                                            Pages 18..21
      Case 3:13-cv-00257-JAM Document 305-5 Filed 10/11/18 Page 8 of 63


         FREDERICK KLORCZYK, JR., ET AL. vs. SEARS, ROEBUCK AND CO., ET AL.
08/17/2016                                                        Roger D. CIa>pool
                                                              Page 22                                                           Pase 24
 1     Q.    Going back to 1989?                                        1                 THE WITNESS; Yes.
 2     A     Yes.                                                       2      Q.   (By Mr. Elliott) He can object for the record.
 3     Q     And you described it as a test bench?                      3    You can still answer the questions.
 4     A     Yes.                                                       4      A. Okay.
 5     Q     Is that a testing facility?                                5                 MR. ZAKEZEWSKI: Yeah.
       A     It's a -                                                   6      Q.   (By Mr. Elliott) So going back to the late '80s
 7     Q     An early testing, facility?                                7    and early '90s, you were testing on behalf of Shinn Ft
       A     It's an early testing apparatus.                                America ratchet and pawl type design jack stands that
 9     Q        Okay.                                                    9   you received from Shinn Fu Taiwan?
10     A        Yes.                                                    10     A.   Yes.
11      Q       And back -- and I know we're starting early             11     Q.   The predecessor of Wei Fu China? Yes?
12    on but --                                                         12     A.   Yes.
13      A. That's all right.                                            13                 MR. ZAKRZEWSKI: Objection.
14           -- what was the general purpose of, in the late            14     Q.    (By Mr. Elliott) And later on, and I'll cover
15    '80s and early '90s, of your testing of, for exanple -■           15   this in detail in a second, but did the Shinn Fu
16    well, let me withdraw that. Did the ratchet and pawl              16   America test facility -- where was it located, Kansas
17    type jack stand designs that you were testing at that             17   City?
18    point in time delivered to you from Asian suppliers?              18     A. Yes. And initially it was on Ambassador Drive
19                 MR. ZAKRZEWSKT; Objection.                           19   and then we iiade a move — I don't recall the exact
20      Q.      (By Mr. Elliott)   You can answer.                      20   year --to Pomona,
21      A.      Yes.                                                    21     Q. And did that test facility grow in ccnplexity
22      Q.      And tell us the names of some of those                  22   and sophistication?
23    suppliers.                                                        23     A. Oh, yes. Yes.
24      A. During that time frame, it was predominantly                 24     Q. And we'll cover that in a minute, okay. I'm
25    Taiwan.                                                           25   staying back with the late '80s, early '90s. In that

                                                              Page 23                                                           Page 25
 1     Q. What entity in Taiwan?                                         1   time frame, the late '80s and early '90s, what was the
 2     A. The Oiiayi factory in Taiwan, the city of                      2   purpose for which you were conducting testing of the
 3    Chiayi, and the factory was just called Chiayi.                    3   ratchet and pawl type design jack stands?
 4     Q. What's the name of the corpany?                                4     A. It was primarily to -- actually it was our
 5      A.      Shinn Fu.                                                5   chainin's directive, Michael, he was --
 6      Q,      Okay. In Taiwan, the Shinn Fu Taiwan entity?             6     Q. Michael who?
 7      A.      Yes. Our — basically our mother -- nether                7     A. Michael Hung. He was insistent --
      entity.                                                                  Q. Please spell that name.
  9     Q.      Any products cone in from Hong Kong?                     9     A. H -- last name H-u-n-g.
 10     A.      Late -- no.                                             10     Q. Okay. "He was insistent..."
 11     Q.      Okay. Not at that time?                                 11     A. He was insistent upon ensuring that the jack
 12     A.      Not at that time.                                       12   stands in particular were tested thoroughly.
 13     Q.      Okay.                                                   13     Q. Okay. Where was Hung located?
 14     A.      No.                                                     14     A.   In Taiwan, in Chaiyi at the time.
 15     Q.      How about China?                                        15     Q.   And for what purpose, for conpliance with a
 16   A. -Yes.                                                          16   standard or safety or --
 17.  Q, What facility in China?                                        17     A. We had a --
 18   A. That would have been Shinwa Taislian in Taishan                18                MR. ZAKRZEWSKI: Objection.
 19 City.and --                                                         19     Q.   (By Mr. Elliott) What was the purpose?
 20 . Q. What was name of that editpany?                                20     A. Yes and yes.
 21   A.   I loelieve it was Taishan Machinery and Electric             21     Q. Okay, So explain.
 22 at the time.                                                        22     A. It -- at the time initially, we tested to the
 23   Q. Was that a predecessor of a Wei Fu Company?.                   23   Shinn Fu Tartan standard, the SFT standard, and that
 24   A. Yes.                                                           24   included --
 25               MR. ZAKRZEWSKI: Objection.                            25     Q. Let me interrupt you.     SFT had testing standards


                                                        Brandon Huseby
(860)549-1850                                        www.brandonreporting. com                                           Pages 22..25
      Case 3:13-cv-00257-JAM Document 305-5 Filed 10/11/18 Page 9 of 63


             FREDERICK KLORCZYK, JR., ET AL. vs. SEARS, ROEBUCK _ANT) CO.. ET AL.
08/17/2016                                                                                                    Roger D. Cla}-pocI
                                                          Page 26                                                              Paae 2S
                                                                     1    might give the other rranufact’orer an trper hand.              I
 1    that you --
 2      A.   Oh, yes.                                                2      Q.   Yep.
 3      Q.   -- applied?                                             3      A.   But that wasn't a -- really a big...
 4      A. Yes.                                                                  So as I understand it, one way that ASME
                                                                                                                                          )
 5      Q. Wow, okay.                                                 5   operated was through comrdtrees?
 6      A. And they were -- they included center load                 6     A. Exclusively, yes.
 7    testing in the fully expended and the fully retracted           7     Q. And one of those coimittees was the portable
      position and off-center load testing,                               automotive lifting device cant
 9      Q. - And you're speaking of ratchet and pawl design           9     A. Yes.
10    jack stands?                                                   10     Q. Describe that for us.
11      A. Yes. Yes,                                                 11     A. The committee was irade up of, again,
12      Q. All right. What about -- at this point in time,           12   manufacturers, distributors, test labs, and insurance
13    in the late '80e, early '90s, did you conduct testing          13   parties, interested parties, and we sat down and one of
14    with the purpose of determining compliance with                14   the first things we did as a conmittee after I joined
15    American industry standards --                                 IS   was to try to centralize the various standards. There
16       A. I^te -                                                   16   were at the time, I think, ten into one standard, and
 17      Q.   -- apart from the SFT standards?                       17   we found that it was easier to understand a standard
 18      A. Late in that period from, I'd say, '89 to '91,           18   that you could apply central concepts to --
 19   it became apparent to us that it would be necessary to         19
 20   comply with the current PAID, which I believe at that          20     A. — each individual category rather than have a
 21   tiiTE was '87, the 1987 standard, and in order to grow         21   hard copy jack stand, hard copy floor jack standard and
 22   the business --                                                22   so on.
 23     Q. Yeah?                                                     23     Q. And did participating companies have a
 24     A.   -- in order to meet the market demand, we wanted        24   representative, for example, on the PAID conmittee?
 25   to try to get into the -- into Sears and into other            25     A.   Yes.

                                                           Page 27                                                              Page 29
  1    retailers that were -- that were currently being               1     Q.   Were you the SPA representative?
  2     supplied by other manufacturers, American                     2     A.   I was the Shinn Fu representative.
  3    manufacturers. And in order to get into those markets,         3     Q.   Okay. And did Sears have a representative?
  4    we had to comply with ASME standards.                          4     A.   Sure,
  5        Q, ASME standards?                                         5     Q.   And who was that?
  6        A. Correct.                                                6     A. Kathy.
  7        Q. You know, as long as we're on ASME and PALD,            7     Q. Kathy who?
        okay, let's take a minute and kind of describe what                 A. Kathy Guerra.
  9     those organizations are. So what is the American              9     Q. Guerra, okay.
 10     Society of Mechanical Engineers?                             10     A. Yes.
 11        A. It's a standards -- it's a standards writing           11     Q. She was Sears' representative?
 12     group. They assigned a secretary, ASME would assign a        12     A. Yes.
 13     secretary to each group, and my group was portable           13     Q, Okay. Jumping ahead, did you end up having an
 14     automotive lifting devices. Other groups are B30,            14   elected position in the PALD committee?
 15     pressure vessel groups and other -- hundreds of other        15     A. Yes.
 16     categories. We would as a committee, basically               16     Q, What was it?
 17     like-minded manufacturers, distributors, and test labs,      17     A, It was vice chair. I was elected through three
 18     would meet twice a year to discuss the industry              18   terms of that title.
 19   ■ standards to try to respond to various trends in             19     Q. And when was that?
 20    failure and claims and --                                     20     A. Oh my, ninety -- I'd have to -- honestly I'd
 21      Q. So you discussed product failures?                       21   have to go back and look at my -- my -- the meeting
 22      A. Yes.                                                     22   minutes.
 23      Q. You analyzed product failures?                           23     Q. Okay.
 24      A, InfornBlly analyzed them as a group because no           24     A. But it was, I believe, '95 through 2009. I
 25    one wanted to reveal a trade secret, you know, that           25   resigned in 2009. I can probably get that from ASME


                                                     Brandon Huseby
(860)549-1850                                    www.brandonreporting.com                                               Pages 26..29
      Case 3:13-cv-00257-JAM Document 305-5 Filed 10/11/18 Page 10 of 63


         FREDERICK KLORCZYK, JR., ET AL. vs. SE-4RS. ROEBUCK                                                i    ET AL.
08/17/2016                                                                                                      Roger D. Claypool
                                                         Page 30
 1    if -                                                                    A.   S-ure.
 2      Q. Let's see, on your resume on page 1, this is                       A     I think you my have oc."       is. If I did.
 3    Exhibit 2, under Volunteer Work, if you turn that --                      1 step. The traveling to 'overseas factories, you
 4    turn to that with me --                                            d   told us about, right, to familiarrta yourself with
                                                                    I
 5      A.   Yes.                                                            those operations, '89, '91?
 6      Q.       'Served three terms as elected vice chair of       I 6        A. I don't --
 7    ASME Safety and Perform^oe Standard Coimittee on                   7     Q. Looking at your resume, page 6.
                                                                    1
      portable automotive lifting devices" --                            0     A. I my have suiwtarized it, the overseas travel.
 9      A.   Yes.                                                        Q   It 'was — I basically traveled to SFT initially to
10      Q.    - "where I served to develop testing,                          train on their test equipment and to familiarize myself
11    performance, and specification requirements of PALDs to                with the product in --
12    ensure safety and regulatory requirements are met II __           12       Q. Okay. Got it. Let's move to '91-'93, Exhibit
13      A.   Yes.                                                       13   2, page 6 at the top of the page, sales engineer and
14      Q.    - "and prepared same for publication by ASME."            14   your duties and stuff?
15    Is that a fair summary of what you did as vice chair of           IS       A. Yes.
16    PAID?                                                             16       Q. Why don't you read that to yourself --
17      A. Yes.                                                         17       A. Okay.
18      Q. Okay. And how many years did you serve as --                 18       Q.   -- and then we'll ask you to summarize that
19    three terms is how many years?                                    19   experience.
20      A.   Yes.                                                       20       A. Okay.
21      Q.   What length of the term?                                   21       Q. So tell us what was your experience in the
22      A.   I believe they're two- to three-year terras.               22    I
                                                                                91-'93 time frame as a sales engineer for SFA?
23      Q.   Okay. So you were vice chair for eight, nine,              23       A. That was a period of time that we were actively
24    ten years?                                                        24   building our business. Michael, our chairman, wanted
25      A.   Yes.                                                       25   to continue to -- after successfully getting into

                                                          Page 31                                                                Page 33
 1      Q.   How would you describe your familiarity with the            1   Sears --we were the first, by the way, first foreign
 2    standards, performnee, and specification requirements              2   ooitpany to qualify for the Craftsman name and with that
 3    of portable automotive lifting devices as gained                   3   success, we --
 4    through your participation in the ASME PAID coimittee?             4     Q. And when was that?
 5      A. I -- I lived it and breathed it for many years.               5     A, It was in the --
 6    I -- that was the focus of ray job duties for several              6     Q. Nineties?
 7    years and --                                                       7     A. Early '90s, yes.
        Q. Did your enployer support your participation on                     Q. Okay.
  9   that coninittee?                                                   9     A. And with that success, we wanted to go into --
 10     A. Yes.                                                         10   attempt to get into the more professional market even
 11     Q. SFA?                                                         11   further, to Grainger and some of the other tcol
 12     A. Initially, yes. Yes.                                         12   distributors. In order to do that, we needed ncre
 13     Q. Okay. So if I understand you correctly, just to              13   production. So I spent a lot of time overseas sourcing
 14   put this topic to bed, in the late '80s and early '90s,           14   factories, sourcing materials -- looking at material
 15   your kind of rudimentary test facility started with SFA           15   sources for jack stand factories in particular and --
 16   for testing ratchet and pawl type jack stand designs?             16   and caster jack, floor jack facilities. -
 17     A.   Yes.                                                       17     Q. Okay.
 18                 MR. ZAKRZEWSKI; Objection.                          18     A. Because in order to grow, we had to meet the
 19     Q.   (By Mr. Elliott) Yes?                                      19   production demands. So I spent a lot of tiiiE overseas
 20     A.   Yes.                                                       20   during that period, filled up two passports in the
 21     Q    Look at Exhibit 2, page 4. This is your resume.            21   course of ten years or so.
 22     A.   Okay.                                                      22     Q. Okay. Let me ask you this: There's an entry
 23     Q    And I'm looking at, let's see, the '91 to '93 --           23   here on page 6 that says "New product development
 24   oh, I'm sorry, I'm wrong. I 89 to '91 I want to                   24   responsible for development of Shinn Fu's joint venture
 25   still -- one more.                                                25   QC testing-programs and techniques." What's that


                                                     Brandon Huseby
(860)549-1850                                    www.brandonreporting.com                                                Pages 30..33
      Case 3:13-cv-00257-JAM Document 305-5 Filed 10/11/18 Page 11 of 63


         FREDERICK KLORCZAsK IR.. ET AL. vs. Sh. IS. ROEBUCK AND CO., ET AL.
08/17/2016                                                         Roger D. Claypool
                                                         Page 34                                                                   Page 36
 1    about?                                                              1           Let iie drill down a little bit with you on the
 2      A. In order to - another aspect of that growth was            I
                                                                          2       re CraftsiBn certification.
      to try to present innovative products. We had a joint                7
 3
 4    venture, That was during the tiire that we were looking             4      o      What did you have -- what did the coitpany have
 5    at the expansion of Wei Fu.                                          5        ■0 to get to accoiplish its Sears Craftsiran
 6      Q. Who was the joint venture with?                                 6   ce2rtification?
 7      A. With the Wei Fu group.                                          7      A. My, we had to -- we had to neet the industry
        Q.   Chinese group?                                                    standard, wiich at the time was ASME PAID Part 4, I
 9      A,   Chinese, yes.                                                 9   believe, jack stands. In addition to that, we had to
10      Q.   Was Hong Kong involved in that?                              10   iiEst Sears' own internal testing requirement --
11                  MR. ZAKRZEWSKI: Obgectim.                             11      Q. Ch, let's stop there. Sears had its own
12                  THE WITNESS: Yes, they were. We had                   12   internal testing requirements?
13            an office in Hong Kong. Michael's brother,                  13      A. Yes. Yes.
14            David Hong, H-o-n-g, and his wife ran that                  14      Q. And what time frame was this, early '90s?
15           operation.                                                   15      A. Early '90s.
16      Q.   (By Mr. Elliott)    What was the name of that Hong           16      Q. And what were those standards about? Can you
17    Kong coiipany? Was it MVP or --                                     17   describe those?
18                  MR. ZAKRZEWSKI: Objection.                            18     A. They included -- they incorporated PAID. In
19                  THE WITNESS: It was the predecessor                   19 . addition there were other cosmetic requirements. It's
20           of MVP Hong Kong. It may at that time have                   20 not something that PAID really addresses.
21           been Shinn Fu Hong Kong. I just don't                        21     Q. Yep.
22           recall.                                                      22     A. And labeling requirements that -- and packaging
23      Q.    (By Mr. Elliott)   But it jcecame MVP?                      23 requirements that Sears had.
24      A.   Yes.                                                         24     Q. An long as we're on Sears, let me ask you some
25      Q.   Okay.                                                        25 questions about Sears. Did Sears have a test facility

                                                            Page 35                                                                  Page 37
 1                   MR. ZAKRZEWSKI: Objection.    Sorry.                  1   that tested jack stands?
 2       Q.   (By Mr. Elliott) Further looking at Exhibit 2,               2     A. Oh, sure.
 3    page 6, there's an entry that says in the '91-'93 time               3     Q. And how long did it have that facility?
 4    frame "Monitor subcontractor performance through                     4     A. Oh, my --
 5    incoming product inspection and testing per applicable               5     Q, During your employment with SEA?
 6    government, coitpany, industry standards, review of                  6                MS, TODD-TROTTA: Objection to form.
 7    manufacturers' blueprints," etc. Just how would you                  7                 THE WITNESS: As I recall, yes. Yes.
      suinnarize that work?                                                      Q.    (By Mr. Elliott) Okay. Could you describe that
  9     A. That was, again, at the chainran's directive.                   9   facility - where was it located, what did they do --
 10   He wanted to make sure that the blueprints that we sent             10     A. It was a beauty.
 11   to Wei Fu, at that time just called Taishan, I believe,             11     Q.   -- who ran it? Tell us about it.
 12   that they met our requirements dimensionally and                    12                 MR. ZAKRZEWSH: Objection.
 13   mterialwise.                                                        13                 THE WITNESS: Initially Jack Garter
 14     oVI- Okay.                                                        14          ran the lab and that was at a -- a
 15     A. And we'd spend weeks there at a time testing                   15          warehouse separate from the main Sears
 16   individual ratchet bars. That was his -- that was the               16          Icuilding and -- and then when they moved to
 17   focus because if the ratchet bar is -- is not right.                17          Hoffman Estates, it really turned into a
 18   everything else is not right so.,,                                  18          very elaborate and, to me, a high-tech lab
 19     Q. What does that mean?                                           19          covering everything from toasters,
 20     A. If the mterial is not right, if it's not cast                  20          treadmills to, you know, jack stands and
 21   right, if it's not cleaned up after casting correctly,              21           jacks and --
 22   if the foundry isn't - isn't using the right                        22     Q.     (By Mr. Elliott)   So did they test Shinn Fu jack
 23   techniques in pouring and heating -- I rejected several             23   stands?
 24   factories on the basis of their not having electricity              24     A. Sure.
 25   sufficient to run the foundry but --                                25                 MS, TODD-TROITA: Objection.


                                                       Brandon Huseby
(860)549-1850                                      www.brandonreporting.com                                                  Pages 34..37
      Case 3:13-cv-00257-JAM Document 305-5 Filed 10/11/18 Page 12 of 63


         FREDERICK KLORCr'iEK JR., ET AL. vs. SEARS, ROEBUCK AND CO., ET AL.
08/17/2016                                                         Roger D. Claypool
                                                          Page 38                                                            Page 40
 1                   MR. ZMRZEWSKI: OBi''                            1     A.    Physical testing, I believe they -- I believe
 2      n      (By Mr. Elliott) Did they tas: j£dc stands that       2    they -- they stopped at PAID.
 3           idpcrted into the country by Mvr?                       3      Q. They stopped at PAID?
 4     A..    Sure.                                                  4      A. Yes,
 5                  MR. ZAKRZEWSKI: Qbiecticn.                        5     Q. Okay.
 6                  MS. TODD-TRCTTA: abjection.                       6     A. Yes.
 7      0,     I3y Mr. Elliott) , Did they test lack stands that      7     Q. But what was the purpose of the additional --
 8    were asnufactured at Idishan, ChLna?                                what was Sears's purpose, to your understanding,
 9      A.     Sure.                                                  9   relative to their separate testing of ratchet and pawl
10                   MR. ZAKRZEWSKI: Objection.                      10   type jack stand designs?
11                   MS. TODD-TROTIA: Objection.                     11                MS. TODD-TROTTA: Objection.
12      Q      (3y Mr. Elliott) What was your answer?                12                THE WITNESS: We would send a
13      A.     Yes.                                                  13          prototype of a jack stand tliat we would
14             Okay, who was in charge of that facility?             14          like to introduce. So they would not be
15             Kathy Ouerra.                                         15          able to rely on previous testing to mke a
16      Q.     Kathy Guerra, okay. And what kind of a manager        16          decision on a new design, and when I say
17    was she of that facility?                                      17          "new design," I insan that even if it
18                 MS. TODD-TROTTA: Objection.                       18          changed a model number, we would have to
19                 THE WITNESS: She was great. She was               19          present a sample for their testing along
20           --sine was tough and she was accurate and               20          with our own test reports so that they
21             she was -- you didn't mess -- you didn't              21          could reasonably compare the two test
22             try to pull a fast one over on her at all.            22          reports,
23      Q,      (By Mr. Elliott) Now, as I understand it, SEA        23     Q.    (By Mr. Elliott) Okay. Let me then -- let's go
24    had its own separate testing operation, right?                 24   loack to your resume. It's been a little unclear to me.
25      A.     Yes.                                                  25   When did — withdrawn. Was MVP, in your mind, part of

                                                           Page 39                                                           Page 41
 1      Q.     And so Sears had its own testing operation for         1   the global business operation of Shinn Fu?
 2    jack stands, right?                                             2                 MR. ZAKRZEWSKI: Objection.
 3      A. Yes.                                                       3                 IHE WITNESS: Yes.
 4      Q. What was purpose of the -- on top of SEA's                 4     Q.    (By Mr. Elliott) Okay. When did MVP enter the
 5    testing protocols, what was the purpose of Sears'               5   picture, if you recall, approximtely as a global
 6    testing protocols for ratchet and pawl type jack                6   business partner of the Shinn Fu group?
 7    stands?                                                         7                 MR. ZAKRZEWSKI: Objection.
        A. Well --                                                                      THE WITNESS: Early -- early '90s.
  9                 MR. ZAKRZEWSKI: Objection.                        9     Q.    (By Mr. Elliott) And what was its business?
 10                 MS. TODD-TROrTA: Objection.                      10     A. Primarily trading items, items that Wei Fu or
 11                 THE WITNESS: -- we weren't the only              11   SET, Shinn Fu Taiwan, weren't really in the business of
 12           supplier and Sears wasn't our only                     12   mnufacturing.
 13           customer. I --                                         13     Q. Did they distribute Shinn Fu products to
 14     Q.    (By Mr. Elliott) Well, what standards 'was Sears       14   America?
 15   applying --                                                    15     A. Sure.
 16                  MS. TODD-TROITA: Objection.                     16     Q. Okay. Did that include ratchet and pawl type
 17     Q      (By Mr. Elliott) -- in its testing?                   17   jack stand designs?
 18     A      PAID.                                                 18     A. Yes.
 19            PAID?                                                 19                MR. ZAKRZEWSKI: Objection to both
 20     A.     Yes.                                                  20          questions.
 21     Q.     Did it have — did Sears have its own set of           21     Q,    (By Mr. Elliott) I'm going to direct your
 22   testing requirements --                                        22   attention to page 5 of your resume, Exhibit 2, the
 23                 MS. IDDD-TROITA: Objection.                      23   bottom of the page, the 1993-'98 time frame.
 24                 MR. ZAKRZEWSKI: Objection.                       24     A. Yes, sir.
 25     Q.   (By Mr. Elliott) -- apart from PAID?                    25     Q. When you were a sales engineer, technical


                                                     Brandon Huseby
(860) 549-1850                                    www.brandonreporting.com                                            Pages 38..41
      Case 3:13-cv-00257-JAM Document 305-5 Filed 10/11/18 Page 13 of 63


                   ZDERICK KLORCZYK, JR., ET AL. vs. SEARS, ROEBUCK AND CO., ET AL.
08/17/2016                                                                                                    Roger D. Claypool
                                                           Page 42                                                          Page 44
 1    ser-.-ic££         and claims tranager, again, would you       1     Q.   Another entry on page 5 of your resume under the
 2    read that section to yourself and then I'11 ask you to         2    '93 to '98 time frame —
      sunira;                                                        3      A. Yes.
 4      A. Yes. Yes.                                                 4      Q. --is technical writer for new product operator
 5      Q.           what were your duties and                       5    instruction and parts mnuals --
 6    responsibilities in the 1993 to 1998 time frame as a            6     A, Yes.
 7    sales engineer, technical services manager, and claims          7     Q. — parentheses OIIWs?
      rtanager?                                                            A.     Yes.
 9       A.     ves very busy during that time period. We had         9     Q. Could you explain what that means.
10    taken on a new product, electrically-powered                   10     A. One of my jobs was to put together legible and
11    treadmills. We developed a sporting goods department.          11   neaningful operator iranuals for our products.
12    We had two engineers that worked out -- worked out of          12     Q. Did that include jack stands?
13    Seattle, Washington that worked on the electronics that        13     A. Yes.
14    would operate and control the treadmills --                    14     Q. Did it include ratchet and pawl design jack
IS      Q.     Okay.                                                 15   stands?
16      A.     -- at that time --                                    16     A. Yes.
17      Q.     I'm going to interrupt you and ask you a              17     Q. And what did those nanuals consist of?
18    different question.                                            18     A. It would consist of owner's instructions,
19      A. Okay.                                                     19   assembly instructions if there were assembly
20      Q. Because I want to focus your attention on                 20   instructions, user instructions, parts diagrams, and
21    upgrading the in-house testing lab.                            21   parts listing, warning verbiage, and a warranty.
22      A. Oh, sure.                                                 22     Q. Okay. At the bottom of page 5 on your resume.
23      Q. Tell us about that.                                       23   Exhibit 2 is the first entry that I see that deals with
 24     A. Well, the tiite I spent in Taiwan and in the              24   the topic of "investigating and process property damage
 25   overseas factories, I was able to use much more                25   claims, advise on mitigating and handling safety

                                                         Page 43                                                               Page 45
  1   sophisticated test equipment than we had at our                 1   risks. 11 I remind you of my limiting instruction at the
  2   facility in Kansas City, and I lobbied for --                   2   outset of this deposition. I'm looking for your
  3   successfully for an upgrade to the equipment. As a              3   responses to what was the factual content of your
      matter of fact, Shinn Fu Taiwan sent one of their --            4   investigation in processing daneging claims and
  5   one of the testing fixtures that I had worked with over         5   advising on safety risks? What kind of activities did
  6   there to our facility and we set it tp and I added -- I             you engage in?
  7   lobbied successfully for digital load cells for both            7                   MR. ZAKRZEWSKI: And we're asking for
      pieces of test equipment that I had.                                         a general description of those type of
  9     Q. And was this relative to the American test                 9            activities?
 10   facility for Shinn Fu?                                         10                   MR. ELLIOTT: I'm letting the
 11     A. Yes.                                                      11            question stand, sir.
 12     Q. Yeah, okay.                                               12                   MR. ZAKRZEWSKI: Okay. I object and
 13     A. Yes. In other words, the old system was --the             13            instruct the witness not to answer as to
 14   only time that you could get an acairate reading was to        14            specific facts gained from any
 15   do some calculations, convert pressure, psi, to                15            investigation performed which was performed
 16   pounds-force. And with the digital load cell, you              16            in conjunction with or at the direction of
 17   could apply the load and get a readout in -- in                17            the legal department, including, but not
 18   5-pound, 20-pound increments.                                  18            l.iimted to, Arthur Chaykin. As I
 19     Q. Okay. And so the testing protocols that you               19            understand it, the question asks general
 20   were able to employ in this time frame became more             20            job duties and tilings like that.
 21   sophisticated?                                                 21                   MR. ELLIOTT: Mr. Zakrzewski, was
 22     A. Yes.                                                      22            Mr. Chaykin an employee of your client in
 23     Q. Did you apply them to the ratchet and pawl type           23            the '93 to '98 time frame?
 24   jack stand designs?                                            24                   MR. ZAKRZEWSKI: I'm talking about
 25     A. Yes. Yes.                                                 25            any time frame and I'm talking about anyone


                                                      Brandon Huseby
(860) 549-1850                                    www.brandonreporting.com                                             Pages 42..45
      Case 3:13-cv-00257-JAM Document 305-5 Filed 10/11/18 Page 14 of 63


         FREDERICK KLORCZYK, JR., ET AL. vs. SEARS, ROEBUCK AND CO., ET AL.
08/17/2016                                                        Roger D. Claypool
                                                         Page 46                                                              Page 48
 1           in the legal department during that time                 1    Shaw and Steven Huang --
 2           frame or any other.                                      2      Q. Nonlawyers?
 3      Q.    (By Mr. Elliott) Mr. Claypool, was Mr. Chaykin          3      A. Yes.
 4    an employee of SFA during this time frame?                      4      Q. Right.
 5     A.    No.                                                      5      A. Yes, nonlawyers. I would receive documents,
 6      Q.   No. You can answer.                                      6    notes, handwritten notes, that they would give me from
 7                MR. ELLIOTT: Unless you want to                     7    customers, when I say "customers," I'll use the term
             claim it?                                                     "end users" instead because customers could also
 9                  MR. ZAKRZEWSKI: I claim the                        9   include a company or a Sears or a Miart or a Wal-Mart.
10           objection to the extent you worked with, I               10   So end users and customers would call to cortplain about
11           think you understand, anyone in the legal                11   this broke or that broke. I would get treadmill
12           department irrespective of whether it was                12   claims. I would get jack claims. I would get jack --
13           Mr. Chaykin or someone else,                             13      Q. Jack stand claims?
14      Q.    (By Mr. Elliott) Let's just clarify this and --         14      A. I would get jack stand claims and on a variety
15      A.   Okay.                                                    15   of different products. And at that time when we first
16      Q.   -- and get this, you know, on the table.                 16   started bringing in trading items, items that we didn't
17      A.   Okay.                                                    17   itonufacture, primrily electrical items, we would
18      Q.   In order to answer this question that I just             18   occasionally get a claim for, you know, property damage
19    asked you, do you have to tell iK about any                     19   for those as well.
20    conversations you had with a Shinn Fu lawyer?                   20     Q. Okay.
21      A.   No.                                                      21     A. And it would range from a $5 claim to a bit
22      Q.   Answer.                                                  22   more.
23                 MR.' ZAKRZEWSKI: Okay. You                         23     Q. Okay.
24           understand my objection isn't limited to                 24     A. And it would be my job to investigate the claim,
25           conversations with attorneys, It also                    25   call the claimant, have them send it in. I would send

                                                            Page 47                                                            Page 49
 1           enconpasses factual investigations                        1   a -- send them a questionnaire basically getting the
 2           performed at the direction of or in                       2   details of the claim and then try to determine from
 3           conjunction with attorneys, specifically                  3   that what happened. If I was lucky enough to get a
■ 4          those in connection with disputed claims                  4   product, that was great because I could determine
 5           which were in litigation or could lead to                 5   within a reasonable doubt what was wrong with the
 6           litigation.                                               6   product, what occurred, and then make a reconmendation
 7      Q.    (By Mr. Elliott) Okay. In order to answer ray            7   to settle the claim or -- or deny the claim altcqether.
      question, will you be required to divulge the                          Q. And at that point, in the time frame we're
  9   informtion counsel just described?                               9 talking about, that investigation responsibility was
 10     A. I'm confused as to -- as to --                             10 carried out at Shinn Fu by nonlawyers?
 11     Q. He's asking about activities you engaged in at             11     A. Oh, sure. Sure. I believe at one point I had
 12   the direction of counsel. Do you have to tell us about          12 power of attorney to make decisions on that, I think I
 13   that to answer that question?                                   13 still have that somewhere.
 14     A. No.                                                        14     Q. Okay. All right.
 15                MR. ZAKRZEWSKI: Or working with                    15 .                MR. ZAKRZEWSKI: Sorry. Power of
 16          counsel.                                                 16          attorney?
 17                THE WITNESS: No.                                   17                  THE WITNESS: Yeah. Yeah. Yeah.
 18     Q.   (By Mr. Elliott) Okay. All right. Then go                18                  MR. ZAKRZEWSKI: So you were
 19   ahead and answer,                                               19          essentially acting as an attorney for the
 20     A. And if I cross a line, somebody will --                    20          coitpany, even though you were a nonlawyer?
 21                MR. ZAKRZEWSKI: Someone will pipe                  21                  MR, ELLIOTT: Well, don't interrupt
 22          up, yes.                                                 22          my examination, please. You can have
 23     Q.    (By Mr, Elliott) I'm sure. I'm sure.                    23           cross.
 24     A. All right. So at the tine, I -- I would                    24     Q.    (By Mr, Elliott) So let tie switch topics a
 25   receive, through the direction of ray managers, William         25 little bit. Relative to your investigation of factual


                                                   Brandon Huseby
(860)549-1850                                   www.brandonreporting.com                                               Pages 46..49
      Case 3:13-cv-00257-JAM Document 305-5 Filed 10/11/18 Page 15 of 63


         FREDERICK KLORCZYK, JR., ET AL. vs. SEARS, ROEBUCK AND CO., ET AL.
08/17/2016                                                        Roger D. Claypool
                                                            Page 50                                                            Page 52
 1    claims involving ratchet and pawl type design jack              1    litigation privilege.
 2    stands, did you encounter a phenomenon or a claim               2          Judge Fitzsirtmons herself has cited
 3    relative to a sudden and unexpected loss of ratchet             3    this precedent in the context of civil
 4    height?                                                         4    litigation. So that's what I'm talking
 5      A. During that time period --                                 5    about.
 6      Q. At any time period.                                        6           MR. ELLIOTT: Okay.
 7      A. Would you repeat ,the question.                            7           MR. ZAKRZEWSn; And that's what I
        Q. Yeah. Did you at any time during your factual                   instruct the witness not to answer on.
 9    investigation of claims regarding the ratchet and pawl           9          MR. ELLIOTT: Well, and I'm asking a
10    type jack stand design, did you encounter claims                10   factual question as to whether -- my
11    concerning sudden and unexpected loss of ratchet                11   question on the table right now is did his
12    height?                                                         12   fact investigations of any such claims
13      A. Yes.                                                       13   involve a claim of sudden loss of ratchet
14                 MR. ZAKRZEWSKI: Objection.                         14   height, unexpected loss of ratchet height.
15      Q.   (By Mr. Elliott) Could you describe that.                15   I don't think that inplicates any
16                 MR. ZAKRZEWSKI: And I object to you                16   confidence or privilege and I would like
17           testifying about the factual specifics of                17   him to answer the question.
18           any claim you investigated. You testified                18          MR. ZAKRZEWSKI: If he performed a
19           that you were working as power of attorney               19   factual investigation in response to a
20           for the cotipany --                                      20   claim that Shinn Fu had notice of --
21                 IHE WITNESS: I had -                               21          MR. ELLIOTT: Yeah.
22                 MR. ZAKRZEWSKI: - during that                      22          MR. ZAKRZEWSKI: -- either working
23           period.                                                  23   with the legal department, for the legal
24                 THE WITNESS: -- a document.                        24   department, or as the de facto legal
25                 MR. ZAKRZEWSKI: You had a document                 25    department, that infomation would be

                                                            Page 51                                                            Page 53
 1    that was essentially empowering you as an                        1   subject to this claim of privilege.
 2    attorney. I object and instruct the                              2         MR. ELLIOTT: Okay. Well, that has
 3    witness not to answer.                                           3   not been established. It's not been
 4          MR. ELLIOTT: Well, that's not the                          4   established that he was a lawyer. He's
 5    definition of attorney-client privil^e.                          5   not. It's not been established whatever a
 6    Attorney-client privilege is coitmunications                     6   de facto legal department is. I don't know
 7    with a lawyer representing the company.                          7   what that means. I'm not asking him to
            MR. ZAKRZEWSKI: Okay. And I'm glad                             divulge a privilege or a confidence.
  9   you brought that ip because we're not --                         9          I'm asking him a fact question. The
 10   and you and I have discussed this in                            10   fact question is: Did such claims
 11   KEet-and-confer teleconferences that we're                      11   investigation involve that claim, period.
 12   not only talking about attorney-client                          12          MR. ZAKRZEWSKI: This - and this
 13   privilege. We're also talking about Rule                        13   might be — this might be the disconnect
 14   26(b)(3), materials prepared in                                 14   where we need to get Magistrate Fitzsirtmons
 15   anticipation of litigation. I think it's a                      15   on the phone because I think --
 16   good time to put this on the record.                            16          MR. ELLIOTT: Make your call. You-
 17          There's Second Ciradt precedent from                     17   can make your call.
 18   the Second Circuit Court of Appeals, not                        18         MR. ZAKRZEWSKI: - where our
 19   from district courts, within the Second                         19   understanding -- there's a gap.
 20   Circuit In re Grand Jury Subpoena 282F 3rd                      20         MR. ELLIOTT: You can make your call.
 21   at 161 holding that factual investigations                      21         MR. ZAKRZEWSKI: Okay. You noted a
 22   conducted in anticipation of litigation,                        22   lack of record to establish the privilege
 23   pending or threatened claims, anticipated                       23   that I asked to claim. I'd like to
 24    future claims can also be subject to                           24   question the witness very briefly to get
 25    materials prepared in anticipation of                          25   any facts on the record that might allow us


                                                    Brandon Huseby
(860) 549-1850                                   www.brandonreporting.com                                                 Pages 50..53
      Case 3:13-cv-00257-JAM Document 305-5 Filed 10/11/18 Page 16 of 63


         FREDERICK KLORCZYK, JR., ET AL. vs. SEARS, ROEBUCK AND CO., ET AL. ^
08/17/2016                                                        Roger D. Claypool
                                                         Page 54                                                                Page 56
 1    to determine whether or not that privilege                   1    performed certain factual, investigations at
 2    would apply.                                                 2    the direction of the legal department,
 3           MR. EIiLIOTr: I don't know what                       3    correct?
 4    privilege you're talking about but, I mean,                  4          THE WITNESS: There is no legal
 5    I don't mind you asking some clarifying                      5    department at SEA --
 6    questions, but I'm not going to have my                      6          MR. ZAKRZEWSH: You -
 7    examination interrupted., But if you                         7          THE WITNESS: - at that time.
      want -- if you think you need to ask some                               MR. ZAKRZEWSKI: At that time. At
 9    questions for a record, go ahead and we'll                    9   some period in time, you performed factual
10    see where that goes.                                         10   investigations at the direction of an
11          MR. ZAKRZEWSKI: Thank you.                             11   in-house attorney?
12          The question he just -- that Attorney                  12         THE WITNESS: Yes.
13    Elliott asked you --                                         13         MR. ZAKRZEWSKI: And working with an
14          THE WITNESS: Yes.                                      14   in-house attorney?
15          MR. ZAKRZEWSKI: -- about performing                    15         THE WITNESS: Yes.
16    a factual investigation related to a sudden                  16         MR. ZAKRZEWSn: All right. And he
17    or unexpected loss of height --                              17   obviously had an eye toward the conpany's
18          THE WITNESS: Okay.                                     18   resolution litigation strategy in
19          MR. ZAKRZEWSKI: -- on a jack stand,                    19   conducting those investigations?
20    those investigations that you performed,                     20         THE WITNESS: I can assume so.
21    you said that they were in response to                       21         MR. ZAKRZEWSKI: Yes, okay. So I
22    written claims of which you were given                       22   object to you giving any response regarding
23    notice by your superiors at Shinn Fu                         23   any of those claims that you just described
24    Coitpany of Airerica?                                        24   where you're working with counsel or at the
25           THE WITNESS: Yes.                                     25   direction of counsel.

                                                         Page 55                                                            Page 57
 1           MR. ZAKRZEWSH: Okay. And did you                       1                 THE WITNESS: Okay.
 2    understand that the results of your                           2                 MR. ELLIOTT: Well, let me - then
 3    investigations would be used to assist the                    3          let me limit it then.
 4    corrpany in developing resolution strategies                        Q.    (By Mr. Elliott) I'll limit ray question, the
 5    and legal strategies regarding those                          5   question that's pending for me to factual
 6    claims?                                                       6   investigations involving claims of sudden loss of
 7          MR. ELLIOTT: Legal strategies?                          7   ratchet height, unexpected ratchet height collapse to
            THE WITNESS: No.                                            periods of time and claims during which you were not
 9          MR. ZAKRZEWSKI: Did you understand                      9   acting — there was no legal department at SEA. You
10    that the results of your investigations                      10   were not acting at the direction of a lawyer.
11    would inpact the conpany's handling of the                   11     A. Okay.
12    claims if they went into litigation.                         12     Q. You were not resolving litigations. You were
13          THE WITNESS: It was not a                              13   conducting factual investigations not at the direction
14    consi.deration I made.                                       14   of counsel. I'll limit it.
15          MR. ZAKRZEWSKI: It was not a                           15                 MR. ZAKRZEWSKI: And if you could
16    consideration you made?                                      16          clarify the time period, that would be very
 17         THE WITNESS: Yes.                                      17           helpful.
 18         MR. ZAKRZEWSKI: But do you                             18     Q.    (By Mr. Elliott)    Was it 2005, in about that
 19   understand that that was something the                       19   area?
 20   conpany would use the factual information                    20                 MR. ZAKRZEWSKI:    It would be prior to
 21   for?                                                         21           a certain   time, correct?
 22          THE WITNESS: No.                                      22                 THE   WITNESS: Correct. Correct.
 23          MR. ZAKRZEWSKI: No.                                   23                 MR.   ZAKRZEWSKI: And can you give me
 24          THE WITNESS: No.                                      24           a general   benchmark of what you think that
 25          MR. ZAKRZEWSKI; So did you -- you                     25           time was,   whether it was 2005 or --


                                                      Brandon Huseby
(860) 549-1850                                     www.brandonreporting.com                                            Pages 54..57
      Case 3:13-cv-00257-JAM Document 305-5 Filed 10/11/18 Page 17 of 63


         FREDERICK KLORCZYK, JR., ET AL. vs. SEARS, ROEBUCK AND CO., ET AL.
08/17/2016                                                        Roger D. Claypool
                                                            Page 58                                                             Page 60
 1                   THE WITNESS:   I don't recall when               1     A.      It would be on occasion, I would get a claim
 2           Arthur started.                                          2    that for the most -- for the most part, they were finer
 3      Q.   (By Mr. Elliott) Yeah but the claimis that I'm           3    damages, minor injuries, but occasionally I would get
 4    asking you about from a factual point of view, did they              one that would prompt me to ask for the stand so that I
 5    occur in the 2005 time frame about sudden loss of               5    could do a visual, perhaps go to a site to make an
 6    height claims?                                                   6   inspection, and it would help me to then bring that
 7      A. Jpproximately. i                                            7   information to William Shaw or Steven Huang --
                   MR. ZAKRZEWSH; Okay. And was there                        Q.     Both nonlawyers?
 9           legal counsel at SFA during that time?                    9     A. Yes.
10                 THE WITNESS: I don't recall when                   10     Q. Right,
11           Arthur started,                                          11     A. -- basically to -- the president and CFO, I
12                 MR. ZAKRZEWSKI: So it may have been                12   think, at that time during that time frame --
13           during his tenure there?                                 13     Q. Okay.
14      Q.   (By Mr, Elliott) When you investigated                   14     A.   --of SFA. And then they could lobby SFT for
15    claims --                                                       15   funds to, you know, take care of the issue.
16                    MR. ZAKRZEWSKI: Wait, wait, wait.               16     Q. Relative to the claims eiiperience that you had
17           We have a question here.                                 17   on jack stands, what -- where did claims regarding jack
18                 THE WITNESS: I -- I don't know.                    18   stand failures stand on your list of frequency?
19                 MR. ZAKRZEWSH: Okay. So that's a                   19     A. Number two. Number two.
20           yes --                                                   20     Q. Jack stand failures?
21                    THE WITNESS: Yes.                               21     A. Behind -- behind floor jacks, yes.
22                    MR. ZAKRZEWSKI: -- it may have been             22     Q. Okay. Now, let's get back to -- now I'm going
23           during his tenure, okay.                                 23   to again --
24                 THE WITNESS: I'd have to know when                 24     A. Sure.
25           he started.                                              25     Q. -- remind you of my instruction at the

                                                          Page 59                                                             Page 61
 1                  MR. ZAKRZEWSKI: Okay.                              1   beginning.
 2      Q.    (By Mr. Elliott) Well, I'm referring to some             2     A. Yes.
 3    claims that we discussed in 2005. My understanding was           3     Q. I'm asking for factual information that you know
 4    there wasn't a lawyer directing your factual claims                  about derived not at the direction of counsel and
 5    investigation at that time; is that true?                        5   claims you looked at not at the direction of counsel,
 6      A. I cannot be certain in 2005.                                6   no conversations with lawyers, no legal advice given to
 7      Q. Okay. Was there a period of time where you know             7   you by a lawyer all relative to the topic of sudden,
      there was no direction by a lawyer involving those                   unexpected, unintended loss of ratchet height --
  9   claims?                                                          9     A. Sure.
 10     A. It -- prior to Chaykin's arrival.                          10     Q. -- on a jack -- on a ratchet and pawl designed
 11     Q, That's what I want to ask you about.                       11   jack stand. Are you with me?
 12     A. Okay. Sure. Sure.                                          12     A, Yes.
 13      Q, Not at the direction of Mr. Chaykin or another            13                 MR, ZAKRZEWSKI: And this is subject
 14   lawyer.                                                         14          to your agreement before that it's before
 15     A. Sure,                                                      15          you were working with Mr. Chaykin --
 16     Q. Okay. So I'd ask -- I would ask for an answer              16                 MR. ELLIOTT: Yes.
 17   to that question. The initial question was: Did you             17                  THE WITNESS: Sure.
 18   investigate such claims?                                        18                  MR. ZAKRZEWSKI: -- before legal came
 19     A.- ■ Yes.                                                    19           in, not at the direction of any counsel.
 20     Q.   Okay. And tell us about those.                           20                  THE WITNESS: Sure.
 21     A.   They would -- that was the de facto claim for            21                  MR. ZAKRZEWSKI: Thank you.
 22   mast jack stand case --                                         22                  MR. ELLIOTT: Yes, that's agreed,
 23     Q. What was?                                                  23     Q.     (By Mr. Elliott) Tell us about son® of those
 24    A.    -- claims. Sudden loss of ratchet bar height.            24   claims and if you remember the names, tell us the
 25     Q.   Okay.     So tell us about that.                         25   names.


                                                      Brandon Huseby
(860) 549-1850                                     www.brandonreporting.com                                              Pages 58..61
      Case 3:13-cv-00257-JAM Document 305-5 Filed 10/11/18 Page 18 of 63


         FREDERICK KLORCZYK, JR., ET AL. vs. SEARS, ROEBUCK A-ND cO., ET Ai.
08/17/2016                                                         Roger D. ClajpocI
                                                         Page 62
 1      A. I believe that prior to Mr. Chaykin's arrival           1     gracious in allowing us in. The jade stand wasn't
 2    and establishment of the legal department, I probably        2     darteged in the same way that I had seen earlier in
 3    handled a dozen that were -- that aren't remarkable.         3     other claims. The jack stand didn't appear physical:
 4    They were either proven to be failures that were             4     danaged other than the -- some significant removal of
 5    attributed to placing jack stands in inappropriate            5    paint along the ratchet side.
 6    loading surfaoes --                                           6      Q. Let me take it rnj s way. What did he tell you
 7      Q, Right.            !                                      7    happened?
        A.      or just flat out a nontruth by the defendant.              A.      He said it just    .ed.
 9      Q. Well, did you ever -- did you ever reach a               9                    MR. ZAKRZSWaC: Objection.
10    conclusion that this type jack stand, ratchet and pawl       10                    THE WITSESS: He said it just lost
11    design jack stand, had a problem with sudden and             11              height and h.e heard a noise. It lost
12    unintended loss of ratchet height?                           12              height.
13                 MR. ZAKRZEWSKI: Objection.                      13      Q.      (By Mr. Elliott) Bid he have a car under load?
14                 MS. TODD-TROTTA: Objection.                     14      A.   Yes.
15                 THE WITNESS; Well, initially I got              15      Q.   Yes?
16           to tell you, I didn't really put any merit            16      A. Yes. And he suffered seme lower back
17           in it.                                                17    contusions. I don't recall all the details but he was
18      Q,    (By Mr. Elliott) But what happened?                  18    wanting $27,000 to settle.
 19     A. I had a case that -- a claim that was -- that           19      Q. And this was in -- was this in 2005, in that
 20   resulted in some injury to a guy in Illinois and --          20    area?
 21     Q.    What was his name?                                   21      A.      In that area.
 22     A.    His name was Steven Bowles.                          22      Q.      Okay.
 23     Q.    B-o-w-l-e-s?                                         23      A.      But it was prior to -- I don't recall Arthur
 24     A.    B-o-w-l-e-s.                                         24    having    anything to do with this case at all.
 25     Q.    Yep.                                                 25      Q.      Okay. So where I started with this was you told

                                                         Page 63                                                            Page 65
  1     A. And one of our -- William agreed to -- that it           1    me initially you were skeptical about these Idnds of
  2   would be a good idea to go take a look and talk to the        2    claims —
  3   guy and see if I couldn't make some determination in          3      A. Yeah because --
  4   person. And so we had a sales rep in the Chicago area         4      Q. Well, hold on. And then you had Bowles, right?
  5   pick me up at the airport and drive me there and --           5      A.      Yeah.
  6     Q. So describe to us that factual investigation and         6      Q.      But were there previous claims tliat involved a
  7   what conclusions you reached as a result of that              7    siitiilar loss of ratchet height claim that you
      investigation relative to the sudden and unintended                investigated?
  9    loss of ratchet height claim.                                9      A. Yes.
 10                 MR. ZAKRZEWSKI: To the extent that             10      Q. In the same category, no lawyers involved?
 11           it was not at the direction of legal                 11      A.      Yes.
 12           counsel.                                             12                     MR. ZAKRZEWSKI; Not claims in
 13                MR. ELLIOTT: We've already                      13              litigation?
 14           established that.                                    14                     THE WITNESS: Correct. Just --
 15                 THE WITNESS: I believe that this is            15              just --
 16           within that purview of not --                        16       Q.      (By Mr, Elliott)   Claims?
 17      Q.   (By Mr. Elliott) You can answer.                     17       A.     Claims.
 18                 MR, ZAKRZEWSKI: Of legal counsel?              18       Q.     Okay.
 19                 THE WITNESS; — of not - of no                  19       A.     Stuff that we would get over the phone or...
 20           legal counsel.                                       20       Q.     So tell me the names of those claims if you
 21            (By Mr, Elliott) You can answer.                    21     recall   them?
 22      A. Again, this was at the direction of William            22       A.     I recall a -- a Hastedt claim.
 23    Shaw, And when I arrived at Mr. Bowles' residence,, he      23       Q.     Hastedt,
 24    had the two jack stands on the table and he was              24      A.     And I don't remember the guy's first name,
 25    visibly -- he appeared to be in pain and he was very         25      Q,     Christopher?


                                                    Brandon Huseby
 (860)549-1850                                   www.brandonreporting.com                                               Pages 62..65
      Case 3:13-cv-00257-JAM Document 305-5 Filed 10/11/18 Page 19 of 63


              FREDERICK KLORCZYK, JR., ET AL. vs. SE.ARS, ROEBUCK .420 _0., ET AL.
08/17/2016                                                                                                      Roger D. Claypool
                                                          Page 66                                                                Page 68
 1     A.     Yes. Yes.                                                 1
                                                                              Q.    Vttio's Sara SunderrEr?
 2                 MR. ZAKRZEWSKI: Objection.                                 zi_   At the tiine she was wcradtg for or with William
 3                 THE WITNESS: Yes, Yes. Christopher                        and Steven.
 4            Hastedt.                                                  4      Q. Steven who?
                                                                    I
 5      Q.    (By Mr. Elliott) Yep.                                            A. Huang.
 6      A.    A Gwen Zinn, Z-i-n-n.                                 I G        Q. Yep.
 7      Q.    Yeah.           ,                                          /     A. In terms of she would prsjare loss run reports
        A.    And I don't recall the spelling of Gwen's first            s   and —
 9    name.                                                              Q     Q. Regarding such claims?
10      Q.    Any others? Remember one involving Sloan?                       A.    Yes.
11                  MR. ZAKRZEWSKI: Objection.                      1         Q.    Describe itot loss run reports regarding those
12                  THE WITNESS: Yes. William Sloan,                ! 12     claims are.
13           Bill Sloan, I believe.                                   13       A. The --at the tine we had a product liability
14      Q.    (By Mr. Elliott) Oltay. And were these all              14     insurance through Saint Paul's, I believe, and Sara
15    claims involving a sudden and unintended loss of                  10   would collect my infoniBtion on claims and then take it
16    ratchet height in a ratchet and pawl jack stand design?           16   to William or Steven and they would go through and
17                  MR. ZAKRZEWSKI: Objection.                          17   include those --
 18                 THE WITNESS: That was their claim.                  18          Okay.
 19     Q. (By Mr. Elliott) That was their claim?                       19     A.   -- that they thought were appropriate to include
 20     A. Yes.                                                         20   those on the loss runs.
 21     Q. Okay. And you investigated those?                            21     Q. Olcay. So this was, what, the internal record of
 22     A. I investigated them to the extent that I could.              22   these claims?
 23   In those cases I was not able to physically put hands             23     A. Yes. Yeah.
 24   on or eyes on a product,                                          24     Q. Who else at Shinn Fu knew about these sudden and
 25     Q. Okay. So you had all those and then you had                  25   unintended loss of ratchet height claims that you

                                                          Page 67                                                                Page 69
  1   Bowles, right?                                                     1   investigated?
  2     A. Yes.                                                          2     A. Well, eventually, with the onset of the legal
  3     Q. So there's four?                                              3   department, the legal department would have known.
  4     A. Yes.                                                          4     Q. Okay. Put aside the legal department. Other
  5     Q. Mid-2000 time frame?                                          5   business representatives of the cotpany that knew about
  6     A. Yes.                                                          6   the claims, if there are any in Kansas City?
  7     Q. Okay. And let me ask you this: Who at the                     7     A. In Kansas City, not that -- not that jump out.
      Shinn Fu American facility was aware of those claims at                  Q. How about among the Shinn Fu constituent
  9   the time? What other employees or representatives of               9   companies, were there other --
 10   Shinn Fu were aware of those claims?                              10     A. Oh, sure.
 11     A. Well, obviously I received those from either                 11     Q. Tell us about that. Who else outside of Kansas
 12   customer service or tlrrough a mailing from -- I'm                12   City in an affiliated business operation as you would
 13   pretty sure one of them was from the Wal-Mart group               13   describe it --
      claims handling, CMI, I laelieve it was.                          14     A. Sure.
 15     Q. Let's start at the top. Did Mr. Shaw, the                    15           -- of Shinn Fu knew about these claims when you
 16   president of the company, know about the claims?                  16   were investigating them?
 17     A.     Yes.                                                     17                 MR. ZAKRZEWSKI: Objection.
 18     Q.     And the customer service people knew about the           18                 THE WITNESS: They would -- we would
 19   claiiBS?                                                          19          request --
 20     A. Yes.                                                         20     Q.    (By Mr. Elliott) Who knew about the claims
 21      Q. Who else?                                                   21   outside of Kansas City?
 22     A. Likely, eventually,' Sara Sunderman would have               22     A. MVP Hong Kong, SET -
 23   been involved in --                                               23                MR. ZAKRZEWSKI: Objection.
 24     Q. Those claims?                                                24                THE WITNESS: -- manageiment, Hong
 25     A.   -- in those claims.                                        25          Kong management, Wei Fu management.


                                                    Brandon Huseby
(860)549-1850                                    www.brandonreporting. com                                                Pages 66..69
      Case 3:13-cv-00257-JAM Document 305-5 Filed 10/11/18 Page 20 of 63


         FREDERICK KLORCZ^X, JR., ET .AL. %-5.                                         ROEBUCK AND CO., ET AL.
08/17/2016                                                                                           Roger D. Claypool
                                                          Page 70 i                                                                 Page 72
 1      Q.   (By Mr. Elliott)   That itfonretion was shared            1         A. — basically.
 2    with representatives of those cccpaiiies?                       2          Q. All right. So you were able to recreate a false
 3      A.   Sure.                                                     1       sicacgnent scenario?
 4      Q.   Olcay.                                                   4                       MR. ZAKRZEWSH: Objection.
 5      A.   With the appropriate factor/, whoerer the                 5                      THE WITNESS: To the best of my
 6    producing factory would be.                                      6               ability.
 7      Q. Why?                                                        7         V.     (By Mr. Elliott) Olcay. And did the testing
        A. Because we would Icfiy for funds from them and              3             you eiiployed to test the phenomenon of this claim
 9    permission from them to — to settle or deny a claim.             9       of sudden loss of ratchet height due to false
                                                                      1o       eucagement involve off load -- off-center load testing?
10      Q. Olcay. I want to circle back now to the Bowles
11    claim to your testiitcny --                                     XX                      MR. ZAKRZEWSKI: Objection.
12      A. Sure.                                                      12                      THE WITNESS: It was a -variation of
13      Q.   -- Bowles was of some significance to you in             13               ttiat.
14    your consideration, if I have this right, and you tell          14          Q.    (By Mr. Elliott) Okay.
15    ne if I do, of the validity or credibility of such              15         A. Yes.
16    claims; is that right?                                          16          Q. Describe what that is.
17      A. Yes, sir, it was.                                          17          A. Yes. So in the past, doing off-load testing
18      Q. Olcay. Tell us about that.                                 18       consisted of positively engaging everything; in other
19      A. Yes, sir,- it was. And at the time, there was —            19       words, making a conscious effort to ensure that the
20    it was shortly later that we were asked to develop              20       pawl engaged the ratchet bar and then just apply the
21    alternative designs to mitigate the possibility of this         21       load.
22    once phantom condition.                                         22         Q.    Okay. And did you --
23      Q. Right.                                                     23         A.    Either off center or centrally.
24      A.   And --                                                   24         Q.    Okay.
 25     Q.   It turned out not to be a phantom condition.             25         A.    And I did that and it just was physically

                                                        Page 71                                                                    Page 73
  1   right?                                                           1       inpossible for this false engagement to occur at that
  2     A. It turned out not to be a phantom condition.                2       point. So in trying to recreate a scenario that might
  3      Q. Okay. And I want to try to take this                       3       involve this false engagement, I thought, well, if
      chronologically. After you identified this as a real             4       it's -- if the ratchet bar is sinply jammed into the
  5   or a credible claim, did you test for it?                            5   collar in such a way; in other words, I -- I wanted to
  6     A. In the past we had not and it would have been                   6   test to fail instead of test to pass basically. That
  7   very difficult to do so given the fixtures that we had,              7   was ity logic. And so I could nanipulate the bar
      but on my own, I -- I took it upon myself to do some                     sufficiently and the pawl to hold the load in my hand,
  9   testing and found that I could create a situation                        the load by pressing down upon it in an off-center
 10   where, for lack of a better term, you could create a            10       position, and it doesn't happen every time. Most of
 11   false engagement.                                               11       the time, it just -- under pressure, under load the
 12     Q. So let me just go back because I want to make              12       ratchet bar connects to the next engagement, but on
 13   sure I understand this. This wasn't a personal frolic.          13       more than one occasion, it would simply collapse.
 14   You did this for the company, right?                            14          Q. To the bottom --
 15                MR. ZAKRZEWSKI: Objection.                         15          A. Yes.
 16                THE WITNESS: It was a --                           16          Q. -- of the ratchet?
 17     Q.   (By Mr. Elliott) It was part of a test lab               17          A. Yes.
 18   procedure you did, right?                                       18                     THE VIDEOGRAPHER: Four minutes left
 19     A. It was part of a test lab procedure that I                 19               on the tape.
 20   wanted to try to recreate it myself.                            20                     MR. ELLIOTT: Thank you.
 21     Q. Yeah.                                                      21          Q. (By Mr. Elliott) Did you communicate the
 22     A. I could not do it under a substantial load but I           22        results of your testing relative to false engagement
 23   was able to create -- recreate it with a load that was          23        and loss of ratchet height to your colleagues at SFA?
 24   under 50 pounds --                                              24          A. Yes. And then by that time -- and this -- you
 25     Q, Okay.                                                      25        have to understand, there's some time between the


                                                      Brandon Huseby
(860)549-1850                                     www.brandonreporting.com                                                  Pages 70..73
      Case 3:13-cv-00257-JAM Document 305-5 Filed 10/11/18 Page 21 of 63


         FREDERICK KLO:                       1C. JR., ET AL. vs. SEARS, ROEBUCK AND CO., ET AL.
08/17/2016                                                                             Roger D. Claypool
                                                            Page 74                                                              Page 76
 1    clai-as and ay --                                               1     coitpany?
 2      n. Mv ouestion is: Did your        lileacues know             2       A. They were Michael's -- they are Michael's
 3    about -                                                         3     children and they ultiaetely ran the coapany, yes.
 4      A. Yes.                                                       4       Q. Part of the family that ran the conpany?
 5           — the testing and the resulcs —                          5      A.    Correct.
 6                  MR. ZAKEZEWSKI: Objection.                        6       Q.   Okay. They knew about these claims?
 7      n     (By Mr. Elliott) , -- of your testing?                  7      A.    Yes.
 8           Yes. Yes.                                                                   MR. ZAKRZEWSKE: Objection,
 9                 MR. ELLIOTT: Okay. Why don't we --                  9      Q.   (By Mr. Elliott) Okay. Anybody in China?
10           let's take a short break and -we'll deal                 10      A. Yes.
XX           with the tape issue, if that's cfey.                     11      Q. Who?
12                 THE VIDBOGRAPHER: Going off the                    12      A. Would have been the -- that particular case
13           record at 10:49.                                         13    would have been Wei Fu.
14                 (A brief recess was taken.)                        14      Q. Okay.
15                 THE VIDBOGRAPHER: We're on the                     IS      A. And it would have been those folks at Wei Fu and
16           record at 11:02.                                         16    I don't recall any of their names --
17      Q.    (By Mr. Elliott)    Mr, Claypool, I want to go          17      Q.   Okay.
18    back just a bit. I had     asked you relative to the claim      18      A.   -- off the top of my head.
19    of sudden or unintended    loss of ratchet height in the        19      Q.   Okay. A related topic, what it is is in your
20    ratchet and pawl design    jack stands who at Shinn Fu          20    discussions at the PAID conmittee meetings, at any
21    America knew about these claims, and you told me                21    point in time when you were affiliated with that
22    Mr. Shaw, Mr. Huang, Ms. Sundeman, people in customer           22    committee, was there -- was there anecdotal — formal,
23    service. Are there any other naires of people in Kansas         23    infoOTBl, anecdotal, etc., discussion of this type of
24    City that knew abcut these claims?                              24    claim, a sudden loss of ratchet height?
25     A. Not initially, no.                                          25      A. Oh, sure. Yes.

                                                            Page 75                                                          Page 77
 1      Q.   How about intimately?                                     1      Q. Tell us about that.
 2      A.   Ultimately Arthurknewabout them.                          2      A. Such claims had been going on for several years
 3      Q. Any others?                                                 3    and we all dismissed it --
 4      A. Not at SFA.                                                 4      Q. In the industry?
 5      Q. Okay. And so samequestion relative to other                 5      A. In the industry.
 6    business entities of -- that you would describe as               6      Q. Yep.
 7    Shinn Fu business entities, names of people who know --          7      A. And -- but it was something that we seriously --
      who knew?                                                             we had serious informal discussions on --
  9                 MR. ZAKRZEWSH: Objection.                          9-     Q. Yep,
 10                 THE WITNESS: MVP Hong Kong.                       10      A. -- during breaks at the meetings, prior to the
 11     Q.    (By Mr. Elliott) Nanes of people?                       11    meetings when we'd gather. At one point we even
 12     A.    Oh boy, Tony Choi.                                      12    entertained mandating a secondary load-holding device,
 13     Q.    Mr. Hong?                                               13    a redundant safety device.
 14                 MR. ZAKRZEWSKI: Objection.                        14      Q. Okay. Let me pick up there. You mentioned the
 15                 MS. TODD-TROITA: Objection.                       15    concept a moment ago before our break of you on behalf
 16                 THE WITNESS: I don't think David was              16    of Shinn Fu relative to these types of loss of height
 17         there at that time,                                       17    claims exploring potential alternative feasible
 18     Q.   (By Mr. Elliott) Okay. Tony Choi at MVP,                 18    designs --
 19     A. At SET, Victor, Betty, and Angela would have               19      A. Yes.
 20   ultimtely --                                                    20      Q.   -- to deal with this issue.   Can you tell us
 21     Q. Okay, So you need to tell us who Victor, Betty,            21    about that.
 22    and Angela are,                                                22                  MR. ZAKRZEWSKI: Objection.
 23      A. Oh, I'm sorry. They were the directors -- they            23                  THE WITNESS: Yes. In 2005 I
 24    were upper nanagement at Shinn Fu Taiwan.                      24            submitted two designs, one being a
 25      Q, They own -- did they run -- they owned the                25            spring-loaded or a spring-biased pawl that


                                                      Brandon Huseby
(860)549-1850                                      www.brandonreporting.com                                              Pages 74..77
       Case 3:13-cv-00257-JAM Document 305-5 Filed 10/11/18 Page 22 of 63


               FP^DERICK KLORCZYK, JR., ET AL. vs. SEARS, ROEBUCK AND CO., ET AL.
no  '1 -I "in’ r
yjoi L 1 / ^
           \j i\j
                                                                        Roger D. Claypool
                                                               Page 78                                                           Page 80
  1            ■(Culd work in conjunction with the                       1    and in order to expand the business, you can't increase
  2                dtional pawl, a mechanically locking                  2    cost.
  3            oawj..                                                    3      Q.    Was it part of it that they didn't want to
  4      Q.    ;3y Mr. Elliott)So is that a double locking               4    increase the cost?
  D    mechanisT:?                                                        5                 MR. ZAKRZEWSKI: Objection.
  6      A. A. double locking mechanism.                                  6     Q.    (By Mr. Elliott) Was there a cost
  7      Q. Redundant locking mechanism?                                  7   consideration?
  8      A. Yes. Yes. And also a design that utilized a                                     MR. ZAKRZEWSKI: Objection.
  9    three-piece collar assembly that the mechanic would                9                 THE WITNESS: There'S a cost
 10    have eventually just --he would have to assemble                  10          consideration.
 11    himself, bun, again, these were concepts, something to            11     Q.    (By Mr. Elliott) Okay. So we've talked about
 12    build off of. And I turned them into Joey Su --                   12   claims. Was there also litigation involving claims of
 13      Q.     Who?                                                     13   sudden loss of ratchet height, unintended, uhe:^ected
 14      A.     Joey Su.                                                 14   loss of ratchet height, litigation involving that?
 15      Q.     Who's that?                                              15     A. Yes but it was sub -- yes.
 16      A.     He was -- he's the -- he was the sales exec.             16     Q. Do you remember the names of those?
 17      Q.     For what, for this type of stand?                        17     A, That would have joeen the alleged claim in
 18      A.     For -- for all products.                                 18   Guerra.
 19      Q.     Okay, Did you present this proposal to Mr. Shaw          19     Q. Guerra?
 20    or others?                                                        20     A. Yes.
 21                   MR. ZAKRZEWSKI: Objection.                         21     Q. How about Raymond?
 22                   THE WIIUESS: I believe Mr. — I                     22     A. Yes.
 23             believe William was gone by that time. I                 23     Q. That'S a sudden loss of height claim --
 24             think Arthur had eventually cone in and --               24     A.    Yes.
 25             at that point and Mr. Shaw was gone.                     25     Q.    — litigation?

                                                        Page 79                                                                    Page 81
  1      Q.   (By Mr. Elliott) Okay. So you presented this                1     A.      Yes.
  2    alternative feasible design --                                     2     Q.      Okay.
  3                 MR. ZAKRZEWSKI: Objection.                            3                MR. ZAKRZEWSKI: Objection.
  4      Q.   (By Mr. Elliott) - in your opinion, an                      4     Q.   (By Mr. Elliott) In your opinion, would the
  5    alternative feasible design --                                     5   design change you just described with a redundant
  6                 MR. ZAKRZEWSKI: Objection.                            6   locking mechanism be a safer design relative to the
  7       Q.        (By Mr, Elliott)   -- proposal?                       7   problem of sudden and unintended loss of ratchet
         A. Yes.                                                              height?
   9     Q. And what happened?                                            9                     MR. ZAKRZEWSKI: Objection.
  10     A. They kept it on file for a number of years                   10                     MS. TODD-TROTTA: Objection.
  11   and -- and then prior to my leaving, gave it back to              11                 THE WITNESS; Yes. Yes.
  12   me, gave me -- well, I turned in not only design                  12     Q,    (By Mr. Elliott) And how would you describe the
  13   reconmendations for stands but other products as well,            13   concept of false engagement?
  lA   They gave m.e back -- gave them back to me and said that          14     A, Could you repeat the question.
  15   they weren't interested.                                          15     Q. Yeah. What is false engagement?
  16     Q, They were not interested?                                    16     A. It's when the user believes that-the stand is
  17     A. Correct.                                                     17   ready to go, that it is safe to use, and when in fact
  18     Q, Why?                                                         18   it is not.
  19     A. At the time I recall they were looking at a                  19     Q. Does it have to do with the congruence of the
  20   different design, but I think I saw a prototype of a -            20   fit between the ratchet and the pawl?
  21    a double ratchet design that I assume that they were             21                 MR. ZAKRZEWSKI: Objection.
  22    considering that instead, but it never was really                22                 THE WITNESS: Somewhat.
  23    clear. It -- whatever design -- whenever you have a              23     Q.    (By Mr. Elliott) The teeth?
  24    design change, it involves cost and this was at a time           24     A.      Somewhat.
  25    where we were trying to continually expand the business          25     Q.      Okay.


                                                         Brandon Huseby
 (860) 549-1850                                       www.brandonreporting.com                                                Pages 78..81
         Case 3:13-cv-00257-JAM Document 305-5 Filed 10/11/18 Page 23 of 63


         FREDERICK KLORCZYK, JR., ET AL. vs. SEARS, ROEBUCK AND CO., ET AL.
08/17/2016                                                        Roger D. Claypool
                                                          Page 82                                                                Page 84
 1        A,    Somiewhat.                                              1     and discussed them vnth the caipany, did SFA warn about
 2        Q.    Or a lack of congruence thereof?                        2     this phencmenon in its warning materials or product
 3                    MR. ZAKRZEWSKI: Objection.                        3     material -- product description materials that
 4                    THE WITNESS: Or a lack of, yes,                   4     accompanied the jack stand?
 5        Q.    (By Mr. Elliott) Okay. I want to return to              5                   MR. ZAKRZEWSKI: Objection.
 6       Exhibit 2, which is your resume,                               6       Q.    (By Mr. Elliott) The ratchet and pawl jack
 7          A. Yes.                                                     7     stands, change warnings?
            Q. I think you've described the '93 to '98 time                     A. No.
 9       frame, and I want to now - I'm on page 5 of Exhibit 2.          9      Q. Who would have been in charge of making that
10       I'm in the 1998 to 2003 time frame.                            10    decision?
11        A.    Yes.                                                    11      A. I was in charge of --
12        Q..   There'S an entry that says “Worked with customer        12                  MR. ZAKRZEWSKI; Objection.
13       engineering departments in third party test labs"?             13                  THE WITNESS: -- of creating and
14         A.   Yes.                                                    14            sending those types of iteims to top
15         Q.   And then a number of companies. What's that all         15           management for approval.
16       about?                                                         16      Q.    (By Mr, Elliott) Okay. So you would make a
17         A. They would -- those engineering departments               17    recommendation --
18       would have represented customers and test labs that            18      A. Yes.
19       would have been involved with our product either as a          19      Q.  —if you thought --
20       -- either as a component of an assembly that they were         20                 MR. ZAKRZEWSKI: Objection.
21       using or as a potential product or, in the case of ETL,        21      Q.   (By Mr. Elliott) -- appropriate to senior
22       MIL, and particularly CIL, I would go — I would travel         22    management?
23       to those labs and assist them in their --in setting up         23      A.   Yes.
24       their test format, particularly CEL.                           24     Q. Okay. And in any event, the language of the
25         Q. Okay. Let me drop back to the alternative                 25    warnings was not changed?

                                                              Page 83                                                           Page 85
 1       design that you described a moment ago in your                  1      A.   That is correct.
 2       testimony,                                                      2      Q.   Okay. I want to kind of finish up with your
 3         A. Yes.                                                       3    resuma here --
 4         Q. Were there other companies in your industry that           4      A. Sure. Sure.
 5       implemented those alternative designs?                          5      Q,   -- as impressive as it is. 2003 to 2007,
 6         A. Yes. Unfortunately Allied and Torin beat us to             6    getting toward the end of your time there, and I'm
 7       the punch in terms of getting to market.                        7    going to ask you to read these two entries together.
            Q. And what was their design change?                              So why don't we cover the period '03 to '08 when you
     9      A. Basically a block - it was -- it implemented a            9    left.
 10      redundant safety feature consisting of a block that             10     A. Sure.
 11      went through the collar. You -- the user would insert           11     Q. Okay. And read that to yourself and then you
 12      it. It would capture a ratchet style engagement point           12   can just kind of suimarize for us what you were doing
 13      on the bar itself and go through the other side and             13   at that time for Shinn Fu.
 14      then it would be pirned to secure it. This would --             14     A, .All right.
 15      this would further capture the ratchet bar, preventing          15     Q. Okay. So summarize that for us.
 16       it from mioving -- moving it out of engagement as -- as       -16     A. There's a period there between the time that --
 17      the ratchet bar is either lifted up, which would cause          17   the time that I went to work directly for Arthur that
 18      disengagement on the traditional design, and it                 18   I -- I was primarily still doing property damage and
 19      would -- and it would virtually elimdnate the                  19    personal injury claims investigation and processing
 20      possibility of — of a false engagement.                        20     them.
 21         Q. Okay. When the circuimstances that you've just           21       Q. Yep.
 22       testified about in the last half-hour or so about your        22       A. And I was also doing new employee orientations
 23       discovery that the claim of and the phenomenon of false       23     for the company. New people coming on, I would
 24       engagement and unintended and unexpected loss of              24     introduce the product and try to give them a product
 25       ratchet height developed, and you deemed them credible        25     101 in a day or two, little day or two course. And I


                                                      Brandon Huseby
(860)549-1850                                      www.brandonreporting.com                                               Pages 82..85
      Case 3:13-cv-00257-JAM Document 305-5 Filed 10/11/18 Page 24 of 63


         FREDERICK KLORCZYK, JR., ET AL. vs. SEARS, ROEBUCK AND CO., ET AL.
08/17/2016                                                        Roger D. Claypool
                                                          Page 86                                                           Page 88
 1    ms also responsible for signing off on safety and             1      A.    Arthur.
 2    coirpliance issues as a result of a government contract       2      Q,    Okay. And is this the document that contains
 3    that we received during that -- during that time.             3     the terms of your --
 4      Q. Okay.                                                    4       A. Yes.
 5      A. And then after I went to work basically                   5      Q. -- release and separation?
 6    assisting the legal department, and Arthur and I shared               A. Yes.
 7    an area and worked together.                                   7      Q. Okay. You didn't leave as enemies of one
        Q. Okay. I want to finish up your -- we were                      another?
 9    talking about the testing facility that started back in        9      A. No.
10    the '80s, early '90s --                                       10      Q. Or on unfriendly terms?
11      A.   Yes.                                                   11      A. No, not at all.
12      Q.   -- at Shim Fu. Did that testing facility at            12      Q. And you weren't terminated?
13    Shim Fu become a more sophisticated operation?                13      A. No.
14      A. Yes.                                                     14      Q. I want to ask you about -- I believe we've
15      Q. Could you describe that for us.                          15    talked a little bit about this but I want to delve a
16      A. Well, as I said earlier, it went from a --               16    little deeper into SFA's organization as a global
17    basically an analcg readout to determine loads to a           17    conpany. First of all, do you agree that SFA was a
18    digital readout, and the user of the equipment had much       18    global business op -- sorry. Shinn Fu was a global
19    more precise control over the speed of the lowering of        19    business operation?
20    a load and, of course, removing the load. It was just         20      A. Oh, yes.
21    easier to use. It was more efficient and it was more          21                  MR. ZAKRZEWSH; Objection.
22    accurate. And that, in part, was setting us up, you           22       Q. (By Mr. Elliott) Yes?
23    know, for expansion, business expansion.                      23      A. Yes.
24      Q.   Okay.                                                  24       Q. Okay.
25      A.   And at one point, I think I had three or four          25      A. Yes.

                                                          Page 87                                                            Page 89
 1    people working for ite in that area in testing, and            1      Q. And I want to show you this document and ask if
 2    eventually I was — I was no longer doing testing but           2    you can identify it?
 3    reviewing test results that -- in the last year or so          3      A. You know, it looks -- it looks to me like -- is
 4    just reviewing test results unless I was specifically          4    there more of it? Is there more to it?
 5    requested by Arthur to go back and do a test.                  5      Q. That's all I have.
 6      Q. Okay. Showing you this document, sir, can you             6      A. It -- it looks like the book that -- "Shim Fu
 7    identify it? Is that a marked exhibit, this one in             7    Corporation 2011" -- to me it looks like the book that
      your hand? Give it back to the reporter if it is.                   Jemy   brought over to me --
  9     A. It is. Yes. My separation agreement.                      9      Q.    Who's Jeirmy?
 10                MR. ELLIOTT; Okay. Can we mark                   10      A.   Jeitroy Tsaur at SFA.
 11          that, please.                                          11      Q.   How do you spell that?
 12                (Exhibit 3, Separation Agreement,                12      A.    T-s-a-r-u -- I'm sorry. T-s-a-u-r, I believe.
 13          marked for identification.)                            13      Q.    At SFA?
 14     Q    (By Mr. Elliott) As I imderstand it, there came        14      A.    Yes.
 15   a time when you separated eitployment from SFA?               15      Q.    He was an SFA person?
 16     A    Yes.                                                   16      A.    Yes.
 17     Q    Was it voluntary?                                      1-7     Q.    And what's the book that Jemmy Tsaur brought
 18     A    Yes.                                                   18    you?
 19     Q    Was it friendly?                                       19      A. He brought me an org      basically a history book
 20     A    Yes.                                                   20    put together by my friend Roger Tsai.
 21     Q    Was it negotiated?                                     21     Q. And who's Roger Tsai?
 22     A    Yes.                                                   22     A. Roger Tsai is -- the last I heard, he was
 23     Q    Okay.                                                  23    working at SFT in the corporate office. He was working
 24     A    Yes. I tried.                                          24    originally for Michael and then for --
 25     Q    Who handled the negotiations for the company?          25      Q. What was Roger Tsai's capacity with the Shim Fu


                                                    Brandon Huseby
(860)549-1850                                    www.brandonreporting. com                                            Pages 86..89
      Case 3:13-cv-00257-JAM Document 305-5 Filed 10/11/18 Page 25 of 63


         FREDERICK KLORCZYK, JR., ET AL. vs. SEARS, ROEBUCK AND CO., ET AL.
08/17/2016                                                        Roger D. Claypool
                                                           Page 90                                                          Page 92
 1    conpany at the time that he got the book to Jeirniy and        1      Q.    (By Mr. Elliott) Okay. And then if you keep
 2    gave -- Jemmy gave it to you?                                  2    turning this exhibit, it gets to a page called
 3      A. I don't know.                                             3    "Affiliated Global Operations. See that?
 4      Q. Was he with SET?                                          4      A. On page 2 or 3?
 5      A.   Yes.                                                    5      Q. Three, yeah. See that?
 6                    MR. ZAKRZEWSKI: Objection.                     6      A. Yes. Yes.
 7      Q.   (By Mr. Elliott) , Taiwan, okay.                        7      Q. And what are these cortpanies?
        A.  Yes.                                                                        MR. ZAKRZEWSKI: Objection.
 9       Q. And what was the --                                       9                THE WITNESS: That would have
10      A. The book, it was a history of -- of our prepress          10          included SFA, MVP Hong Kong, Shinn FU
11    from small to large. It was quite a -- it was quite an         11          Canada or -- MVP Canada rather, all —
12    impressive --                                                  12          loasically all the entities that I referred
13                 MR. ELLIOTT: Let's mark that.                     13          to.
14                 THE WITNESS: -- presentation.                     14     Q.    (By Mr. Elliott) Okay. As well as a Taishan
15           That's what it appears to me as the first               15   China entity?
16           pages -- the cover and then the first few               16    A. Taishan?
17           pages.                                                  17     Q. Wei Fu Electric and Machinery Taishan?
18                  (Exhibit 4, Shinn Fu Corporation 2011            18     A.   Yes.
19           PowerPoint, marked for identification.)                 19     Q.   And in your view, were these all affiliated
20      Q.    (By Mr. Elliott) Are you familiar with Shinn           20   global operations --
21    Fu -- the Shinn Fu companies' officers and directors           21     A. Yes.
22    and management structure?                                      22     Q. --of the Taiwanese entity?
23                MR. ZAKRZEWSKI: Objection.                         23                MR. ZAKRZEWSKI: Objection.
24                 THE WITNESS; During my tenure there.              24                THE WITNESS: Yes. Yes.
25           I was.                                                  25   ■ Q.   (By Mr. Elliott) Who -- relative to the

                                                         Page 91                                                             Page 93
 1      Q.   (By Mr. Elliott) Could you describe it.                  1   business decisions involving this global affiliated
 2      A. Sure. It was a -- SFA worked as a satellite to             2   operation of Shinn Fu, what entity had ultimate
 3    SET as well as, at the time, I believe we had a Shinn           3   decision-making authority with respect to the business
 4    Fu South Africa, Shinn Fu Australia, MVP Canada, MVP            4   decisions made by this group?
 5    Hong Kong, Shinn Fu Japan. We had -- there were many,           5                 MR. ZAKRZEWSKI: Objection.
 6    many satellite or subsidiary companies that were equal                Q.    (By Mr. Elliott) Among the ones you just
 7    to -- equal status in terms of company to SFA.                  7   described - Taiwan, China, America?
        Q. And were they all operated under the direction                   A. Taiwan.
  9   and control of the Taiwan company?                              9     Q. Taiwan. And that was run by a famdly that --
 10                MR. ZAKRZEWSKI: Objection.                        10   whose name you gave me?
 11                 THE WITNESS: Yes.                                11     A. Hung.
 12     Q.    (By Mr. Elliott) Yes, okay. And if you look at         12     Q. Hung. And spell that, please.
 13   this exhibit here, this PowerPoint --                          13     A. H-u-n-g.
 14                MR. ELLIOTT: Is it 4?                             14     Q. Okay. Can you give us any examples of what, in
 15                MR. ORTICELLI: Four.                              15   your view, while you were at Shinn Fu America was the
 16     Q.   (By Mr. Elliott) There's a listing.     It says         16   Shinn Fu Taiwan entity aware of the business operations
 17   "Milestones" there on pages 2 and 3-;'"                        17   and decisions that were being made in America?
 18     A. Mm-hirra.                                                 18                 MR. ZAKRZEWSKI: Objection.
 19     Q. Are these the raemibers of that -- the Shinn Fu           19                 THE WITNESS; Sure. Sure.
 20   business group you've just described?                          20     Q.    (By Mr. Elliott) And what was -- how would you
 21     A. It looks like it hits all --                              21   -- I want to get a sense of their role. What was the
 22     Q. As of 2011 anyway?                                        22   interplay between Taiwan and Aimerica relative to the
 23                MR. ZAKRZEWSKI: Objection.                        23   business decision-making process that affected American
 24                THE WITNESS: I can only speak to                  24   business decisions?
 25           prior to that but yes.                                 25     A. Well, an example rniight be when I lobbied for


                                                       Brandon Huseby
(860) 549-1850                                     www.brandonreporting.corn                                          Pages 90..93
      Case 3:13-cv-00257-JAM Document 305-5 Filed 10/11/18 Page 26 of 63


         FREDERICK KLORCZYK, JR„ ET AL. vs. SEARS, ROEBUCK AND CO., ET AL.
08/17/2016                                                       Roger D. CIa}pool
                                                         Page 94                                                               Page 96
 1    this or that, I would -- whether it was for permission        1     A.     Yes.
 2    to settle a case or a claim or make a drastic change to       2     Q.     Okay.
 3    an OIPM --                                                    3     A.     Yes.
 4      Q. An OIFM?                                                 4     Q.     And who was -- was there a Sears point person m
 5      A. An owner's manual or -- or a warning label, and          5    -- relative to the relationship with SEA?
 6    I would -- occasionally I'd get some pushback from the        6      A. There was --
 7    nanufacturer from the factory and --                          7      Q. Or -
        Q.   Well, let's --                                                A. It would have been the individual buyer at the
 9      A.   -- so I would lobby --                                  9   time and I can only recall a couple of -- of those
10      Q.   Let's break it down.                                   10   through the years because they changed quite often.
11      A.   Okay.                                                  11     Q. What was Kathy Guerra's role?
12      Q.   You're treking suggestions as to changes and           12     A. She was the -- she was my contact with respect
13    stuff. You're passing those over to Taiwan?                   13   to testing and safety and cotipliance issues.
14      A. To the individual factories.                             14     Q. Did Sears require that SEA as a vendor for
15      Q. Okay. To the factories?                                  15   Sears, when you were certified to be such, corply witt
16      A. Yes. And then if I'd get pushback, I would send          16   American industry standards relative to jack stands?
17    Betty and Victor a -- an ertail asking for some help.         17     A.    Yes.
18      Q. Betty and Victor being the Taiwanese management          18     Q.    And what were those standards?
19    of Shinn Fu?                                                  19     A.    PAID.
20      A. Yes.                                                     20                 MR. ZAKRZEWSKI: Objection.
21      Q.   Okay.                                                  21                 THE WITNESS; ASME PAID.
22      A. Yes. And I would get responses back and I can            22    Q.     (By Mr. Elliott) And was that part of the
23    only speak for my interaction.                                23   certification process conpliance that SEA went through
24      Q.   Yeah.                                                  24   with Sears?
25      A.   And I was invited to a couple of different             25    A. Yes. Yes.

                                                         Page 95                                                          Page 97
 1    gatherings in SFT over the years just to celebrate this        1     Q. Did Sears -- you've described its own testing
 2    or that, and I noticed that they seem to be in that            2   facility that it had in Hoffman Estates?
 3    leadership role. They took the reins from Michael very         3     A. Yes.
 4    nicely so...                                                   4     Q. Did it have a relationship with Intertek Testing
 5      Q. Was -- is it your view that all ultimate                  5   laboratories that you're aware of?
      corporate decision-naking responsibility ultimately            6                 MR. ZAKRZEWSKI; Objection.
 7    resided with the Hung family?                                  7                 THE WITNESS; Not that I'm aware of.
                   MR. ZAKRZEWSKI; Objection.                              Q.    (By Mr, Elliott) All right. I'd like to ask
  9     Q.    (By Mr. Elliott) Yes?                                  9   you a little bit more deeply about your ejperience with
 10     A. Yes.                                                     10   ratchet and pawl design jack stands. Are you familiar
 11     Q. Verbal.                                                  11   with the type of jack stand at issue in the Klorczyk
 12     A. Yes, sir.                                                12   case?
 13     Q. And the term "affiliated global operations" is           13                  MR. ZAKRZEWSKI; Objection.
 14   an acairate description of the Shinn Fu business              14                  THE WITNESS; My understanding is
 15   relationships among those entities?                           15           that it is a ratchet and pawl style stand.
 16               , MR. ZAKRZEWSKI; Objection,                      16     Q.     (By Mr, Elliott) And is --
 17                  THE WITlffiSS;    Yes.                         17     A.    Yes,
 18     Q.    (By Mr. Elliott)        I want to talk to you about   18     Q.    -- tloat a design you're familiar with?
 19   Sears, Roebuck & Conpany,                                     19     A.    Yes.
 20     A. Sure,                                                    20     Q.   Okay, And is that -- you were describing
 21     Q, Are you familiar with the relationship that the          21   testing that SFA undertook of various jack stands
 22   Shinn Fu group of conpanies had with Sears --                 22   designs. Is that one of the designs you tested?
 23                MS. TODD-TROTTA; Objection.                      23     A. Sure.
 24     Q.   (By Mr. Elliott) — in America or that SFA had          24     Q, Yes, okay. And, again, was the general purpose
 25   with Sears in America?                                        25   of that testing conpliance with American industry


                                                         Brandon Huseby
(860) 549-1850                                        www.brandonreporting.com                                        Pages 94..97
      Case 3:13-cv-00257-JAM Document 305-5 Filed 10/11/18 Page 27 of 63


         FREDERICK KLORCZYK, JR., ET AL. vs. SEARS, ROEBUCK .\XB CO., ET AL.
08/17/2016                                                         Roger D. Clarpeci
                                                         Page 98                                                            Pase ’ 0^
                                                                     1    direction and causing it to go left, right, forward, or     I
 1    standards?
 2      A. Yes.                                                      2    backward.
 3      Q. .?part from the sudden and unintended loss of             3      Q. And is it     io ahead.
 4    ratchet height phenomenon that you've testified to             4      A. And it priniarily has to do with the loading
 5    today in the ratchet and pawl design jack stand similar        5    surface. It's been iiy sceriencs that if the -- if a
 6    to the one at issue in this case --                            6    hard level surface is not utilized, that tipovers are
 7      A.    Yes.            i
                                                                     7    more likely to occur in those instances, not
              -- did you --                                               exclusively but precorinantly.
                    MR. ZAKRZEWSH; Objection.                         9      Q. Okay. And did you ever experience either in a          !
10      Q.   (By Mr. Elliott) -- did your --                         10   claims context or in a factual investigation context a       i
11                 MR. ZAKRZEWSKI: Go on.                            11   tipover having t     with movenient or pressure ajplied
12      Q.   (By Mr. Elliott) Did the testing of that design         12   to a stand?
13    yield, if you recall, any other problems other than            13     A. Yes.
14    loss of ratchet height, any other types of --                  14     Q. And tell us about that.
15      A.     Oh, sure.                                             15     A. Yes. In the Jeff coat case, we were able to rtake
16      Q.     Tell us about that.                                   16   a reasonable detenrdnation that an external force was
17      A.     Types of failures that I would see over the           17   applied to the outside of the vehicle, the outside
18    years   ranged from broken or failed collar mechanisms to      18   comer of the vehicle, and that that is what likely
19    broken ratchet bars. It's just a wide variety of               19   created the tipover.
20    failures through the years. At one --at one point I            20     Q. Okay. An external force to the vehicle under
21    had to inspect an entire container early in my career          21   load and lifted up in the air?
22    of jack stands and didn't find not one failure, but            22     A. Yes.
23    this was the result of an initial test which a collar          23     Q. Okay. And does this have anything to do with
24    broke.                                                         24   the stability of the base support mechanism of the
25      Q. A collar broke?                                           25   ratchet and pawl design jack stand or what would you

                                                           Page 99                                                          Page 101
 1      A.     Yes.                                                   1   attribute this to?
 2      Q.     What's the collar?                                     2                 MR. ZAKRZEWSKI: Objection.
 3      A.     It was a -- it's a portion that captures the           3                 THE WITNESS; Just poor placement of
 4    ratchet bar and supports or guides its travel up and            4          all six stands in this case.
 5    down.                                                           5     Q.    (By Mr. Elliott) In Jeffcoat?
 6      Q.     Is it the piece of the stand that the ratchet          6     A. Yeah.
 7    bar fits into, is that the collar?                              7     Q. How about more -- you know, not limited to
        A. Yes. Yes.                                                      Jeffcoat, what are other factors that could result in
  9     Q. Did your testing ever involve tipovers that you            9   the type of pressures that would result in a --
 10   found occurred?                                                10     A.   In a tipover?
 11                MR. ZAKRZEWSKI: Objection.                        11     Q.    -- tipover? Yeah.
 12                THE WITNESS: My investigations would              12                  MR. ZAKRZEWSH: Objection.
 13          lead to the revelation that there was a                 13     Q.    (By  Mr. Elliott) Well, let me expand it. For
 14          tipover.                                                14   exanple, would a factor be the tightness of the fit
 15     Q.    (By Mr. Elliott) Okay.                                 15   between the ratchet and the collar?
 16     A. There was no test specifically targeting a                16                  MR. ZAKRZEWSKI: Objection.-
 17   tipover.                                                       17                  THE WITNESS: Possibly.
 18      Q. Okay. So I'm going to ask you some questions             18      Q.   (By Mr. Elliott) And tell me about that.
 19   about tipover.                                                 19      A. Possibly. If -- depending on the load, you
 20     A. Sure..                                                    20   could get movement laterally within that collar and
 21     Q. Okay. What's -- what is a tipover of a ratchet            21   that's the -- that's the trick of it; if you get
 22   and pawl design jack stand phenomenon, what is that --         22   that -- the edge of the saddle beyond the periphery
 23   how would you define it or how would you describe that?        23   limit of the stand, it's going to tip in that
 24     A, It's when the -- the load sits beyond the                 24   direction. And the lighter the load, the more
 25   perimeter of the stand and the load moves in that              25   likelihood of this occurrence so...


                                                     Brandon Huseby
(860)549-1850                                     www.brandonreporting.com                                            Pages 98..101
      Case 3:13-cv-00257-JAM Document 305-5 Filed 10/11/18 Page 28 of 63


         FREDERICK KLORCZYK, JR., ET .AJL. vs. SE.4RS, ROEBUCK iJs'D CO., ET AL.
08/17/2016                                                             Roger D. Claypool
                                                         Page 102                                                           Page 104
 1     Q.    tod did you -- you said in your e}q)eriance, you         1    tested.
 2    did encounter tipover claims?                                   2      Q. Right.
 3      A. Yes.                                                              A. All prototypes, all      designs were tested.
 4      Q, Okay. Same kind of questions that I asked about            d      Q, Right.
 5    the sudden and unintended loss of ratchet height, was           j      A. tod -- and then taper reports filed.
 6    this phenomenon of tipover a known phenomenon to SFA?         I 6      Q. My question is: There was a record of this
 7     A.    Yes.                                                     7    phenoienon of sudden and 'unmtended loss?
       Q,    tod as of what point in time, mid-2000s or --          1 8     A.    Yes.
 9      A. Earlier.                                                    9    Q.    Okay.
10      Q, Earlier?                                                   10    A.    Yes.
11      A. Earlier.                                                  ii                 MR. ZAKRZEw^KI: Objection.
12      Q, Okay.                                                    i 12                THE WITNESS: Yes,
13      A. I -- one of ray early design recoimendations, I          1 13     Q.   (By Mr. Elliott) Okay.
14    successfully lobbied for a design change to the collar         14     A.    Yes.
15    assembly that tightened up the purges between the              15     Q.    Did you have file cabinets full of test reports?
16    ratchet bar and the collar, and this was basically a           16      A. Test reports, OIPMs, yes.
17    siiiple strut piece that spanned the collar opening on         17      Q. Okay. Were they -- as of when you left SFA at
18    the pawl side of the collar and --                             18    the end of '08 --
19      Q. tod that change was iitplemented?                         19      A. Yes.
20      A.   Yes.                                                    20      Q.   — were those file cabinets with the test
21      Q.   Okay.                                                   21    reports still in existence and there?
22      A.   Yes.                                                    22      A. They were. They were in my office. On the very
23      Q.   Do you remember when?                                   23    last day, I had help from Mike Stevens, I believe. He
24      A.   late -- late -- I'd say mid -- mid-'90s, traybe         24    helped me two-wheel them into Mark Papas's office.
25    early '90s.                                                    25      Q. Okay, tod who's he, who's Papas?

                                                        Page 103                                                           Page 105
 1      Q.   Okay. Let me switch topics with you.    I want to         1     A. He was the designee per Steven Huang and Arthur
 2    talk to you about the results of testing that SFA                2   Chaykin to handle claims investigations upon my
 3    undertook of ratchet and pawl design jack stands and             3   departure.
 4    whether or not those results were documented.                    4     Q. As your successor?
 5      A. Oh, sure. Okay.                                             5     A.   Yes.
 6      Q. How?                                                        6     Q. Do you know what happened to your test reports
 7      A. All of my test reports, and ray test reports                7   in those file cabinets after you left?
      would involve -- would have consisted of a two-page                    A. I assume they're still there.
  9   report detailing each aspect of the PAID, weight --              9     Q. Do you know?
 10   weights and measures, and then a photograph of the --           10     A. No, I don't know that.
 11   of --                                                           11     Q. Who directed you to leave those test reports to
 12     Q. Well, let's talk about a format. Were there                12   Mr. Papas?
 13   paper reports of testing?                                       13                MR. ZAKRZEWSKI: Objection.
 14     A.. Oh, sure.                                                 14                THE WITNESS: Arthur Chaykin per --
 15     Q. Were there computerized reports of testing?                15          he told me Steven wanted them in -- put
 16     A. Eventually they were -- there were. Initially              16          them in Mark's office.
 17   we only did everything in paper but eventually we did.          17     Q. (By Mr. Elliott) Okay. Was the -- I want to go
 18   yes.                                                            18   back to your testimony about feasible alternative
 19     Q. Okay. And would these -- these would have                  19   designs and the double locking, the redundant pin
 20   included the tests you've described about sudden,               20   locking mechanism. That would have -- that would have
 21   unintended loss of ratchet height and related topics?           21   involved an expense issue?
 22     A, Primarily related topics.                                  22                 MR. ZAKRZEWSKI: Objection.
 23     Q. Okay.                                                      23                 THE WITNESS: Sure, Yes,
 24     A. In the normal course of testing, every                     24     Q.    (By Mr, Elliott) It would have been more
 25   container -- a percentage of every container was                25   expensive than the existing ratchet and pawl design?


                                                    Brandon Huseby
(860)549-1850                                    www.brandonreporting.com                                            Pages 102.. 105
      Case 3:13-cv-00257-JAM Document 305-5 Filed 10/11/18 Page 29 of 63


             FREDERICK KLORCZFr'K. JR.. ET AL. -v S, SKaRS, ROEBUCK AND CO., ET AL.
08/17/2016                                                                                                       Roger D. Claypool
                                                         Page 106                                                               Page 108
 1      A. Yes.                                                             w.      Or no. A daiied claim.
 2      Q. Okay. And those — that particular design                                 Of a denied claim?
 3    change was adopted by .Allied and Turin?                               Q.     On the basis of misuse.
       A.    Very similar, yes.                                       4     .A.     Oh, gosh, pull one out of the -- ray archives.
 5                 MR. ZAKRZEWSKI: Objection.                                Q.     Is there a claim called Finley?
 6     Q.    (By Mr. Elliott) Ok.ay.                                  s      A.     That was actually a -- I don't think that ever
 7      A. Yes.                                                            went   to trial.
        Q. And, again, to the extent that Mr. Shaw was                0      0.     I'm not asking about trial.
 9    involved in the consideration of product liability              c     A.     But.
10    claims, factual investigations, he was the president of        XU      Q. Consideration of a misuse defense?
11    the coipany?                                                  i 11     A. It was overloaded horribly and the jack stand
12                   MR, ZAKRZEWSKI: Objection.                       12   design, fortunately for us, the -- it was overloaded.
13                 THE WIIKESS; Yes,                                 XX      Q. Remember the stand capacity in that case?
14      Q,   (By Mr. Elliott) You testified about loss runs          14      A.    I believe it was a pair of three-ton jack
15    that were records of claims and claims investigations          15    stands.
16    and that kind of things. Were those both kept in paper         16      Q. Being used to lift what?
17    and conputer format?                                           17      A. Oh, my gosh, it was a -- I think it was a 1987
18      A, I don't know if they were kept in conputer — in           18    Freightliner Cabover which increased the load
 19   digital format and I only saw them as a result of Sara         19    considerably, and the load there, as I recall, was,
 20   Sunderman bringing them to me to basically check off,          20    gosh, probably 36,000 pounds --
 21   this is correct, this is correct, is there another one         21      Q.     Okay.
 22   that needs to be on there. That's the only time that I         22      A.     --or thereabouts.
 23   saw them.                                                      23      Q.     On a three-ton jack stand?
 24     Q. If you had -- I take it the purpose of these              24      A.    Yeah. It didn't last but a moment or two.
 25   loss run documents was to record informtion about              25      Q.    How about the concept of using one stand instead

                                                      Page 107                                                               Page 109
  1   claims?                                                          1   of two to lift a car, you ever have any experience with
  2     A. Yes.                                                        2   those kinds of claims?
  3     Q. Including sudden and unintended loss of height,             3     A. Yes, I did.
  4   ratchet height claims?                                           4     Q. Tell us about that.
  5     A. Yes.                                                        5     A. I would -- each case -- each claim would be
  6     Q. Okay. ' And when --do you know -- withdrawn.                6   unique but if one stand was used on a hard level
  7   Withdrawn. Who had access at -- in SFA management to             7   surface, I would typically try to settle it for as
      those loss runs as of the time that you left the                     little as I possibly could, of course, but I would not
  9   conpany in '08?                                                  9   summarily deny such a claim.
 10     A. Steven Huang, Arthur Chaykin.     I believe that's         10     Q. Okay. Have you used a jack -- one jack stand to
 11   all.                                                            11   lift a car?
 12     Q.   When you were investigating product liability            12     A. Yes, I do routinely and --
 13   claims for doing -- fact investigation of product               13     Q, And it's --
 14   liability claims invol'ving ratchet and pawl design jack        14     A. -- and I still use lift equipment quite often.
 15   stands, did you encounter or did you consider                   15   With five kids and now a grandchild, it's a
 16   responding to those claims with regard to the propriety         16   never-ending stream of oil changes and light repairs.
 17   of the use of the stand itself, a misuse kind of                17     Q. And when --
 18   concept?                                                        18     A. And I routinely use one.
 19     A. Yes.                                                       19     Q. My question was meant to encoitpass, when I asked
 20     Q, And tell us about that.                                    20   about using one jack stand instead of two to lift a
 21     A. On more -- on more than one occasion, I would              21   car, a ratchet and pawl design jack stand?
 22   just sunmarily deny a claim based on the infometion I           22     A. Yes, I use both. I use a ratchet and pawl and
 23   would get back in a questionnaire.                              23   a pin type.
 24     Q. Could you give us an example of one of those?              24     Q. Okay. Yeah, I may have said lift the car. I
 25     A. Questionnaires?                                            25   meant to hold the car.up in the air.


                                                     Brandon Huseby
(860)549-1850                                     www.brandonreporting.com                                             Pages 106..109
      Case 3:13-cv-00257-JAM Document 305-5 Filed 10/11/18 Page 30 of 63


         FREDERICK KLORCZEIL JR., ET AL. vs. SEARS, ROEBUCK AND CO., ET AL.
08/17/2016                                                        Roger D. Claypool
                                                        Page 110                                                            Page 112
 1     A.    Yeah,                                                   1    appropriate lift point or --
       Q.    Is that righi?                                          2      Q. So confusion about where the lift point was?
       A.    Yes.                                                    3      A. Absolutely because the manufacturer doesn't give
 4     Q.    Have you in your claims experience and your             4    it to you and unless you're an automotive engineer or
      factual investigation of product liability claims on            5   have some training, it would be difficult to determine.
      behalf of SFA, did you ever enoot'n^ a claim that a             6     Q. Okay. Any other area -- any other areas of
 7    ccrnuner was confused by SEA's product -warnings?               7   consumer confusion relative to ratchet and pawl design
 0      A.   Oh, yes.                                                     jack stand warnings issues cone to mind?
 Q                 MR. ZAKR2EWSKI:    j-ction.
                                                                      9     A. The rated capacity does, it comes to mind, where
        Q.   (By Mr. Elliott) What?                                  10   to use the jack stand, at what height to use the jack
11      A.   Yes.                                                    11   stand.
17      Q.   Could you please expand on that.                        12     Q.     Those are the ones?
10                 MR, ZAKRZEWSKI: Again, this is                    13     A.     Those are probably the most prominent.
14           subject to the limitations that he set                  14                  MR. ELLIOTT: Okay. All right. It's
15           forth --                                                15            noontime and I would suggest we take a
16                 MR. ELLIOTT: It is.                               16            short lunch break, if that's okay. Let's
17                 MR. ZAKRZEWSKI: -- before prelegal                17            go off the record.
18           involvement.                                            18                  THE VIDEOGRAEHER; Going off the
19                 MR. ELLIOTT: Yes.                                 19            record at 11:55.
20                 THE WITNESS: Sure. Oftentimes                     20                   (A lunch recess was taken.)
21           there'd be confusion as to what the rated               21                   THE VIDEOGRAPHER: We're on the
22           capacity would be, what the rated capacity              22            record at 12:47.
23           was, even -- even when we -- even when we               23     Q.      (By Mr. Elliott) Good afternoon, Mr. Claypool.
24           started printing them in warnings to                    24     A.     Good afternoon.
 25          include a statement in the owner's manual               25     Q.     I'm going to try to move along here the pace and

                                                          Page 111                                                          Page 113
  1          regarding rated capacity is a pair of jack               1   I'm going to show you a series of the next exhibits
  2          stands, knowing that we were erring on the               2   that I'm going to mark.
  3          side of safety. Each individual stand, of                3                 MR. ELLIOTT: For the record, those
  4          course, is tested to rated capacity but                  4          are Exhibits 5, 6, 7, 8, 9, and 10.
  5          that doesn't mean you can — they're not                  5     Q.    (By Mr. Elliott) And I'm going to try to do
  6          additive because then we'd have to test                  6   this efficiently and ask you to look through Exhibits 5
  7          them to an even higher capacity.                         7   through 10, and when you're done, tell me if you've
                   But there was always confusion about                   seen those documents loefore and you're ready to discuss
  9          rated capacity. There was always confusion               9   them with me a little bit.
 10          about, oh, appropriate lift points,                     10     A. Sure.
 11          appropriate support points.                             11     Q. Take your time. There's a lot of paper there.
 12           (By Mr. Elliott) Tell us about the appropriate         12   And those are copies so you just need to look at the
        Q-
 13   lift points.                                                   13   top page -- the top document in each file. The rest
 14     A. Appropriate lift points and support points are            14   are copies for comsel.
 15   sonething that without -- without training, without,           15     A, I'm done with that one.
 16   I'd say, special knowledge, being under one every day.         16     Q. And they're all the saite kind of thing. They're
 17   knowing what members are -- are strong enough to load.         17   -- you recc^ize them as discovery responses filed in
 18   it was always an issue. In my -- in my questionnaires          18    this case?
 19    I would always use the American Lift Institute's              19      A. Yes. Yes.
 20    guidelines for a chassis. They would have a chassis           20      Q. So let me have them back.
 21    diagram. I would include that in ray questionnaire.           21      A.    Okay.
 22      Q. What questionnaire?'                                     22      Q.    Thank you.
 23      A. In my -- in my claim questionnaire, And then I           23                  MR. ELLIOTT: I'm going to give the
 24    would have the claimant circle the areas that they used       24            reporter -- I'll try to keep them in order
 25    and oftentimes they would be nowhere near the                 25            -- 5, 6, 7, 8, 9 -- I'm so easily confused.


                                                    Brandon Huseby
(860) 549-1850                                   www.brandonreporting.com                                            Pages no..113
       Case 3:13-cv-00257-JAM Document 305-5 Filed 10/11/18 Page 31 of 63


                  FREDERICK KLORCZYK, JR., ET AL. vs. SEARS, ROEBUCK AND CO., ET AL.
rsO    ""
UO/ i / -   .4-VJ X O
                                                                           Roger D. Claypool
                                                                 Page 114                                                             Page 116
  1                     .1 right.                                              1    them to Sears, and some of this indicates "Not known to
  9                          So, Nicole, let's mark Exhibits 5                 2    the responding party," Numbers A and B response, Is
  3                 rhrough 10 in that order.                                  3    that consistent with your understanding of that --
  4                       (Exhibit 5, 1/6/14 Answers to                        4    ansvjer to that question?
  5                 Intsrrogatories, narked for                                5                  MR. ZAKRZEWSKI:   Objection.
  6                 identification.)                                           6                 THE WITNESS: No.
  7                        (Exhibit 6,1 Supplemental Responses to              7      Q.   (By Mr. Elliott) That information is Itnown,
                    Requests for Production, marked for                             isn't it?
  9                 identification.)                                            9     A. Yes.
 10                       (Exhibit 7, Unidentified Docunant,                   10     Q. Let's look at Exhibit 6, the next document.
 11                 narked for identification.)                                11   This is Shinn Fu America's supplemental responses to
 12                       (Exhibit 8, 1/20/lS Responses to                     12   the plaintiffs' first set of requests for production,
 13                 Requests for Production, marked for                        13   and I'm directing your attention to Numbers 1, 2, 3,
 14                 identification.)                                           14   and 4, Questions 1, 2, 3, and 4. One is we're asking
 15                       (Exhibit 9, 7/9/15 Responses to                      15   SEA for documents concerning development and design of
 16                 Requests for Production, marked for                        16   jack stands. We're asking in Number 2 for documents
 17                 identification.)                                           17   concerning fabrication, nenufacture, production, and
 18                       (Exhibit 10, Objections and Responses                18   assembly; in Number 3, inspection, quality control, or
 19            to Rule 30(b)(6) Notice, marked for                             19   quality assurance; in Number 4, documents related to
 20            identification.)                                                20   the testing. And SEA indicates they can't find any of
 21       Q.    (By Mr. Elliott) So for the record, what do you                21   these documents.
 22     understand these docunents to be? Mr. Claypool, what                   22          Did those documents exist at the time you left
 23     do you understand -- are these discovery responses as                  23   SEA?
 24     far as you can tell filed by defendants in this case?                  24                 MR. ZAKRZEWSKI: Objection.
 25          A.     Yes.                                                       25                 THE WITNESS: Yes.

                                                                    Page 115                                                            Pagein
   1         Q.     Okay.                                                       1      Q.   (By Mr. Elliott) Do you know what happened to
   2         A.     Yes, sir.                                                   2   them?
   3         Q.     And you took a look at these yesterday?                     3      A. No.
   4         A.     Yes.                                                        4      Q. Sorry?
   5         Q.     Okay. And I want to look at Exhibit 5 which is              5      A. No.
   6    SEA'S response to the plaintiffs' first set of                          6      Q. Same document, same Exhibit 6, turn to Number
   7    interrogatories dated January 6, 2014, and I want to                    7   11. We ask SEA for documents concerning complaints,
        direct your attention to the question and answer on                         legal and nonlegal or litigation, with respect to
   9    pages 3 and 4 of this document. Interrogatory Number 2,                 9   claims or allegations of jack stand malfunction,
  10    which asks the defendants to -- asks Shinn Eu America                  10   defects, etc. They say they can't find any. Is that
  11    to identify each incident involving a jack stand known                 11   consistent with your understanding of the existence of
  12    to the defendant involving alleged claimis of                          12    such documents at the time you left SEA?
  13    defectiveness, malfunction, failure to hold up a                       13     A.   No.
  14        vehicle, etc. .And then on page 4, the response is                 14                MR, ZAKRZEWSKI: Objection.
  15        after reasonable inquiry, they're not aware of any.                15     Q.   (By Mr. Elliott) Do you )mow what happened to
  16               Is that consistent with your understanding of               16   those documents?
  17        that question? '                                                   17     A.    No.
  18                     MR. ZAKRZEWSKI: Objection.                            18     Q.    Look at number -- Exhibit 6, Number 14 asking
  19                      THE WITNESS: No, it's not.                           19   SEA for documents concerning the consideration of
  20          Q.    (By Mr. Elliott) The opposite is true, is it               20   employing or the feasibility of different designs or
  21        not?                                                               21   safety features, and SEA says they can't find any. Is
  22          A, Yes.                                                          22   that consistent with your understanding of the
  23          Q. And with respect to Interrogatory Number 4, ■                 23   documents that existed at. the time you left SEA?
  24        Interrogatory Number 4 asks who designed, manufactured,            24     A.    No.
  25        tested, distributed, imported the jack stands, sold                25                 MR. ZAKRZEWSKI: Objection.


                                                             Brandon Huseby
 (860)549-1850                                            www.brandonreporting.com                                               Pages 114.. 117
      Case 3:13-cv-00257-JAM Document 305-5 Filed 10/11/18 Page 32 of 63


         FREDERICK KLORCZYK, JR., ET AL. vs. SEARS, ROEBUCK AND CO., ET AL.
08/17/2016                                                        Roger D. Claypool
                                                        Page 118                                                          Page 120
 1      Q.    (By Mr. Elliott) And, again, you don't know          1    page, they say they don't have any such documents
 2    vjhat happened to those documents?                           2    relating to claims or litigation concerning false
 3      A.    No.                                                  3    engagement claims. Is that consistent with your
 4      Q.    Ihose documents existed, right?                      4    understanding of the documents existed at the time you
 5      A.    They existed. They turned some of them back --       5    left SFA?
      ray designs back to me.                                      6                 MR. ZAKRZEWSKI: Objection.
 7       Q. Yeah.             i
                                                                   7                 THE WITNESS: No.
         A. I don't know where the other -- specifically the              Q.   (By Mr. Elliott) Let's look at 9. This is
 9    one design that they had a prototype of --                    9   Shinn Fu Conpany's responses to plaintiffs' fourth set
10      Q.    Okay.                                                10   of requests for production dated July 9, 2015, and
11      A.    -- where it went.                                    11   Number 2, if you would look at Number 2, and it asks
12      Q.    Let's go beyond designs.                             12   for copies of any loss runs prepared by the defendants
13      A.    Okay.                                                13   concerning instances of alleged jack stand failures or
14      Q.    Claims of product defect, there were loss runs       14   collapse or unexpected or unexplained loss of ratchet
15    when you left the conpany, right?                            15   bar or column height. They say that we -- after
16      A. Yes. Yes, sir.                                          16   diligent search, we're not able to locate any such
17      Q. And they can't find them?                               17   documents.
18      A. No, sir.                                                18          Is that consistent with your understanding of
19      Q. There were testing reports that you created             19   what documents existed regarding loss runs as described
20    concerning testings of the ratchet and pawl jack stand       20   in this document request as of the time you left SFA?
21    design, correct?                                             21     A.   No.
22      A. Yes.                                                    22                MR. ZAKRZEWSKI: Objection.
23      Q. Those existed at the time you left SFA?                 23     Q.   (By Mr. Elliott) Sane exhibit, Nunter 9,
24      A.    Yes.                                                 24   Exhibit 9, Question 6 asking for all documents
25      Q.    Same exhibit, Number 31, if we go down to Number     25   concerning the discussion of enploying, implementing.

                                                        Page 119                                                          Page 121
 1    31 and we ask for all documents concerning instances of       1   or installing a redundant or additional locking device
 2    jack stands failing to perform as intended, and the           2   or feature to the jack stands to prevent loss of column
 3    response is we can't find any. Same question: Did             3   height under load. And if you turn to the next page,
 4    those documents exist when you left --                        4   they say: After diligent search, we can't find any
 5      A.   Yes.                                                   5   such documents.
 6      Q.   — SFA?                                                 6          Is that consistent with your understanding of
 7      A.   Yes.                                                   7   the documents that existed regarding this topic at the
                    MR. ZAKRZEWSKI: Objection.                          time that you left the employ of SFA?
         Q.   (By Mr. Elliott) Okay. Let's go to Exhibit            9     A. No.
 10    7 -- well, I'm sorry, let's skip -- we're going to skip     10                 MR. ZAKRZEWSKI: Objection.
 11   Exhibit 7 and go to Exhibit 8.                               11      Q.   (By Mr. Elliott) Turning to Exhibit 10, Shinn
 12    A. Okay.                                                    12   Fu Company of America's objections and responses to the
 13    Q. And this is a document dated January 20, 2015            13   Plaintiffs' 30(b)(6) notice. Just so you know, that's
 14   entitled "Shinn Fu Company of America's Response to          14   the notice of a deposition of a corporate
 15   Plaintiffs' Third Set of Requests to Production." And        15   representative of Shinn Fu. And they filed objections
 16   Nuiiiber 58, we ask -- plaintiffs ask all documents          16   to the notice and in those objections, they essentially
-17   concerning complaints, legal and nonlegal, or                17   say several things, which I'm going to try to
 18   litigation pending or settled with respect to claiims or     18   summarize. They say that they were not responsible for
 19    allegations of false engagement. The first thing they       19   designing or developing jack stands, testing jack
 20    say is false engagement is vague and ambiguous.             20   stands, safety features of jack stands, compliance with
 21            Do you agree that that term "false engagement"      21   safety or performance standards regarding jack stands,
 22    is a vague and ambiguous term to SFA?                       22   evaluating false engagement, or evaluating the failure
 23                  MR. ZAKRZEWSKI: Objection.                    23   or performance of the jack stand.
 24                  THE WITNESS: No.                              24           They say they were not responsible for those
 25      Q.    (By Mr. Elliott) And then at the bottom of the      25   topics. Do you agree with that answer?


                                                       Brandon Huseby
(860)549-1850                                      www.brandonreporting.com                                      Pages 118..121
         Case 3:13-cv-00257-JAM Document 305-5 Filed 10/11/18 Page 33 of 63


         FREDERICK KXORCZYK, JR., ET AL. vs. SEARS, ROEBUCK AND CO., ET AL.
08/17/2016                                                        Roger D. Claypool
                                                              Page 122                                                               Page 124
 1                     MR. ZAKRZEWSKI: Objection.                        1     SFA put up to answer this question, was asked:      "Do any
 2                     THE WITNESS: No.                                  2     of the loss runs that you've seen involve claims of
 3         Q.    (By Mr. Elliott) Is that consistent with your           3     jack stand mlfunction or collapse of the jack stand? II
 4       understanding of what they were responsible for, the            4             "ANSWER: I don't recall any of the claims
 5       activities and duties that they were responsible for as         5     containing that infomation.       Anything would have been
 6       I've just described at the time that you left the               6     given to my lawyers and then     given to you."
 7       employ of SFA?         /                                         1           My question, sir, is:      Did the loss runs that
           A. No,                                                              you've testified to today in     your deposition involve
 9                    MR. ZAKRZEWSKI: Objection.                          9    claims of jack stand mlfunction or collapse of the
10         Q.   (By Mr. Elliott) All right. You can return               10    jack stands?
11       those to the reporter.                                          11                     MR. ZAKRZEWSKI: Objection.
12                    MR. ELLIOTT: May I have the excerpts               12                  THE WITNESS: Yes.
13               of the O'Connor deposition testimony.                   13      Q.    (By Mr. Elliott) In the same deposition, my
14         Q.    (By Mr. Elliott) My colleague Mr. Edinburgh             14    colleague asked Ms. O'Connor --
15       went out to Kansas City and took the deposition of a            15                 MR. ZAKRZEWSKI: Can we get the page
16       person named Meghann O'Connor, who SFA designated as            16            and lines.
17       their corporate representative on various topics, and           17                   MR. ELLIOTT: For what?
18       he asked her questions about this case. At page 44 of           18                   MR. ZAKRZEWSKI: The one you're about
 19      the deposition --                                               19           to ask about.
 20                   MR. ZAKRZEWSKI: Do you have copies                 20                  MR. ELLIOTT: Yes.
 21              of these?                                               21                  MR. ZAKRZEWSKI: Thanks.
 22                    MR. ORTICELLI: No.   It'S not an                  22      Q.    (By Mr. Elliott) -- at page 54, line 13 to page
 23              exhibit.                                                23    55, line 4, "QUESTION: Do you keep a record of claims
 24                   MR. ELLIOTT:    I can show him. Do we              24    separate from the loss runs that we have discussed or
 25              have copies?                                            25    are the same or different?"

                                                              Page 123                                                           Page 125
                                                                          1            II
                                                                                       They should be the sane."
  1                   MR. ORTICELLI: No.
  2                   MR. ELLIOTT: We have the                            2           "QUESTION: What type of information do you
  3              transcripts. Do you have the whole                       3    prepare with respect to a claim that you receive notice
                 transcript?                                              4    of?"
  5                    MR. ORTICELLI: I have copies of                    5             'ANSWER:     It would be circumstantial based off
                 that. He hasn't marked it as an exhibit                  6    of the claim."
     7           yet. He's just making a record of what it                7           "QUESTION: Have you received notice of any
                 IS.                                                           claims involving claims of jack stand failure or jack
  9                    MR. ELLIOTT: We do have -- Counsel,                9    stand gave way or the jack stand collapsed?"
 10              we have the whole transcript here if you                10           "ANSWER: No."
 11              want to look at it.                                     11           "In the period of time that you've been there,
 12                    MR. ZAKRZEWSKI: Okay.                             12    you've received no such claims?"
 13                    MR. ELLIOTT: You want to look at it?              13           "Nothing outside of this case."
 14                    MR. ZAKRZEWSKI: Well, if you're just              14           Were there such other claims besides this
 15              reading --                                              15    Klorczyk case --
 16                    MR. ELLIOTT:   There's two questions              16                 MR. ZAKRZEWSKI: Objection.-
 17              I'm going to read.                                      17                       THE WITNESS: Yes.
 18                    MR. ZAKRZEWSKI: If you're reading                 18       Q.        (By Mr, Elliott) -- that you're aware of?
 19              the entire question, I think I'm good,                  19       A.   Yes,
 20                   MR. ELLIOTT: Okay. Sure.                           20                   MR. ELLIOTT: May I see excerpts from
 21         Q.    (By Mr, Elliott) At page 44 --                         21             the Jorgensen deposition. Thank you.
 22                     MR. ELLIOTT: ' Yeah, I'll give you               22                   tod I'll use the same format here,
 23              the page and the lines and stuff,                       23            Mr. Zakrzewski.
 24         Q.    (By Mr, Elliott) Page 44, lines 14 to 18,               24      Q,   (By Mr. Elliott) Mr. Edinburgh took the
 25       Ms. O'Connor, who's the corporate representative that           25    corporate representative -- SFA corporate


                                                         Brandon Huseby
(860) 549-1850                                        www.brandonreporting.coni                                              Pages 122..125
       Case 3:13-cv-00257-JAM Document 305-5 Filed 10/11/18 Page 34 of 63


         FREDERICK KLORCZYK, JR., ET AE. vs. SEARS, ROEBUCK AND CO., ET AL.
08/17/2016                                                        Roger D. Claypool
                                                           Page 126                                                             Page 128
 1     representative deposition of a fellow named Ryan               1         Q.    (By Mr. Elliott) So I'm going to show you
 2     Jorgensen that SFA put up as its corporate                     2       Exhibits 10 -- I'm sorry, 11, 12, 13, and 14, and I'm
 3     representative and asked him some questions and why            3       going to ask you to engage in the same exercise and you
 4     don't we start here, At page 39, lines 7 through 12            4       can just look at the top document in each file folder
 5     the following colloquy took place:                             5       and tell me whether you've seen it before?
 6             "Did SFA play a role in determining the content                  A.   Yes.
 7     of the product manuals,,owners' nanuals?"                       7        Q. And what are -- have you corpleted your review
              "ANSWER: No."                                                   of those --of those exhibits?
              Is that right?                                           9        A. Of the -- of Exhibit 12 -- 11. I'm sorry.
10       A.   No.                                                     10        Q. Please cotiplete your review of 11 through 14.
11                  MR. ZAKRZEWSKI: Objection.                        11        A.    Yes. Yes.
12       Q.   (By Mr. Elliott) Why isn't it right?                    12        Q.    And do those documents pertain to a litigation?
13       A.   I developed them myself when I was there and I          13        A.    Yes.
14     left the tenplates in their possession.                        14        Q.    What's the name?
15       Q. At lines 39 -- at page 39, line 21 to 40,                 15        A.    Raymond -- what's the -- Christopher Raymond --
16     "QUESTION: Did SFA prior to March of 2011 receive any          16        Q.    Yeah.
17     calls through'its customer service or phone numbers            17        A.       case.
18     where individuals cotplained of jack stand failure,            18                    MR. EUjIOTT: Why don't we mark
 19    jack stand collapse, jack stand gave way?"                     19              those. Why don't I do the same thing we
 20           "ANSWER:" -                                             20              just did. This is for Nicole.
 21                  MR. ZAKRZEWSKI: Objection.                       21                    (Discussion off the record.)
 22      Q.    (By Mr. Elliott) - "No. M Is that correct?             22                    (Exhibit 11, Complaint, marked for
 23      A. No.                                                       23              identification.)
 24      Q. At page 40, lines 25 through 41 -- well, let me           24                     (Exhibit 12, Letter, marked for
 25    withdraw that. Well, the witness is asked whether SFA          25              identification.)

 ---------- Page 127                                                                                                              Page 129
  1 received written complaints of jack stand collapse, and            1                     (Exhibit 13, Letter, marked for
  2 he says no. The witness is asked whether or not SFA is             2              identification.)
  3 aware of any nonlawsuit incidents of sudden collapse.              3                    (Exhibit 14, Unidentified Document,
  4 and he says no. The witness is asked whether SFA                   4              marked for identification.)
  5 attempted to recreate false engagement, and he says no.               5                 (Exhibit 15, Unidentified Document,
  6 The witness is asked whether SFA received coiplaints of               6           marked for identification.)
  7 false engagement or notice of collapse of a jack stand,               7      Q.   (By Mr. Elliott) So take a look at -- is that
       and he says no; that SFA never considered employment of                 11?
       a redundant locking device on this ratchet and pawl             9         A.   Yes.
 10 jack stand involved in this case, no; SFA did not                 10         Q. Okay. Is that the complaint against Sears?
 11     include -- withdrawn.                                         11         A. Yes,
 12            No ASME or PALD meeting ever discussed employing       12         Q. And just take a minute to -- if you need to
 13     alternative safety designs. He says that that never           13       refresh your recollection as to what the Raymond case
 14     took place.                                                   14       was about --
 15            Do you agree with those answers?                       15         A. No. I remember.
 16                  MR, ZAKRZEWSKI: Objection.                       16         Q. Okay. Well, then, let me ask you, what was the
 17                    THE WITNESS: No.                               17       Raymond case about?
 18       Q.    (By !*.. Elliott) All of those answers are             18        A. It was about a jack stand failure,
 19     wrong, right?                                                  19        Q. Okay, And what was the nature of the claim?
 20       A. Correct.                                                  20        A. The stand failed suddenly and unexpectedly.
 21       Q.   I want to show you, again, trying to summarize          21        Q.    In termo of ratchet height?
 22     this --                                                        22        A.    Yes.
  23                   MR. ELLIOTT: Nicole, what was our               23        Q.    Okay. And that was in two thousand -- April of
  24              last exhibit, 10?                                    24      2006?
  25                    THE COURT REPORTER: Ten, yeah.                 25        A. Thereabouts, yes.


                                                       Brandon Huseby
 (860)549-1850                                      www.brandonrepoiting.com                                            Pages 126.. 129
         Case 3:13-cv-00257-JAM Document 305-5 Filed 10/11/18 Page 35 of 63


         FREDERICK KLORCZYK, JR., ET AL. vs. SEARS, ROEBUCK AND CO., ET AL.
08/17/2016                                                        Roger D. Claypool
                                                              Page 130                                                              Page 132
 1        Q.    Well, there's a date --                                  1               Thank you.
 2        A.    Yes.                                                     2          Q.   (By Mr. Elliott) By the -way, locking at
 3              -- on the front page.                                    3        13, not only did all those entities that I just tali
          Q.
 4        A.    Yes.                                                              to you about know about this claim but Sears's third
 5        Q.    l^ril 2006, right?                                       5        party administrator Sedgwick knew about thn claim too;
 6        A.    Yes.                                                              they wrote a letter to Shinn Fu advising of the nat’jre
 7        Q.    Okay, So in April of 2006, a consumer user of a           7       of the collapse claim, Exhibit 13?
         ratchet and pawl jack stand filed a lawsuit against                        A.    Yes.
 9       Sears claiming sudden, unintended, unexpected loss of            9         Q.    Do you know who Sedgwick is?
10       height in the ratchet which caused what happen -- which         10         A.    Yes.
11       caused what to happen?                                          11          Q. Who are they?
12                    MR. ZAKRZEWSKI: Objection,                         12          A. They're the claims administrator, claims
13                    THE WITNESS: The vehicle was found                 13       itanagement group.
14              on top of Mr. Raymond and he was deceased,               14          Q. For?
15         Q.    (By Mr. Elliott)    It killed him?                      15          A. Sears.
 16        A.   Yes.                                                     16          Q. The case settled for a hundred thousand dollars?
 17        Q.   Did you investigate that claim?                          17         A.        I believe so, yes.
 18        A.   Yes. I did a site inspection and -- and met the          18         Q.        I'm looking at Exhibit 15.
 19      family.                                                         19         A.        Yes.
 20        Q. So as of April 2006, you've got a lawsuit saying           20         Q.        Hand those back to the reporter.
 21      that somebody was killed when a jack stand                      21                         MR. ELLIOTT; I'm going to just take
 22      malfunctioned and suddenly and unexpectedly lost                22                   a two-minute break. I think I'm done with
 23      height --                                                       23                   my examination but I just want to check.
 24        A. Yeah.                                                      24                         THE VIDEOGRAPHER: Going off the
 25        Q. — and caused a load in the form of a vehicle it            25                   record at 1:19.

                                                              Page 131                                                                    Page 133
     1   was supporting to fall and kill the consumer?                       1                        (A brief recess was taken.)
     2     A. Yes. Yes,                                                      2                        THE VIDEOGRAPHER: We're on the
                                                                             3                  record at 1:21.
     3     Q. And SEA knew that?
     4                MR. ZAKRZEWSKI; Objection.                             4                        MR. ELLIOTT:   I have no further
     5                THE WITNESS: Yes.                                      5                  questions.
     6     Q.   (By Mr. Elliott) Okay. You knew it?                          6
     7     A.    Yes.                                                         7    EXAMINATION BY MR. ZAKRZEWSKI:
                 Management knew it?                                                   Q. Good afternoon, Mr. Claypool.
  9        A.    Yes.                                                      9           A. Good afternoon.
 10        Q,    Did the Asians know it?                                  10           Q, We met earlier today. I'm Steve Zakrzewski. I
 11                     MR. ZAKRZEWSKI: Objection.                        11         represent the defendants in this case. I have some
 12                     THE WITNESS: Yes.                                 12         questions --
 13         Q,    (By Mr. Elliott) When I say "the Asians," I             13           A, Yes, sir.
 14       mean Shinn Fu Taiwan and Shinn FU Hong Kong and the             14           Q,   -- for you.
 15       Chinese operation.                                              15           A. Yes, sir,
 16         A. Yes. '                                                     16           Q. First and foremost, when did you say you left
  17                    MR.'ZAKRZEWSKI: Objection.                        17         SFA?
  18              (By Mr, Elliott) And you settled the case?              18           A.       January 8, 2009, the first week. The very first
            Q.
  19        A.   The  insurance  company settled the case, yes.           19         week was my last week.
  20             Right.   Do  you remember how quickly the case           20           Q. Okay. If -- do you know when the specific jack
            Q.
  21      settled?                                                        21         stands that are at issue in this case were sold?
  22                   MS.    TODD-TROTTA; Objection.                     22             A. No.
  23                    THE   WITNESS: Fairly quickly.                    23             Q, Okay. If I represent to you that they were sold
  24                   MR.    ELLIOTT: Can I just see those               24         more than two years after you left SFA, is it fair to
  25              exhibits,   please, 11 through the end.                 25         say that you never handled these specific jack stands?


                                                         Brandon Huseby
 (860) 549-1850                                       www.brandonreporting.com                                                   Pages 130..133
      Case 3:13-cv-00257-JAM Document 305-5 Filed 10/11/18 Page 36 of 63


         FREDERICK KLORCZYK, JR., ET AL. vs. SEARS, ROEBUCK .\ND CO., ET _4L.
08/17/2016                                                         Roger D. Claypor’
                                                          Page 134
 1                MR. ELLIOTT: Objection to the font.                1      A. That was thrcughcut -- that was before tisy were
 2                 THE WIITJESS; Yes.                                2    Craftsman.
 3      Q.   (By Mr, Zakrzewski) Okay. And you never tested          3      Q. Okay.
 4    these specific jack stands?                                    4      A. We -- I tested them in various forms from the
                                                                                                                                        I
 5      A. Correct,                                                   5   T-6903 and 9603 'up oh  i the Craftsman brand.
 6      Q. Okay. You do not have knowledge of SFA's sales             6    Q,    Okay.
 7    relationship or lack thereof with Sears following you           7    A.    Yes.
      leaving the company, correct?                                        Q.    So this was -- you tested them before they '(Cre
 9     A,    Correct,                                                 9   Craftsman brand?
10     Q.    So it may well be that SFA stopped distributing         10     A. Yes.
11    to Sears after you left SFA?                                   11     Q. Did you test triem viien they were during
12      A. Yes.                                                      12   Craftsman brand?
13      Q. Okay. So it's entirely possible that SFA was              13     A. Yes.
14    not in the stream of commerce with respect to these            14     Q. Okay. But you never tested them after 2009?
15    specific jack stands at issue in this case?                    IS     A, Correct.
16      A, Yes.                                                      16     Q. Okay. Now, did you bring any docunents here
17      Q, Okay. Is it fair to say that not all jack                 17   other than any that might have already been marked as
18    stands, ratchet -- and I'll say ratchet and pawl style         18   exhibits?
19    jack stands are exactly the same?                              19     A. No. No.
20      A.   That's correct.                                         20     Q. Okay. You didn't bring any additional
21      Q.   Right. They might have different lengths of             21   documents?
22    ratchet bars, correct?                                         22     A. No.
23      A. Yes.                                                      23     Q. All right. So when you talked about reviewing
24      Q. The teeth might be differently configured on the          24   ASME and PAID meeting minutes --
25    ratchet bars, correct?                                         25     A.   Yes.

                                                          Page 135                                                           Page 137
 1      A.   Yes.                                                     1     Q.   -- you don't have those with you?
 2      Q    They have different capacities frequently?               2     A.   No.
 3      A.   Yes.                                                     3     Q.   Okay. Where did youreview those?
 4      Q,   And the size of the collar will vary frequently?         4     A.   At my house.
 5      A.   Yes.                                                     5     Q.   Before you cameouthere?
 6      Q    The width of the base will vary?                         6     A.   Yes.
 7      A. Yes.                                                       7     Q.   Okay. Now, so you -- do you still have those
        Q, Okay. And so a test that you do on one model of                documents at your house?
 9    jack stand, ratchet and pawl jack stand, might not come         9     A. Yes.
 10   out the same if you did it on another model of ratchet         10     Q. Okay. Do you -- you said that you had been
 11   and pawl jack stand, correct?                                  11   given when you left SFA --
 12                MR. ELLIOTT; Objection to the form.               12     A. Yes.
 13                THE WITNESS: I'm not sure I                       13     Q. -- some designdocuments   --
 14          understand the question,                                14     A. Just --
 15     Q.   (By Mr. Zakrzewski) It's entirely possible that         15     Q. -- regarding --
 16   one model of ratchet and pawl style jack stands mdght,         16     A. --a week or two prior to, yes,
 17   say, fail a test while another model that has a                17     Q. You were given some design documents that you
 18   different size collar and a different size ratchet bar         18   had created --
 19   and a differently configured base will pass that same          19     A, Yes.
 20   test?                                                          20     Q.   -- regarding jack stands?
 21     A. Yes.                                                      21     A. Yes.
 22     Q. Okay. Do you specifically remember testing                22     Q. Do you still have those documents?
 23   Craftsman Model Number 6903 jack stands?                       23     A. Yes.
 24     A.   Yes.                                                    24     Q. Okay. At your home?
 25     Q.   Okay. And at what time was that?                        25     A. Yes.


                                                   Brandon Huseby
(860)549-1850                                   www.brandonreporting.com                                             Pages 134.. 137
      Case 3:13-cv-00257-JAM Document 305-5 Filed 10/11/18 Page 37 of 63


         FREDERICK KLORCZYK, JR., ET .\L. %'s. SE.4RS, ROEBUCK .UMD CO., ET AL.
08/17/2016                                                            Roger D. Claypool
                                                         Page 138 I                                                           Page 140
 1      Q.    All right. But you didn't bring them h£re with           I 1      Q. And you understand      he was there to give the
                                                                       1
 2    you?                                                             I 2    cciipany legal advice?
 3      A.    No.                                                      I 3            Yes.
 4      Q.    All right. Now, at what point in your career             i 4      Q. And much of or -- wnat percentage of your work
 5    did you start working with SFA's legal department?                      would you say involved clanos that were -- were or
                   MR. ELLIOTT: Objection to the form.                 I 6    became in litigation? Do you understand what I mean by
 7            He testified thepe wasn't a legal                          7    that term?
              department but go ahead.                                          A. Might clarify it.
 9                  THE WITNESS: When Arthur Chaykin                     9      Q. SonEthing that was filed in court, something
10            arrived.                                                  10    khat became a lawsuit.
11      Q.    (By Mr. Zakrzewski) Okay. And when --                     11      A. Okay.
12      A.    Actually, a short time after Arthur Chaykin               12      Q. What percentage of your work would you say was
13    arrived,                                                          13    on those matters when you were working with
14      Q. Okay. And you understand that Arthur Chaykin is              14    Mr. Chaykin?
15    an attorney?                                                      IS                 MR. ELLIOTT: Could you supply a time
16      A. Yes.                                                         16           frame.
 17     Q. And that he was SFA's in-house counsel?                      17      Q.    (By Mr. Zakrzewski) From two thousand -- when
 18     A.    Yes.                                                      18    you were worldng with Mr. Chaykin from late 2005 to you
 19     Q.    Okay. And you said you worked very closely with           19 left the company in 2009.
 20   him?                                                              20      A. Are you asking me how much of that -- how much
 21     A.    Yes.                                                      21 of the work during that time period was dedicated to
 22     Q.    Can you put a year on that, when that started?            22 ■ litigation?
 23     A.    I cannot.                                                 23      Q. Yeah.
 24     Q,    Can you -- what's your best approximation, if             24      A. Not -- if I had to assign a nurriber, it would be
 25   you can give me a range?                                          25    probably less than 20 percent, not a lot.

                                                            Page 139                                                             Page 141
  1     A. Between late 2005 and up.                                     1      Q.   And you also worked on other claiims, correct?
  2     Q. , Through the end of your tenure?                             2      A.   Correct.
  3     A.    Yes. Yes.                                                  3      Q.   That you thought may become litigation but
  4     Q.    And you said you shared space with him?                    4    ultimately did not?
  5     A.     We shared space for about three -- three years.           5      A. They would have been -- well, there's -- there's
  6     Q.    Okay. You worked closely together?                         6    -- there are $5 claims and then there are $500 claims.
  7     A.    Yes.                                                       7    I would hesitate to put a percentage of how many of
        Q.    You were privy to a number of attorney-client                   those did I anticipate would go to litigation or not.
  9   conversations with him?                                            9    I mean --
 10     A. Yes.                                                         10      Q. Some percentage?
 11     Q. Okay.                                                        11      A. Yes.
 12     A. Yes.                                                         12      Q. Right?
 13     Q. And you had regular access to his work product?              13      A. Yes.
 14      A.   I don't vmderstand.                                       14      Q. That ultimately didn't?
 15      Q.   What don't you understand?                                15      A. Yes.
 16      A.   The "access" component. He had his office.      I         16      Q. Okay. Now, are you aware of any claims that
 17    had my office. We were in the same area.                         17    Arthur Chaykin would have worked on, addressed,
 18      Q. You regularly shared documents --                           18    resolved without your involvement or did he go to you
 19      A.    Yes.                                                      19   with the claims to assist him as a matter of■course?
 20      Q.    -- relating to tmatters that you were working on?         20     A. I didn't take -- I didn't take a claim to him
 21      A.    Yes.                                                      21   unless it involved personal injury on a scale that,
 22      Q.    Documents that you might have created for him?            22   say, anything under $10,000, I generally would just
 23      A.    Yes.                                                      23   say: Hey, I got a claim. I'm going to go ahead and
 24      Q.    Documents that he might have created?                     24   just handle it, but if it were over $10,000, I had to
 25      A.    Yes.                                                      25   get him involved.


                                                     Brandon Huseby
(860) 549-1850                                    www.brandonreporting.com                                             Pages 138..141
      Case 3:13-cv-00257-JAM Document 305-5 Filed 10/11/18 Page 38 of 63


         FREDERICK KLORCZ^TC JR, ET .AL vs SEARS, ROEBUCK AND CO., ET AL.
08/17/2016                                                      Roger D. Claypool
                                                         Paae 142                                                               Page 144
 1     Q.     All personal injury claims over $10,000, you            1        A.    I believe the conplaint I received or the -- all
 2    would involve him?                                                      the trial infornHtion that I've received was through
 3      A. Basically, yes. And he and I would make a                          the law firm.
 4    decision a lot of times on jusc where that line was.                      Q. When you say "the law firm," do you mean the law
 5      Q. Okay, And you would conducr: investigations for                    firm that we're at today --
 S    him?                                                            0          A. Yes.
 7      A.    Yes.                                                               Q. - Day Pitney?
                                                                      Q        A.    Yes.
        Q.    You would create documents for him?
 9      A.     Yes.                                                   Q
                                                                                Q. Okay. So first you signed on with Rick Heath?
                                                                      n         A. Yes.
10      Q.     Okay. And hot, s-hif ing gears, I'd like to talk
11    about   how you came to be involved in this case, the                     Q. And what -- what types of communications did you
12    Klorczyk case.                                                I 12      have about the case? How often --
13      A. Sure.                                                     17         A. With Rick?
14      Q. What was your first exposure to this case?                14         Q. -- did you talk about the case with Mr. Heath?
15      A. A consulting firm contacted me and wanted to --           15         A. Actually I just recall the two sessions, he
16    wanted me to enter into a consulting agreement with his        16       explaining what the -- what he needed. He sent me the
17    firm --                                                        17       serial number and I told him what I knew about the
18       Q. Okay.                                                    18       serial number and what information it revealed and that
19       A.   -- which I did.                                        19       was it.
20       Q. And what's the name of that case or -- the name          20         Q. So has your only contact with Rick Heath on this
21    of that consulting firm? My apolcgies.                         21       case been those two in-person meetings?
22      A. Heath Si Associates.                                      22         A. These were phone conversations and -- and that's
23      Q. Okay. So Heath & Associates retained you as a             23       it.
24    consultant in connection with this case?                       24         Q.   Have you exchanged any written mterials with
25      A.     Yes, sir.                                             25       Mr. Heath?

                                                         Page 143                                                              Page 145
 1      Q..    When was that?                                          1        A. I don't believe so other than our contract.
 2      A.     Oh my, 2012, 2013.                                      2        Q. Sure. Did you have any in-person meetings with
 3      Q.     Okay, And what type of arrangement did you              3      him —
 4    enter into?                                                      4        A. No.
 5      A, Into an arrangement where I would provide design               5     Q. -- since you said these meetings were on the
 6    work when needed and litigation support when needed.                6   phone?
 7      Q. What does that mean, "litigation support"? I                   7     A. Yes, No meetings personally.
      know what it means generally but you might mean                           Q. So you've had two teleconferences with Mr. Heath
  9   something different when you say that.                           9      about the case?
 10     A. When -- he said if he needed itE on a PAID,                10        A. Yes.
 11   P-A-L-D, case, would I be interested in being involved,         11        Q. Okay. And what's your background with
 12   and I agreed. We're a contractually -- contractual              12      Mr. Heath? Have you known him for a while?
 13   agreement.                                                      13        A. I have. I've known him -- he was on the PAID
 14     Q. Okay.      So what types of litigation support             14      committee when I served -- when I served as vice chair
 15   services have you provided?                                     15      for three terms and prior to that, and we worked
 16     A, The only -- the only support service I've                  16      closely together. We worked well tc^ether on the
 17   provided him so far was to analyze or interpret the             17      conmittee. He, I, and Kathy were a close-knit team,
 18   serial number that he gave me that ultiirately I found          18        Q. Okay. And so how long would you say you go back
 19   to be the Klorczyk case jack stand.                             19      with Mr, Heath, if you could try to put a year on it?
 20     Q. And what -- what informtion did he give you                20        A, Fifteen, eighteen years.
 21   about this case in order to get your opinion?                   21        Q, Long time?
 22     A. Sitiply the basics, a -- someone had used a                22        A. Long time.
 23   stand. It -- and it failed and he was deceased,                 23        Q,    Now, do you know h
                                                                                                       t at Mr.Heath was also
 24     Q. Did he give you a copy of the carplaint? That              24      retained as a consultant or anexpert by SFA on
 25   usually contains some of the basics.                            25      occasion?


                                                       Brandon Huseby
(860)549-1850                                       www.brandonrepoiting.com                                           Pages 142.. 145
         Case 3:13-cv-00257-JAM Document 305-5 Filed 10/11/18 Page 39 of 63


         FREDERICK KLC                        ZYK, JR., ET AL. vs. SEARS, ROEBUCK AND CO., ET AL.
08/17/2016                                                                              Roger D. Claypool
                                                            Page 146                                                          Page 148
 1         a     Yes. I -- I helped to rstai him.                       1          You don't remember if there was a Shinn Fu
 z         Q.    Were you his -- you sort of established that          2    entity that was actually technically a party to the
         relationship?                                                 3    case or not?
           A. Yes.                                                     4      A. I don't. As I sit here today, I don't.
                 And men was than?                                      5     Q. May have been, may not have been?
 6         A. That would have been the time of the Jeffcoat             6     A. Correct.
 /       case.                                                          7     Q. Okay.
 a         Q.    I'm sorry, which was when?                                   A. Correct.
 9         A.    I want --                                              9     Q. And so after the Jeffcoat case, what other
           Q.    Do your best,                                         10   matters did you work with Rick Heath on in this way?
ii         A.    I want to say early '30s to rniid-'90s but,..         11     A, Other than jack stand cases or strictly jack
12         Q.    And that was -- did you say that that was a jack      12   stand cases?
T1       stand case?                                                   13     Q. Well, I -
14         A, Yes.                                                     14     A. Because we worked on many.
15         Q. Was it a ratchet and pawl jack stand, if you             15     Q. I'm most interested in jack -- jack or jack
16       recall?                                                       16   stand cases.
17         A. Yes.                                                     17     A.   Okay,
18         Q. Okay.                                                    18     Q.   I'm interested in automotive lifting device --
19         A. Yes.                                                     19     A.   Okay.
20         Q. And you sort of set up a relationship where              20     Q.   -- and automotive support device cases.
21       Heath would be retained to help with that case?               21     A. All right. We worked together in Jeffcoat,
22         A. With help -- helping to defend really any -- any         22   Guerra, in --
23       case that would cone up regarding PAID.                       23     Q. And, I'm sorryj when was Guerra?
24         Q, Helping -- was it SFA he was retained by?                24     A. Guerra I'm -- I don't recall specifically.
25         A. I'm not sure of the -- the agreement but all of          25   Mid-2000s.

                                                           Page 147                                                           Page 149
 1       the SFA -- all of the SF companies benefitted from his         1     Q. Okay. And was that a jack stand case?
 2       expertise as there were various points of manufacture          2     A. Yes. Texas. In Texas and it was a Grainger
 3       for the various claims and suits.                              3   jack stand.
 4         Q, Okay. So it may have, for example, been Shinn             4     Q. But a Shinn Fu entity was involved in that?
     5   Fu Corporation that technically retained him?                  5     A. Yes. Yes.
     6     A. Yes. Yes.                                                 6     Q. Okay. I interrupted you. I'm sorry.
     7     Q. Okay. I guess part of what I was getting at is            7     A. And a Donald Hyron -- I don't remember
         that when you talked about the Jeffcoat case earlier --            specifically -- H-y-r-o-n and that was Hyron versus --
  9        A.    Yes.                                                       I believe it was Hyron versus Grainger as well.
 10        Q.    -- you called it, I think, Jeffcoat versus            10     Q, And a Shinn Fu entity was involved?
 11      Wal-Mart?                                                     11     A.   Yes.
 12        A.   It was a -- I believe it was a Wal-Mart involved       12     Q.   And you don't --
 13      jack but it's been a long time.                               13     A.   SFT was involved in that one, I believe.
           Q. You just said it was a jack stand?                       14     Q.   Time period, what was the time period for that
 15        A, Yes.                                                     15   one?
 16        Q. Jack stand, okay,                                        16     A    It was pre-Arthur so it had to be-2004 5, in
 17       A. Yeah.                                                     17   that area.
 18       Q. So you didn't have Mr. Heath retained by                  18     Q. And, I'm sorry, was that a jack stand case?
 19      Wal-Mart. You had him retained by a Shinn Fu entity --        19     A. That was a forklift jack, a fork jack, yeah.
 20        A.    Shinn Fu.                                             20     Q. Fork -
 21        Q.    -- which was a codefendant, I presume?                21     A. Forklift jack.
 22        A,    Any time our customer is named, we're --we were       22     Q. A forklift jack?
 23      on the hook.                                                  23     A. Yes.
 24        Q. Okay.                                                    24     Q.   Can you recall any other cases involving
 25        A. So ultimately we're on the hook.                         25   automotive lifting or automotive support devices that


                                                        Brandon Huseby
(860)549-1850                                       www.brandonreporting.com                                         Pages 146.. 149
      Case 3:13-cv-00257-JAM Document 305-5 Filed 10/11/18 Page 40 of 63


        FREDERICK KLORCZYK, JR., ET AL. vs. SEARS, ROEBUCK AND CO., ET AL.
08;iC2C16                                                        Roger D. Claypool
                                                           Page 150
      you ■•icrked on with Mr. Heath?                                 1    serial number or vas there other work that you've done
        A.   Yes.                                                     2    on this case?
             Okay. Please tell      me.                               3      A. That's it. That's it.
 4      A. want me to go on.        There was an engine crane         4      Q. And so there were two phone calls just about the
 b    CoSc out of Arizona and I     don't recall who the -- who       5    serial number that you had with Rick Heath?
 6    the plaintiff was in that     case, but we -- Grainger           6    A. I believe so, yes.
 7    again. It was Grainger,                                          7     Q. Okay. Did he discuss anything else on those
        5. But you don't remember the plaintiff's name?                    calls?
 Q           I don't. I don't. I think it was Sandia                   9     A. He may have — he may have trentioned wondering
10    National Laboratories. Actually, I think it was the             10   where -- wondering if certain people still worked there
J.X   insurance coipany representing Sandia National                  11   and, of course, not being there, I don't know.
12    Laboratories.                                                   12     Q. Okay.
13      Q. Any idea when that was?                                    13     A. You know, that's the type of...
14      A.     No, I don't.                                           14     Q. So did you exchange any written information with
15      Q.     No concept at all?                                     15   him other than your contract?
16      A. 2003 perhaps.                                              16     A. No.
17      Q. Any others?                                                17     Q. Okay.
18      A. There likely is but I -- I'm trying to think               18     A. No.
19    through a list of those. I don't recall. I don't                19     Q. So when did you get connected with plaintiffs'
20    recall   another one.                                           20   counsel in this case?
21      Q.     But there may have been others?                        21     A. I couldn't give you a date specifically but if I
22      A.     There may have been.                                   22   had to guess, it would be -- I think my first contact
23      Q.     There may have been other jack stand cases --          23   was Howard Edinburgh in either late 2014, early 2015.
24      A.     Yes.                                                   24     Q. Okay. Late 2014 or early 2015, right?
25      Q       -- you worked with him on?                            25     A.   Yeah.    I -- yes.   I...

                                                         Page 151                                                              Page 153
  1     A.     Yes.                                                    1     Q.   Okay. And how did he reach out to you?
  2     Q.     Okay.                                                   2     A. I believe a phone call.
  3     A.     Yes.                                                    3     Q. Okay. Do you remember what you guys talked
  4     Q.     Now, getting back to your - not when you were           4   about on that phone call?
  5   getting him retained as a consultant but when he                 5     A. Just more details of the case, jack stand was
  6   retained you as a consultant --                                  6   involved. I think I went through the deciphering of
  7     A.     Yes.                                                    7   the serial code with him as well. I don't remember the
        Q.     -- what is your arrangement?                                specifics but the gist of it is preparing information
  9     A.     That I would provide design help when needed and        9   to get me so that I could see what I thought about the
 10   that I   would provide litigation support when needed.          10   case.
 11     Q.     And how are you being conpensated?                     11     Q. Do you remember specifically anything he told
 12     A.     At an hourly rate.                                     12   you?
 13     Q.     And what's that hourly rate?                           13                MR. ELLIOTT: I'm sorry, he told you
 14     A.     For design work, $60 an hour; for litigation           14          or you told him? What was the question?
 15    support, $120 an hour.                                         15    Q.    (By Mr. Zakrzewski) Do you reroetmber'
 16      Q. And what's the distinction between those two              16   specifically anything Attorney Edinburgh- --
 17   functions?                                                      17                MR. ELLIOTT; Told you, okay.
 18     A. Litigation support would include, for instance,            18                MR. ZAKRZEWSKI: Edinburro
 19   deciphering that serial code; and design work would be,         19           (phonetic)?
 20   okay, how do we -- how do we improve upon the lifting           20                MR. ELLIOTT: Edinburgh.
 21   arc design of a jack or more of an individual product           21                MR. ZAKRZEWSKI; Edinburgh.      I'm
 22    design element.                                                22          sorry.
 23      Q. So other than preparing for, meeting with .               23                   MR. EDINBURGH: Any way you say it is
 24    plaintiffs' counsel, and testifying in this case, is           24          fine with me.
 25    the only work you've done limited to deciphering that          25     Q.    (By Mr. Zakrzewski)    -- Attorney Edinburgh told


                                                       Brandon Huseby
(860)549-1850                                       www.brandonreporting. com                                         Pages 150..153
      Case 3:13-cv-00257-JAM Document 305-5 Filed 10/11/18 Page 41 of 63


         FREDERICK KLORCZYK, JR., ET AL. vs. SEARS, ROEBUCK AND CO., ET AL.
08/17/2016                                                        Roger D. Claypool
                                                        Page 154                                                              Page 156
 1    you?                                                             1     A.    Yeah.
 2      A, No. Just that a nice Jewish family had been                 2                 MS. IDDD-TROTTA: Is that a yes?
 3    hurt and that stands out in my mind, that, you know, he          3                 THE WITNESS: Yes,
 4    explained that a good family had been hurt, and I -- he          4      Q.   (By Mr. Zakrzewski) Now, I assume you were paid
 5    would appreciate it if I would help out,                         5    for the time that you spent reviewing these documents
 6      Q. Okay. And you'd already been retained by Heath                   you were sent?
 7    Sc Associates --           /                                      7     A. Yes.
 8         A.    Yes.                                                         Q. Okay. And were you also paid for the time you
 9         Q.    -- at this point?                                      9   spent on the phone?
10      A.       Yes.                                                  10     A. Yes,
11      Q.       When were you retained by Heath & Associates          11     Q. Okay. You're paid for the time that you're
12    again?      I'm sorry. Did you say late '12, early '13?          12   spending being deposed here?
13      A.       That sounds right but my - I've got a contract.       13     A. Yes.
14    I could -- I could look at it.                                   14     Q. Okay. Are you paid for the time that you spent
15      Q. Okay. You have that back at your house too?                 15   yesterday preparing for the deposition with counsel?
16      A. Yes.                                                        16      A. Yes.
17      0. Okay, You didn't bring any of it?                           17      Q. Are you paid for the time that you spent at home
 18     A. No. Traveled light.                                         18   without counsel reviewing background documents?
 19     Q. All right. So after that first call fran                    19      A. Yes. Yes.
 20   Attorney Edinburgh, when was the next communication              20      Q. Now, I'm assuming that this would be at the $120
 21   that you had with plaintiffs' counsel about this case?           21   litigation support rate because it doesn't sound like
 22     A. Boy, there were long lapses between                         22   it's related to design?
 23   communication. I don't recall the specifics. I think             23     A. Correct.
 24   we've probably ccmnunicated half a dozen times in the            24     Q. Okay.
 25   last -- in the last year.                                        25     A. Correct.

                                                            Page 155                                                          Page 157
  1        Q,    Was it always with Attorney Edinburgh or have          1     Q.   So as you sit here now, you're being paid $120
  2   there been different attorneys involved?                          2   an hour?
  3     A. Primarily with -- with Howard and then more                  3     A. Yes, sir.
  4   recently with Bryan and Dave.                                           Q. So you don't mind how long my questioning goes
  5     Q, And did you ever communicate in writing or was               5   on.
  6   it always phone calls?                                            6     A.   I wotdd -- there's no price to be put on being
  7     A. We did a lot of -- 90 percent of it was phone                7   at home with miy grandkids.
      calls.                                                                  Q. You don't need to answer that. So after you get
  9    ■   Q.    What was the other 10 percent?                         9   an initial phone call from Howard EBinburro --
 10        A.    He would -- I would review various -- I think I       10   Edinburgh, you said there was a long lapse before you
 11   reviewed interrogatories one time.                               11   were contacted again?
 12     Q. And how did they get you those docs, did they               12     A, Seemed to be, yes.
 13   send them to you in the mail? Did they email you?                13     Q. Yeah. Several months?
 14        A. ■ Email.                                                 14     A, Yes.
 15        Q, Okay, So you had email exchanges with them?              15     Q. Okay., And then what was the -- what were the
 16      A, Yes.                                                       16   subsequent communications about?
 17      Q. Did you have email exchanges with Rick Heath too           17     A. Keeping me posted on -- he wanted to keep me
 18    or just with plaintiffs' counsel?                               18   posted on what the status of the case was and that they
 19      A. I think the only thing I emailed -- any                    19   hadn't -- you know, just keeping me in the loop.
 20    exchanges with Rick were requests for worksheets so I           20     Q. So what kind of information would you give them
 21    could bill him.                                                 21   in return?
 22      Q. That's important. '                                        22                  MR. ELLIOTT: 'Them"?
 23         A.   Yeah.                                                 23                  MR. ZAKRZEWSKI: Plaintiffs' counsel.
 24         Q.   So more extensive email comrounications with          24          Well, actually, good point.
 25    plaintiffs' counsel?                                            25     Q.   (By Mr. Zakrzewski) Did there come a point


                                                       Brandon Huseby
(860) 549-1850                                      www.brandonreporting.coni                                        Pages 154..157
      Case 3:13-cv-00257-JAM Document 305-5 Filed 10/11/18 Page 42 of 63


         FREDERICK KLORCZYK, JR., ET AL. vs. SEARS, ROEBUCK AND CO., ET AL.
08/17/2016                                                        Roger D. Claypool
                                                        Page 158
 1    where you started communicating directly with                1      Q.   Okay. So you told them about you -- you gave
 2    plaintiffs' counsel without Rick Heath's involvement?        2    them infoimation about what was going on in PAID when
 3      A. Oh, sure. Sure. That was not -- that was the            3    you were on the committee?
 4    vast majority of -- of the communication.                    4      A, Yes.
 5      Q. So you had a direct line of cominunication with          5     Q. And that's when you were a rep -- you were a
 6    plaintiffs' counsel?                                          6   representative of SFA on that committee?
 7      A. Yes.                                                     7     A. Yes.
        Q. Okay. And you didn't feel the need to keep                     Q. Okay. And what other types of infomation did
 9    Mr. Heath in the loop?                                        9   you give plaintiffs' counsel?
10      A. No. Mr. Heath was -- was -- I assume was in the         10     A. I recall one of the questions was regarding a --
11    loop through counsel.                                        11   previous instances, if I recalled any instances that --
12      Q. Okay. So you're communicating with them on your         12   of false engagement, and I said sure and one that came
13    own?                                                         13   to mind initially was the — was the Steven Bowles
14      A. Yes.                                                    14   claim.
15      Q. Okay. So as they're giving you information              15     Q. Okay. Just quickly jumping back on the topic of
16    about the status of the case and, for example,               16   compensation, I assume you were also reimbursed for
17    providing you discovery responses to review, what type       17   your travel to come here?
18    of information are you providing to them?                    18     A. Yes.
19      A. I know that some of the work was looking —              19     Q. To Hartford?
20    looking for ex-employees, if I could determine the           20     A. Well, eventually I will be.
21    whereabouts of ex-employees.                                 21     Q. You will be. And you'll be reimbursed for your
22      Q. Okay. What else?                                        22   hotel stay, too, I hope?
23      A. To look through my PAID documents, my meeting           23     A. Yes.
24    minutes, and see if there's -- there were any formal or      24     Q. Okay. Do you understand that you had no
25    published discussions regarding the jack stand               25   obligation to appear in Hartford?

                                                      Page 159                                                            Page 161
 1    phenomenon.                                                   1     A.   Yes.
 2      Q. When you say "the jack stand phenomenon," do you         2     Q.   You could have insisted that your deposition
 3    mean the sudden collapse phenomenon --                        3   occur closer to your home?
 4      A.   Yes.                                                   4     A. Yes.
 5      Q.    - or, as you've referred to it, the false             5     Q. Okay. And why did you decide that it would be
 6    engagement phenomenon?                                        6   okay to come to Hartford?
 7      A. Yes,                                                     7     A. I didn't see anything wrong with it. I mean, it
        Q. Were there any published minutes?                            seemed like a -- seemed like a nice little trip.
  9     A. No.                                                      9     Q. Okay. So earlier I asked you -- I think you had
 10     Q. No?                                                     10   said something to me like you didn't want to
 11     A. No.                                                     11   communicate with myself or with, for example. Attorney
 12     Q. So what were there, some handwritten notes that         12   Chaykin about the case --
 13   you might have had or was there anything at all?             13     A. Yes.
 14     A. There was -- there were no -- there were no             14     Q.   -- because you thought it would be unethical?
 15   inforuHl documents nor were there formal documents.          15     A. Yes,
 16     Q. Did you have any handwritten notes on.it?               16   - Q. And would that be because you have this
 17      A. On the PAID?                                           17   consulting agreement with Mr. Heath and you're working
 18      Q. Yeah.                                                  18   with plaintiffs' counsel?
 19      A. Oh, sure. Sure,                                        19     A. Yeah, It just didn't seem right. It didn't
 20      Q. Like you might have, say, a meeting agenda and         20   feel right.
 21    you would have your thoughts in the margins or things       21     Q. They're your client so it wouldn't make sense to
 22    like that?                                                  22   just have ex parte communications with the other side?
 23       A. Yes. Yeah,                                            23      A. That's -- yes.
 24       Q. That's pretty common?                                 24      Q. Yeah, I understand. So -- I apologize. I'd
 25       A. Yeah.                                                 25    interrupted you. You said you were giving plaintiffs'


                                                   Brandon Huseby
(860)549-1850                                   www.brandonreporting.com                                         Pages 158..161
      Case 3:13-cv-00257-JAM Document 305-5 Filed 10/11/18 Page 43 of 63


         FREDERICK KLORCZYK, JR., ET AL. vs. SEARS, ROEBUCK AND CO., ET AL.
08/17/2016                                                        Roger D. Claypool
                                                         Page 162                                                          Page 164
 1    counsel information, helping them find ex-eirployees?         1     A.    Not that I recall. Not that I recall.
 2      A. Yes.                                                     2     Q.    And you said this cormunication was sort of --
 3      Q. Telling them about the extent that the PAID              3    is it fair to say it was intermittent?
 4    committee may or my not have discussed or created             4      A. Yes.
 5    documents related to --                                       5      Q    Like you said, there would be --
 6      A.     Yes.                                                 6      A    It was very sporadic.
 7             -- sudden collapse of height under load in a         7      Q    -- long periods of lapses?
      jack stand?                                                        ■ A. Yes.
 9      A. Yes.                                                      9     Q. Okay. Did there come a time closer to this
10      Q. Told them about prior instances you could think          10   deposition where you started communicating more
11    of of false engagement?                                       11   frequently to get ready for the deposition?
12      A. Yes.                                                     12     A. It was still fairly infrequent. It wasn't like
13      Q. It would be fair to say you told them generally          13   it was an everyday occurrence.
14    about prior jack stand cases that you were familiar           14     Q.   Sure.
15    with?                                                         15     A.   Yeah. Probably a couple times a month over the
16      A. Yes.                                                     16   last couple, three months.
17      Q. Yeah. So maid)e not always limited to false              17     Q. So about twice a month for the past three
18    engagement?                                                   18   months?
19      A. Perhaps.                                                 19     A. JpproxiitBtely. Approximately.
20      Q. Yeah. Can you think of any other types of                20     Q. TP get ready for your deposition?
21    information you provided them?                                21     A. They were primarily just asking questions.
22      A. Not off the top of ny head.                              22     Q. Like what kinds of questions?
23      Q. Okay. So I think you said -- well, did you               23     A. Do I recall -- did I recall specific testing
 24   create any written materials for them or did you always       24   protocols, did I know -- was I familiar with testing
 25   just coiimunicate with them over the phone?                   25   procedures and processes, how was I -- you know, we

                                                        Page 163                                                           Page 165
  1     A. You know, I -- I have to think what I -- what             1   discussed ray work on the coimittee.
  2   the questions were that they asked and I may have              2     Q. Okay.
  3   provided - I believe I provided a -- the whereabouts           3     A. And -- and after they had my resume, they wanted
  4   or the -- where I thought they could find the                  4   to know, you know, more details of that.
  5   ex-enployees and as well the name of -- the names of           5     Q. Of course. Did they ever provide you a list or
  6   the people that I recalled were involved in or -- the          6   outline of questions that you might be asked at your
  7   cases that nay have been -- that my have been the              7   deposition?
      false engagement claims.                                             A. No.
                                                                                                                            -4

        Q. Okay. So maybe you wrote those things in an               9     Q. Huh?
 10   email?                                                        10     A. No.
 11    A. I believe I scanned them and sent them, yes.              11     Q. No. So you had a meeting, an in-person meeting,
 12     Q.     You -                                                12   yesterday with plaintiffs' counsel, correct?
 13     A.     Sent in an emil.                                     13     A. Yes.
 14     Q.     You scanned --                                       14     Q. And that -- was that here in Hartford?
 15     A.     My notes.                                            15     A.   Yes.
 16     Q.     --a handwritten docunent?                            16     Q.   At this law office. Day Pitney?    ■
 17      A.    Yes.                                                 17     A. Yes.
 18      Q.    So you might make a list of jack stand cases and     18     Q. Okay. And before that, did you -- say, the day
 19    you'd   scan it and emil it?                                 19   before, did you have a phone call or anything like
 20      A.     Yes.                                                20   that? Had you come to Hartford yet?
 21      Q.     Okay.                                               21     A. Yes. I had been here -- I had come the day
 22      A.     Yes. Along with the names and possible              22   before. It was a travel day and the only communication
 23    locations of deponents.                                      23   that I recall was just I think I sent Howard a note
 24      Q. Okay. And did you ever create any electronic            24   saying I mde it or something like that, but it was
 25    documents like spreadsheets or anything like that?           25   limited to that.


                                                     Brandon Huseby
(860) 549-1850                                    www.brandonreporting. com                                        Pages 162.. 165
      Case 3:13-cv-00257-JAM Document 305-5 Filed 10/11/18 Page 44 of 63


         FREDERICK KLORCZYK, JR., ET AL. vs. SEARS, ROEBUCK AND CO., ET AL.
08/17/2016                                                        Roger D. CIa>pool
                                                        Page 166                                                          Page 168
 1     Q.    So you didn't actually start working to prepare       1      A. Yesterday.
 2    for the deposition until yesterday?                          2      Q. Okay. So you saw those yesterday?
 3     A.    Correct.                                              3      A, Yes.
 4     Q.    Other than the review that you did at your house      4      Q. But you talked to plaintiffs' counsel about
 5    before you came out here, the document review?               5    responses that you might have disagreed with or oaken
 6      A. Well, technically, my travel time is work as            6    issue with?
 7    well so --           I                                       7      A. Sure.
       Q. Sure.                                                           Q. All right. So you already knew that those
 9     A.    -- but --                                              9   questions were coming today?
10     Q. We're in agreeirent there, my friend.                    10     A. Well, not for certain.
11      A.   You got it. So yes.                                   11     Q. But you were prepared?
12      Q.   Okay. So yesterday what time did you come in to       12     A. But -- but I was -- I was anticipating Uie worst
13    meet?                                                        13   and hoping for the best.
14      A. I believe it was 9:30.                                  14     Q. As we all do. Absolutely. And the -- when
15      Q. Okay. And what time were you done?                      15   Attorney Elliott was asking you about some other jack
16      A.   3:30.                                                 16   stand incidents or claims, he was frequently proroting
17      Q. Okay. And did they go over the general ground           17   you with the name of a clainant. Is that possibly from
18    rules of what goes on in a deposition?                       18   a list that you had provided to him?
19      A.   Yes.                                                  19     A. It was probably -- well, yes. It would have
20      Q.   Which you already probably knew?                      20   been in the coinnunication that -- where I provided
21      A.   Yes but it's been some time.                          21   Bowles. I just, you know, it's one of those things
22      Q. It's good to have a refresher.                          22   where I couldn't -- I couldn't remember, you know, at
23      A. Yes, it is.                                             23   the ncraent.
24      Q. Yeah. And did they give you an idea of the              24     Q. Right. But -- yeah. You had previously --
25    subject matter that they would be asking you about?          25     A.   Yes.
                                                        Page 167                                                          Page 169
 1      A.    Not specifically. I saw some exhibits for the         1     Q.   -- told them about it?
 2    first time and that's about it. I mean, some -- very          2     A. Yes.
 3    little -- very little discussion of the details within        3     Q. So, then, when you were reminded, it --
 4    the exhibits.                                                 4     A. Yes.
 5      Q. Okay. A six-hour meeting is a pretty                     5     Q.   -- helps you remember everything?
 6    significant meeting. What did you talk about? What            6     A. Sure.
 7    did you do for six hours?                                     7     Q. I understand. So did plaintiffs' counsel --
        A. Well, we just -- we talked about the case, went              what kind of discussions did they have with you, if
  9   over again ray duties at Shinn Fu and, of course, that        9   any, about privilege or work product, things you might
 10   in itself, getting the details of that of 20-plus years      10   have been exposed to when you were working for SKA?
 11    of service into six hours, that's --                        11     A. That I was exposed to in SFA? They told me that
 12      Q. Yeah.                                                  12   they didn't want to know about those types of
 13      A. -- that would take quite a bit of time.                13   discussions with respect to anything, and they were --
 14      Q. Based on the way Attorney Elliott was                  14   I think I heard it in the morning, I heard it in the
 15    questioning you, it looks like you had already told him     15   afternoon, I heard it this morning, that they were not
 16   .about or -- told someone on plaintiffs' counsel team        16   after anything that was privileged,
 17    about some discovery responses that you might disagree      17     Q. Now, they were --
 18   with or taken issue v;ith?                                   18                 THE VIDEOGRAPHER; Five minutes.
 19     A. I don't understand.                                     19                 MR. ZAKRZEWSKI: Thank you.
 20     Q, The discovery responses that you were being             20     Q.    (By Mr. Zakrzewski) So they were more concerned
 21   questioned about today, exhibits --                          21   with factual information investigations --
 22     A. Oh, sure.                                               22     A.   Yes.
 23     Q. This wasn't your first time seeing those?               23     Q,   -- you did at SFA?
 24     A.   No. No.                                               24     A.   Yes.
 25     Q.   Right.                                                25     Q.   Okay. Now, I'm guessing that this morning was


                                                   Brandon Huseby
(860)549-1850                                   www.brandonreporting. com                                        Pages 166..169
      Case 3:13-cv-00257-JAM Document 305-5 Filed 10/11/18 Page 45 of 63


         FREDERICK KLORCZYK, JR., ET AL. vs. SEARS, ROEBUCK AXD CO., ET AL
08/17/2016                                                        Roger D. CUr-pool
                                                                                                                                  1 70
                                                        Page 170
 1    the first time you've ever heard an argument like              1     A.    Yes. Yeah.
 2    Attorney Elliott and I had about materials prepared in         2     Q.    Now, one thing I wanted to ask you about, you
 3    anticipation of litigation; is that fair to say?               3    gave soire tsstitnry         about sort of tiie
 4      A. Yes.                                                      4    relationship bervfeen Shinn Fu Taiwan -- I call it
 5      Q. Yeah. So as you were having conversations about            5   Fu Corporation.
 6    your factual investigations at SFA with plaintiffs'             6     A. Yeah.
 7    counsel, that's not necessarily something that you as a         7     Q. What do you call it?
      nonlawyer are thinking about, correct?                                A.   I call it SF -- yeah, SFC, Shinn Fu,
 9                 MR. ELLIOTT: Objection to the form.                9     Q. I call it SFC too. So the relationship between
10                  THE WITNESS: Correct.                            10   SFC, SFA, which I mean Shinn Fu America. I think you
11      Q,    (By Mr. Zakrzewski) Okay. So you did factual           11   also — you talked about sotre other --
12    investigations of cases going -- going back to 1993,           12     A    Entities.
13    was it?                                                        13     Q    -- Shinn Pc -Australia and —
14      A. Yeah. Ninety -- '89 --                                    14     A    Yes.
15      Q.    '89. Going back even farther.                          15          -- other     '.tries as well?
16      A.   -- '89 to '93, yeah.                                    16     A    Yes.
17      Q.   I won't tell you how old I was in '89.                  17     Q And I think you nay -- did you mention MVP in
18      A.   Yeah, I know.                                           18   that conversation as well --
19      Q.   Doesn't matter. It's not relevant.                      19     A    Yes.
20      A.   I had a lot of hair back then too.                      20     Q    --do you recall?
21      Q.   And you continued to do those investigations            21     A    Yes.
22    through -- throughout the '90s?                                22     Q    Did you also mention Wei Fu?
23      A. Throughout the '90s --                                    23     A    Yes.
24      Q. Through the early 2000s?                                  24     Q    Taishan Machinery and Electric?
25      A.   -- early 2000s.                                         25     A    Yeah.

                                                          Page 171                                                         Page 173
 1      Q.   And Arthur Chaykin came on in 2005 --                    1     Q. Okay. Is it fair to say you wouldn't know
 2      A.   Yes.                                                     2   anything about the relationships between those
 3      Q,   -- and kept doing it through the end?                    3   conpanies after you left SFA?
 4      A. Yes.                                                       4     A. That'd be fair.
 5      Q. And so you had information about all these                 5     Q. Yeah. And when you were at SFA, you were a sort
 6    factual investigations that you were able to share with         6   of hands-on person, correct?
 7    plaintiffs' counsel?                                            7                MR. ELLIOTT: Objection to the form.
        A. Yes.                                                                         THE WITNESS: Yes.
  9     Q. Okay.                                                      9     Q.    (By Mr. Zakrzewski) You're working with
 10                MR. ZAKRZEWSKI:   I'd like to take a              10   products?
 11          short break so that we don't end up                     11     A. Yes.
 12          changing the tape at an awkward time.                   12     Q. You're testing products?
 13                THE VIDEOGEAPHER: Going off the                   13     A. Yes.
 14          record at 2:09.                                         14     Q. That's the purview of your responsibilities,
 15                 (A brief recess was taken,)                      15   correct?
 16                THE VIDB3GRAPHER: We're on the                    16                 MR. ELLIOTT: Objection to the form.
 17          record at 2:18.                                         17                 THE WITNESS: I'd say ray
 18     Q. (By Mr, Zakrzewski) Oh, do you know                       18          responsibilities became more -- less
 19   approximately when you made the list of other jack             19          percentage of time spending hands-on and
 20   stand cases for plaintiffs' counsel?                           20          more conveying my hands-on experience and
 21     A.   I would -- I would -- I would guess earlier             21          knowledge and skill to others, whether it
 22    this -- earlier this year.                                    22          be a customer or a new employee.
 23      Q. Early 2016?                                              23     Q.    (By Mr. Zakrzewski) Now, did you serve on the
 24      A.   I believe so. I believe so,                            24   board of directors?
 25      Q. Late winter, early spring?                               25     A. Of Shinn Fu?


                                                   Brandon Huseby
(860)549-1850                                   www.brandonreporting.com                                           Pages 170.. 173
         Case 3:13-cv-00257-JAM Document 305-5 Filed 10/11/18 Page 46 of 63


         FREDERICK KLORCZYK, IK, ET AL- vs. SEARS, ROEBUCK .uVD CO., ET AL.
08/17/2016                                                        Roger D. Claypool
                                                                 Page 174                                                                        Page 176
 1            Q.    Yeah.                                                       1         A.         Correct.
 2            A,    No, sir.                                                I 2           Q,         So in terms of if there were or were not any
 3            Q.    And did you own any shares in the company?                          speciI -p-: .c shared se:       :r agreements relating to
 4            A.    No,                                                                 specific shared services, you wouldn't be privy to all
 5            Q,    Okay, Were you involved in the ccnpany's                            of that?
                                                                            I
 6       finances?                                                              6         A. I was privy to -- the only thing I was privy to
 7         A. No.                                                                /      in that arena was the agreement that MVP Hong Kong
            Q. So to your knowledge, the finances of Lhese                       8      would pay for claims r    ;8d to their product that
 9       separate companies -- you would agree that they're                      9      arose from our claims and litigation issue and that
10       separate coitpanies, correct?                                          10      Xinhai would, you knew, they would take care of that
11                     MR. ELLIOTT: Objection to the form.                              through MVP Hong Kong as well, I mean, that's the only
12         Q.    (By Mr. Zakrzewski) You would agree that SEA is                12      thing I -- that I knew took place.
13       a separate legal entity than SEC, correct?                             13        Q. So to the extent --
14                    MR. ELLIOTT: Objection to the form.                       14        A. Because I would speak with them directly from my
15                    THE WITNESS: I wouldn't know                              15      home because, you know, the time zone would loe --
16              personally how to differentiate it with                         16        Q. Yeah.
17              respect to -- I know that SEA is SEA. MVP                       17        A.   -- convenient for both of us so that I spoke
 18             Canada is MVP Canada, and at the time I was                     18      with MVP Hong Kong. I spoke with SET on occasion on
 19             there, we all reported to SET --                                19      just those things.
 20           Q.    (By Mr. Zakrzewski) Right.                                  20        Q. But you knew nothing about sort of the
 21           A.    -- but -- is that what you're --                            21      bookkeeping?
 22           Q.    Yeah. In a way.                                             22        A. No.
 23           A.    Yeah.                                                       23        Q.    The --
 24        Q.       You understand that they were separate                      24        A.    No.
 25      companies?                                                             25        Q.    -- other contractual formlities organizing the

                                                                 Page 175                                                                       Page 177
  1           A.    Yes.                                                            1   arrangements between the companies?
  2                        MR. ELLIOTT: Objection to the form.                      2     A.    No.
  3            Q.    (By Mr, Zakrzewski) They were separate legal                   3     Q.    Okay. You didn't know the specific econcmic
  4          entities?                                                              4   relationship between the companies?
  5            A. That I couldn't --                                                5     A. Correct.
  6            Q. Okay.                                                             6     Q. You don't know who owns shares of what?
  7            A, I don't know.                                                     7     A. Correct.
               Q. So you understand the term "companies"; you                             Q. Okay. Do you understand that the companies, for
     9       understand they're separate companies?                              9      example -- let's just take a really simplistic example.
 10            A.   Yes.                                                        10      You mentioned MVP Canada and you said you consider it
 11            Q.   They were separate businesses?                              11      to be part of a -- it's somehow related but you're not
 12            A.   Yes.                                                        12      sure how with, say, Shinn Fu Australia?
 13            Q,   Okay. And they functioned independently?                    13        A. Yes,
 14                       MR. ELLIOTT: Objection to the form.                   14        Q. Right?
 15                       THE WITNESS: Yes.                                     15        A. Yes.
 16            Q.   (By Mr. Zakrzewski) Okay. And to your                       16        Q. But MVP Canada may well be selling products to
 17          knowledge, they didn't, for example, share each others             17      Canadian customers without any involvement from Shinn
 18          bank accounts?                                                     18      Fu Australia whatsoever?
 19      ■     A.   Not that I know of.                                         19        A. True.
 20            Q. Right. The finances were kept separate?                       20        Q. Okay. And in the same token, any one of those
 21            A.   I don't know,                                               21      companies might be selling products directly to certain
 22            Q.    You don't know because you weren't a financial             22      customers without the involveinent, without any
 23          guy?                                                               23      involvement of any of the other businesses or
 24            A.    Correct.                                                   24       companies?
 25            Q.    You didn't work on that end of it?                         25         A. That's conceivable.


                                                             Brandon Huseby
(860)549-1850                                             www.brandonreporting.coin                                                   Pages 174.. 177
         Case 3:13-cv-00257-JAM Document 305-5 Filed 10/11/18 Page 47 of 63


         FREDERICK KLORCZAIC, JR, ET AT                                          SEARS, ROEBUCK AND CO., ET AL.
08/17/2016                                                                                            Roger D. Claypool
                                                             Pa;    '’8                                                              Page 180
 1         Q.    Yeah, okay.   So just because you consider these                 you were drafting warnings and itanuals at a time when
 2       cotipanies to be under a certain ’jnibrella, call it the                 you became aware of what you've termed "the false
 3       SFC umbrella, doesn't mean that they're all handling                     engagement phenomienon”?
 4       each other's products?                                                     A.      Yes.
 5         A. That's fair.                                                          Q.      And you didn't add a warning about that?
 6         Q. Okay. Do you have any knowledge of a                        I 6       A.      I did not.
 7       relationship whereby MV5 could sell products directly               /              Okay. And why not?
         to Sears?                                                          0       A.      I could not make that judgment alone.
 9         A. Would you --                                                  Q       Q.      Okay.
10         Q. Did you have any knowledge of a relationship                          A.      And by the time Arthur arrived, it was -- it was
11       whereby MVP could sell products directly to Sears?                       decided that a -- I wish I could rememiber his exact
12         A.    Yes.                                                     I 12    term, that we would watchfully wait or waitful
13         Q.    Okay. So you understood that MVP could provide             13    watching. I can't remember the exact term he used but
14       products to Sears without SEA being in the stream of               14    that he would take it from there basically, that he
15       that sale?                                                         15    would notify who needed to be notified about what to do
16         A. Yes.                                                          16    with respect to any warnings or additional verbiage.
 17        Q. .And you acknowledge that to the extent -- I                  17       Q, Okay. So you never drafted a proposed warning
 18      think you gave -- you gave an example about -- you just           18.     on this point?
 19      gave an example when I asked you about shared                     19        A. No, I did not.
 20      services --                                                       20        Q. Okay. And you didn't recommend to anyone that
 21        A. Oh, sure.                                                    21      this be implemented?
 22        Q. Yeah. You understand that any arrangement like               22        A. Yes, I did recommend that -- that we either
 23      that and including that specific arrangement may have             23      change the design or go to the extent of identifying
 24      changed after you left?                                           24      specific lift points and --
 25        A. Sure.                                                        25        Q. Okay. So --

                                                              Page 179                                                                 Page 181
  1        Q.    And you wouldn't know about that?                           1       A.     — to mitigate the event.
  2        A. That's correct.                                                2       Q.     Well, I asked you a different question.
  3        Q, Okay. Now, as far as owners' manuals, you said                 3       A.     Okay.
  4      that you were involved in drafting language for owners'             4       Q,     I abject to that response just on the basis. My
     5   manuals?                                                            5     question was about drafting a warning.
     6    A. Yes.                                                            6       A. Okay.
     7     Q. And you were involved in drafting language for                 7       Q. You didn't recommend that a warning be added to
         warnings?                                                                 specifically address this false engagement phenomenon
  9        A. Yes.                                                           9     you claim?
 10        Q. Were you involved in creating product packaging               10       A. That's correct.
 11       at all?                                                           11       Q. Okay. Now, you did -- you thought about
 12         A. Only signing off on the safety aspects of them.              12     changing the design, which is something you had
 13         Q.    Right because --                                          13     testified about earlier, correct?
 14         A.    And compliance.                                           ■>4      A. Yes.
 15         Q.    Sometimes there's warnings right on the box?              15       Q. And you thought about adding more information on
 16        A. Yes. Yeah. Many times.                                        16     proper lift points in the product literature?
 17         Q. So back when you were working there, those                   17       A,      Yes.
 18       warnings that were on the box, those mdght have been              18       Q.      That's something you considered?
 19       derivative of something that you had drafted in the               19       A.      Yes.
 20       manual, right?                                                    20       Q.      Okay. Now, you're not aware of what changes
 21        A. Yes.                                                          21     imight   have been made after you left the company?
 22        Q. Yeah. They imight just take it and put it right               22       A.      Not at all.
 23       on the box?                                                       23       Q.      Okay. Have you seen the specific product manual
 24         A. Yeah. Yes.                                                   24     at issue in this case?
 25         Q. Now, you mentioned - I think you testified that              25       A. No.


                                                         Brandon Huseby
(860) 549-1850                                        www.brandonreporting. com                                                 Pages 178..181
     Case 3:13-cv-00257-JAM Document 305-5 Filed 10/11/18 Page 48 of 63


         FREDERICK KLO                  'ZYK, m., ET AL. vs. SEARS, ROEBUCK AND CO., ET AL.
08/17/2016                                                                        Roger D. Claypool
                                                         Page 182                                                         Page 184
 1     n       No. So you don't know whether it's one that you       1     A. I would not call it an obvious safety issue.
 2   cirsftisd. 02r not?                                             2     Q. But you would say it created a safety risk?
        A. That's correct. I                                         3     A. The way he had it set up created the safety
 4      Q. Okay. So it may well > lavc been drafted                 4    risk.
 b   coTcletely outside of SEA?                                      5      Q, And what about the way he had it set up created
 6     A. Yes.                                                       6   that --
 /     Q. In fact, SEA might have stopped drafting iranuals          7     A. It was imbalanced. It was imbalanced.
 3      er you left?                                                        Q, What do you mean by "imbalanced"?
 Q     A. Certainly.                                                 9     A. He had -- he had two long reach 6-ton jack
       Q. Okay. I'd like to ask you about — I'd like to             10   stands under the front bunper. He had two 3-ton jack
     ask you about -- I'm trying to ask you about the names         11   stands under the front suspension and two 2-ton jack
12   of claiitants that you identified, and I'll try and do         12   stands under the -- at the rear support points along
13   it in the order you identified them in.                        13   the ladder frame, the rear of the ladder frame.
14    A. Okay.                                                      14      Q. Okay. And so what about that was problemtic?
15     Q. The first one you talked about was Jeffcoat in            IS      A. Well, what that does is when he was underneath
16   Columbia, South Carolina --                                    16   there working on it and what we suspect happened was
17     A.   Yes.                                                    17   somebody came and leaned on the -- the oldest son, we
18     Q.   -- sometime in the late '90s or early 2000s?            18   suspect, leaned on the rear of the car. The two
19     A. Yes.                                                      19   lightest stands with the two smallest ratchet bars then
20     Q. You said -- and you said perhaps Shinn Fu                 20   pivoted laterally toward the -- from the passenger side
21   America was a party or was somehow involved or perhaps         21   to the driver side. They pivoted on the suspension --
22   Shinn Pu Corporation was a party or somehow involved?          22   one of the suspension jack stands and basically just
23     A. And I say that if -- if they were SFT jack                23   disengaged the front jack stands altogether. So it
24   stands -- I don't believe they were. I believe they            24   just tumbled like this and down.
25   were MVP --                                                    25      Q. So he was using unmatched sets of jack stands?

                                                       Page 183                                                             Page 185
 1     Q.   Okay.                                                    1      A. Yes. Three unmatched sets.
 2     A.   -- but they would have come through -- through           2      Q. And he was not necessarily using all proper
 3   SFA.                                                            3   lifting points?
 4     Q.   Okay.   So you said someone was using -- had a           4      A. Yeah -- yes.
 5   Lincoln town car on six jack stands?                            5      Q. Right. Okay. Now, do you remember specifically
       A. Yeah. Yes.                                                 6   what models of jack stands those were?
 7     Q. Is that a proper way to use jack stands?                   7      A. I do not.
       A. It could be proper.                                               Q, Do you have any way of knowing?
 9     Q. The use of six jack stands could be proper?                9      A. I don't know if I have my -- I don't know if I
10     A. It could be.                                              10   have my -- any information on that or not.
11     Q. Okay. And how could that be?                              11      Q. You might have some documents that -- like in a
12     A. If they were using -- in this case, they were             12   personal --
13   removing a transmission.                                       13      A. I might have some documents.
14      Q. Okay.                                                    14      Q. At home, okay.
15     A. So they had to support the front end and the              15      A. I believe they were 6302s. That's a -- that was
16   transmission and the rear end independently basically          16   the two-ton model at the time, but I don't recall.
17   of each other and that's -- that was our understanding         17      Q. Now, you also -- you said that you testified at
18   of what this guy was doing.                                    18   trial once in a Guerra case in Texas?
19      Q. Do you think that was the proper use of jack             19      A. Yes.
20   stands?                                                        20      Q. Which I think you then ballparked was about
21     A. It's not what I would have done but I can see             21   mid-2000s, thereabout?
22   where he might have aocoirplished it had it -- had it          22     A. Thereabouts.
23   not fallen and killed him.                                     23     Q. And you said you don't remember any of the
24     Q. Wasn't there an obvious safety risk there from            24   details of that case?
25   using six jack stands at once?                                 25     A. No. I remember some details of the case.


                                                   Brandon Huseby
(860)549-1850                                   www.brandonreporting.com                                          Pages 182.. 185
      Case 3:13-cv-00257-JAM Document 305-5 Filed 10/11/18 Page 49 of 63


               FREDERICK KLORCZYK, JR., ET AL. vs. SEARS, ROEBUCK AND CO., ET AL.
no 1 'T -.-.m c                                                         Roger D. Claypool
                                                       Page 186                                                             Page 188
        Q. Okay. What do you remember about that case?               1    to -- what would I do to mitigate that risk.
        -A. It -- they had a bus supported by two 6-ton jack         2      Q. Okay.
        ■~r;g on -- in a bus bam that had caliche as a               3      A. So...
  4   loading surface.                                               4      Q. Now, you obviously -- you didn't witness the
  5     Q. What's that?                                              5    Bowles' incident?
  6     A. Caliche is like -- it's the soil -- it's the               6     A. No.
  7   soil of south Texas is what it is and it's basically,           7     Q. You traveled there after the fact?
  8   for lack of a better term, it's calcium. And so you                   A. Yes.
  9   can pack it so that you can drive on it and it seems to         9     Q. So you don't know exactly what happened?
      present a hard level surface, but when you load it with        10     A.   I can only go by what he described.
 XX   a jack stand base, it will sink.                               11     Q. And he was never deposed to your knowledge?
 12     Q. Sounds like a user error?                                 12     A. No.
 13     A. It -- it sinks and then it -- all sorts of                13     Q. Because it was not in litigation?
 14   things can happen.                                             14     A. Correct.
 15     Q. Okay. Now, I think the next one that you talked           15     Q. Okay. And you never did an accident
 16   about was Bowles, B-o-w-l-e-s, in Illinois around 2005?        16   reconstruction?
 17     A.     That was a claim.                                     17     A, To the best -- using the tools I had with me,
 18     Q.     That was a claim?                                     18   which were crude, I was able to determine that the site
 19     A.      Yeah. That was --                                    19   presented a hard level surface. There was no reason to
 20     Q.      Now, you don't remember whether or not Arthur        20   believe that there was a sink and slide scenario that
 21   Chaykin was employed at this time?                             21   occurred. And as a matter of fact, I recall the garage
 22     A. I do not because he was not involved with it.             22   area and it was -- it was disheveled but it was -- it
 23   He didn't have any -- I don't remember any interaction         23   was doable.
 24   with him at all on it.                                         24     Q. Okay. You don't know exactly where he had
 25     Q. So that case never went to litigation?                    25   placed the jack stands under the vehicle?

                                                          Page 187                                                          Page 189
  1     A. No. It was -- it was your --      it was a typical         1     A. No. That was simply indicated through his
  2   claim that -- that met the criteria,   one, it was an           2   questionnaire and I -- I didn't retain any of that
  3   injury; and two, the damages claimed   were over $10,000.       3   information.
  4   And so William decided to send me up   there to see what        4     Q. And you're not like an expert in accident
  5    I could do.                                                    5   reconstruction anyway?
  6      Q. Now, do you remember what model jack stands were          6     A. No.
  7    at issue there?                                                7     Q. No?
         A. No, I don't off the top of my head, I -- they                   A. No.
  9    were Sears branded. That was one of the -- that was            9     Q. Okay. And do you reraemiber what type of vehicle
 10    one thing I do recall and --                                  10   was
 11      Q. You don't remember the capacity?                         11     A. I believe --
 12      A. They were -- I believe they were three-ton.              12     Q.   -- reportedly involved?
 13      Q. Are you sure?                                            13     A. I believe it was a Ford Torino and I believe it
 14      A.’ I am not sure,                                          14   was a '70s model Torino,
 15      Q. Okay, Do you have any documents about that one,          15     Q. Torino?
 16    about the Bowles case?                                        16     A, Yeah.
 17      A. No. Just my -- just my note that I made when I           17     Q. What's that look like?
 18    was doing -- when I compiled a little list working on         18     A. A Ford Torino, it'd be hard to compare it to
 19    the feasibility of those alternative designs.                 19   anything today, but it's large ladder frame Ford V8 --
 20      Q. Okay,                                                    20     Q. Okay,
 21      A. You know, just -- that was my -- those were              21     A.   -- with --
 22    my -- Bowles changed imy thinking on the feasibility of       22     Q. I get the picture.
 23    this.                                                         23     A. Yeah, It's a -- it's a heavy, old unit.
 24      Q.     Yeah. You said that.                                 24     Q. Okay. And you said that your understanding
 25      A.     Yeah. And so those four were my focus on how         25   based on what the claimant said, which is the best


                                                     Brandon Huseby
(860) 549-1850                                    www.brandonreporting.com                                         Pages 186..189
      Case 3:13-cv-00257-JAM Document 305-5 Filed 10/11/18 Page 50 of 63


         FREDERICK KLORCZYK, JR., ET AL. vs. SEARS, ROEBUCK AND CO., ET AL.
08/17/2016                                                        Roger D. Claypool
                                                          Page 190                                                             Page 192
 1    informtion you had --                                            1    because you --
 2     A.      Yes.                                                    2      A. Correct.
 3             --was that he was using a pair of jack stands?          3      Q.   -- know the product well?
 4     A.      Yes.                                                    4      A. Correct.
 5     Q,      A matched pair?                                         5      Q. Okay. All right. And so on the Bowles case,
 6     A.    Yes.                                                           you might -- did you say you might have some sirall
 7      Q. Which is how the(instructions tell you to use                7   notes somewhere or do you think that's gone?
      them, correct?                                                          A. No. I'm certain I have a note that I -- yes.
 9      A. I believe so.                                                9     Q. Okay. You have a handwritten note?
10      Q. Yeah, And there was some paint scraped off some             10     A.   Yes.
11    part of it?                                                      11     Q.   At your house?
12      A. There was paint removed from the -- from the                12     A.   Yes.
13    ratchet, the front side of the ratchet, and the pawl             13     Q.   How long is it?
14    side of the ratchet consistent with like metal on metal          14     A.   It's more of a -- it's a note on top of another
15    scraping that wouldn't be present in just normal use.            15   document.
16      Q. When you say -- it's tough because these things             16     Q, So just a couple of words?
17    are foresighted. When you say "front" -- when you say            17     A. Yeah.
18    there was sona scraping on the pawl side, you mean               18     Q. Less information than what you've given me
19    where the pawl would connect with the teeth on the               19   today?
20    ratchet bar, there was some scraped paint?                       20     A. Yes. I mean about. It's about the same
21      A. That edge, yes, along that edge.                            21   information.
22      Q. And also on the edge directly opposite of that?             22     Q. Sure. Now, I think you mentioned -- it was
23      A.     Yes.                                                    23   after you were talking about the Bowles case, you
24      Q.     There was paint scraped off of both --                  24   mentioned the names of some other claimants, and I
25      A.     Yes.                                                    25   wanted to ask you if you recalled any details about

                                                            Page 191                                                         Page 193
 1      Q.     --of those surfaces?                                     1   what their claims were. I can't find it right now
 2      A.     Yes, Yeah.                                               2   so -- oh, okay. Christopher Hastedt?
 3      Q.     What else did you observe about that jack stand          3     A. Hastedt.
 4    that might have looked unusual to you?                            4     Q, Hastedt?
 5      A. Nothing -- nothing that -- nothing remarkable,               5     A. Yes.
        Q.     Okay.                                                    6     Q. How do you think you spell that?
 7      A.     Nothing remarkable that I recall. I guess                7     A. Oh, boy, H-a-s-t-e-d-t,
      that's   -- that was one of the most unusual things about               Q. Okay. And when do you think that claim was?
  9   it was   that it wasn't damaged. It wasn't crushed like           9     A, I have no idea. Pre — pre-Bowles, so between
 10   most are.                                                        10   '02 and '04 --
 11     Q. Most are crushed?                                           11     Q. Okay.
 12     A. Most are crushed as a result of the sudden loss             12     A. -- likely.
 13   of height and getting caught up in the vehicle                   13     Q. And this wasn't a litigated claim?
 14   components.                                                      14     A, No. It's just a --
 15     Q. When you say "crushed," you mean a leg could be             IS     Q, How did you find out about it?
 16   broken off --                                                    16     A. I believe that one came-from -- I think Hastedt
 17     A,     ■ Yeah.                                                 17   came from CMI, from the Wal-Mart claims people, but I'm
 18     Q.       --a ratchet bar could be snapped?                     18   not certain.
 19     A.       No. The -- basically the base being crushed as        19     Q, Okay, And did you get any details on that
 20   a result of an impact.                                           20   claim?
 21     Q. It would have an obvious physical deformity?                21     A. I did but I     wouldn't have retained any of the
 22     A.     Yes.                                                    22   details, I recall    some of the -- I just don't -- I
 23     Q.     Even if I as a layperson was looking at it? .           23   don't recall them.    I don't recall the details. It was
 24     A,     Definitely,                                             24   a jack stand.
 25     Q.     This isn't something that you only can see              25      Q. Do you have    anything that could help you recall?


                                                      Brandon Huseby
(860)549-1850                                     www.brandonreporting.com                                            Pages 190.. 193
      Case 3:13-cv-00257-JAM Document 305-5 Filed 10/11/18 Page 51 of 63


         FREDERICK KLORCZYK, JR., ET AL. vs. SEARS, ROEBUCK AND CO., ET AL.
08/17/2016                                                        Roger D. Claypool
                                                          Page 194                                                           Page 196
 1     A.      No.                                                   1     Q.    Do you remeitiber when that was?
 2     Q.      Okay.                                                 2     A.    I do not.
 3     A.      No. I mean --                                         3     Q.    Not even a ballpark?
 4     Q.      What do you remember?                                 4     A.    Pre -- well, between 2000 and 2004ish.
 5     A.      That it was a jack stand whose complaint was the      S     Q.    That's quite a window.
 6    sudden   and unexpected loss of load height.                   6     A.    I know but...
 7      Q.     You don't know any more information than that?        7     Q.    No. That's okay.
        A.     No. I don't even reimember the vehicle or the --            A.     I -- my purpose for making those notes initially
 9    or the   -- whether it was changing oil or changing             9   were just to give me -- to help in the design of this
10    shocks   or just what the details of that one was.             10   auxiliary device, and those were the four that just --
11      Q.     You don't remember the type of vehicle?               11   I was not able to explain at the time. I -- I could
12     A.      No.                                                   12   not say with certainty how it occurred so...
13     Q.      You don't remember the location?                      13     Q. Do you remember -- how did you learn about that
14                  MR. ELLIOTT: Objection to the form.              14   one, if you know?
15                   THE WITNESS: I -- I don't remember              15     A, I don't. I don't remember any of the details of
16           any of that. I mean...                                  16   Zinn off the top of my head.
17      Q.    (By Mr. Zakrzewski) You don't remember the             17     Q. No idea what the setup was or what vehicle —
18    specific model of jack stand involved?                         18     A.   ■ No.
19      A. I don't. I don't. I believe it was a 6902 as              19     Q.   -- was being used?
20    well but I couldn't be certain.                                20     A. No.
21     Q. You don't know how the end user was                        21     Q. If you sent a questionnaire, you don't know if
22    purportedly using --                                           22   you got a response?
23      A. No.                                                       23     A. I couldn't positively say yes or no to that.
24      Q. — the jack stands at the time?                            24     Q.    No site visit?
25      A. Not off the top of my head. And I didn't retain           25     A.    No site visit definitely. Of those -- of those.

                                                        Page 195                                                        Page 197
 1    any -- any detailed information on those. These were            1   Bowles was the only site visit in those.
 2    notes I made to myself and I -- I mey have details              2     Q. And then the last one was William Sloan?
 3    regarding the type of vehicle in my notes, but I just           3     A. Yes.
 4    don't recall them because they weren't something that I         4     Q. S-l-o-a-n --
 5    would normally retain. I mean...                                5     A. Yes.
 6     Q. I'm going to ask you just a yes or no question.             6     Q.   -- your best guess?
 7      A. Yes.                                                       7     A. Yes. And I did receive those stands I recall.
        Q. Did you investigate that claim?                                  Q. Okay.
  9     A. Yes. Yes because I -- I would have sent them a             9     A. And they exhibited the -- the classic crushing
 10   questionnaire and all of that information --                   10   mark or condition that I'd seen so many times before.
 11     Q.      Okay.                                                11     Q. What do you mean by -- if you could just give me
 12     A.      -- would have been just part of the customer --      12   a little more information on that.
 13   or my claims file.                                             13     A. When they -- when the jack stand fails, it — it
 14     Q. Do you remember if you received a response to             14    either is captured by the vehicle as the vehicle falls
 15   that questionnaire?                                            15    and then is crushed by the -- by som:e component of the
 16     A. I don't.                                                  16   vehicle.
 17     Q. Okay. So there mey have been no response?                 17      Q. Do yon know when the Sloan incident occurred?
 18     A. That's true.                                              18      A. No. Again, that same timeline.
 19     Q.      Okay.                                                19   . Q. Okay. Do you know where it occurred?
 20     A.     That's possible.                                      20      A. No.
 21     Q.     You never made a site visit?                          21      Q. Do you know how you found out about it?
 22     A.      Did not, no. It just didn't meet the criteria.       22      A. That may have been -- no, I don't.
 23     Q.      Okay. Now, the next one you talked about was         23      Q. Don't know?
 24   Gwen Zinn, Z-i-n-n?                                            24      A. No.
 25     A. Yes.                                                      25      Q. Do you know if you ever got a response to a


                                                      Brandon Huseby
(860) 549-1850                                    www.brandonreporting.com                                          Pages 194.. 197
       Case 3:13-cv-00257-JAM Document 305-5 Filed 10/11/18 Page 52 of 63


         FREDERICK KLORCZYK, JR., ET AL. vs. SEARS, ROEBUCK AND CO., ET AL.
08/17/2016                                                        Roger D. Claypool
                                                           Page 198                                                          Page 200
 1     questionnaire on it?                                            1     protocol or anything like that?
 2       A.   I do not.                                                2       A. Privately we did amongst each other, you know.
 3       Q.   All right. You mentioned that you were the vice          3     There were four of us -- four of ten or twelve at any
 4     president of the portable automotive lifting device             4     given time that were -- would like to have seen
 5     corrmittee --                                                   5     something in that, but only one of -- only one of them
 6       A. Vice chair.                                                6     took action and they went to nerket with one.
 7       Q. Vice chair?     ,                                           7      Q. That's the one you described earlier?
         A. Yes.                                                               A. Yeah. Yeah. Allied. David Renard was the
 9       Q. And you said for three terms?                               9    cotmiittee rep from them. He was their engineer and
10       A.   Yes.                                                     10    they came up with -- with their own.
11       Q.   And could you give rte a date range there for            11      Q. Okay. So there was nothing that you officially
12     what those three terms were?                                    12    put before the committee for a vote or anything like
13       A. I wish I could. I could -- 1 could get that                13    that --
14     informtion for you but I -- I just -- I don't recall.           14      A. No.
 15    Through -- if I had to guess, I believe they were               15      Q. ■ -- on false engagement?
 16    three-year terms but they nay have been two-year terms.         16      A.   That's correct.
 17    I don't recall. But from 2009 --                                17      Q.   Or to combat false engagement?
 18      Q. Back?                                                      18      A.   That's correct.
 19      A. Back, yeah.                                                19      Q.   Now, you mentioned that there were two
 20      Q. So it could have been from 2009 back to 2003 if            20    alternative designs --
 21    it was two-year terms or 2009 back to 2000 if it was            21      A, Yes.
 22    three-year terms?                                               22      Q.   -- that you considered. One involved a double
 23      A. Yeah. Yeah.        I could look at my publications         23    pawl; is that what you said?
 24    but -- I think I have my publications up to date.               24      A. A double pawl on the -- on one side; in other
 25      Q.      Okay.                                                 25    words, on the existing side.

                                                            Page 199                                                          Page 201
  1      A.      The ASME PAID if you --                                1      Q.   Can you describe that in such a way that might
  2      Q.      I'd go ahead and hold onto those if I were you.        2    help itE visualize it?
  3       A. I will.                                                    3      A.    I'll try.
  4       Q. So you're the vice chair. You said there were              4      Q. Okay.
  5     no either informal documents or formal discussions of           5      A.    It might help if we had a stand in here but I'11
  6     the false engagement phenomenon?                                6     try to do it.
  7       A. There were no formal discussions that I recall.            7       Q. Well, if you're deposed again, we'll make sure
        You know, other members itay remember it differently but              we bring a stand.
  9     I -- I don't recall any. I do recall nany informal              9        A. The release lever or the -- we'll call it the
 10     discussions between -- between groups of us and...             10     handle is pivotally attached to the pawl, and as you
 11       Q. And this is a phenonanon that you claim to have           11     lift the handle, the pawl is biased one direction and
 12     been aware of during that period?                              12     lower -- it's biased another direction, okay.- Lift, it
 13       A.     Yes.                                                  13     goes this way, lift, okay. So if you added another
 14       Q.     Okay. -And were any changes made to the PAID          14     linkage to the handle and added a second spring-biased
 15     safety   guidelines to combat false engagement?                 15    pawl that would engage the ratchet on that same side,
 16       A.     No. We considered -- we considered mndating            16    it might -- number one, it would prevent-
 17     secondary load holding devices so -- or redundant load          17    unintentional -- unintentional disengagement by the
 18     holding devices but felt that because it's a voluntary          18    ratchet bar going up and disengaging and it would be a
 19     standard, that we should let each individual company            19    secondary basically self-looking engagement.
 20     make their own business decision on that unless --              20       Q. So you envisioned two pawls connected to the
  21    unless we wanted to all agree to do that. And you have          21    same handle?
  22    to understand that it would take a majority vote to             22      A. Yes.
  23    make those changes and it likely would not have                 23      Q. Did you ever create this product?
  24    entertained even a vote.                                        24      A. No. I just created a drawing that detailed the
  25      Q. So you didn't propose a false engagemEnt                   25    concept.


                                                       Brandon Huseby
 (860)549-1850                                      www.brandonreporting.com                                          Pages 198..201
      Case 3:13-cv-00257-JAM Document 305-5 Filed 10/11/18 Page 53 of 63


         FREDERICK KLORCZYK, JR., ET AL. vs. SEARS, ROEBUCK AND CO., ET AL.
08/17/2016                                                        Roger D. Claypool
                                                          Page 202                                                               Page 204
 1     Q.     Okay. So you were never able to test it -              1        A.     It would engage —
 2     A.     No.                                                    2        Q.     --a series of holes?
 3     Q.     -- to see if there were any other issues that          3        A.     No.
      would be created by this design?                               4        Q.     No?
 5      A.    No.                                                    5        A.     It would have used the existing rack.   It would
 6      Q,    And you ever do a cost feasibility study?              6       have used the existing rack.
 7      A.    No.                                                    7         Q. How could you get it to different r        Its IS my
        Q.    You ever evaluate the precise cost that it would               point?
 9    take to irrplement those measures?                              9        A. You'd have to disengage the device
10      A.     No.                                                   10      raise it or lower it -- actually, no. Just to lower
11      Q.     So when you were testifying earlier about --          11      it. It would prevent lowering it under any condition.
12    about   cost, you're basically going based on a feeling?       12        Q. It's bolted to the front of the jack stand. How
13      A.     I can -- I think I can safely testify to the          13      do you get the ratchet bar down?
14    fact that when you add iraterials, you add cost, The           14        A. To the ratchet bar.
 15   only way we would be able to eliminate cost would be           15        Q. Yeah. How do you get the ratchet bar down?
 16   eliminate materials.                                           16        A. Remove the device.
 17      Q. But you never actually did a cost -- you never           17        Q. You have to remove this collar?
 18   priced it out?                                                 18        A. Yes.
 19     A. Correct.                                                  19        Q. And then you bring the ratchet bar down to a
 20     Q. So you don't know how much cost it added versus           20      desired height and then what do you do?
 21   how much safety it would have added?                           21        A. Bolt it -- bolt this device in place. It
 22     A. Correct.                                                  22      captures the next indentation on the ratchet bar, the
 23     Q. You never got to that stage?                              23      rack side, and then it's secured --
 24     A.     That's correct.                                       24        Q. When you say "the rack side," that's the side
 25     Q.     Okay. Now, you mentioned a second one that            25      where the teeth are?

                                                         Page 203                                                               Page 205
  1   involved —                                                      1        A.    Correct.
  2     A. Yes.                                                       2        Q.    Okay.
  3     Q.       seme modification of the design of the collar        3        A.    And then it is secured by reans of a stud and
  4   of the jack stand?                                              4      bolt to the front side, to the flat.
  5     A. Actually it would have -- it would have been the           5       Q. So that's -- that bolt is not goirg through a
  6   most siiiple but it required assembly of a three-piece          6      hole --
  7   collar engagement, for lack of a better term.                   7        A. No.
        Q. Can you try to explain it to me.                                    Q. -- bored into the ratchet bar?
  9     A. Yes. This would have been bolted to the ratchet               9     A.    No.
 10   and would have nested upon the existing collar and             10        Q.    It's just creating pressure against the ratchet
 11   would have moved up and down with the ratchet bar.             11      bar?
 12      Q.    A second collar?                                      12        A.     Yes.
 13      A.    Yes. A removable collar.                              13        Q.     Okay.
 14      Q.    It would have been bolted where on the ratchet        14        A.     Yes. It engages the rack and then is bolted
 15    bar?                                                          15      to --   bolted to it, much like if you can envision a
 16      A.    Directly to the ratchet bar.                          16      U-bolt, they're three pieces.
 17      Q.    Directly to what portion of the ratchet bar?          17       Q. Okay. Did you actually -- did you ever create
 18      A.    Across the flat or front and --                       18       that?
 19      Q.    The side opposite where the teeth are?                19         A. No. No.      Just a -- again, just a detailed
 20      A.    Correct.                                              20      drawing of the concept.
 21      Q.    Okay. You would bolt it how high up the ratchet       21        Q. Okay. You never did a cost study on that?
 22    bar?                                                          22        A.     No, sir,
 23      A.     Wherever -- wherever your primary was initially      23        Q.     Never tested for any other issues that it might
 24    set.                                                          24       create?
 25      Q,     So there would be --                                 25         A. No. No.


                                                     Brandon Huseby
 (860) 549-1850                                   www.brandonreporting.com                                             Pages 202..205
      Case 3:13-cv-00257-JAM Document 305-5 Filed 10/11/18 Page 54 of 63


         FREDERICK KLORCZYK, JR., ET AL. vs. SEARS, ROEBUCK .AND CO., ET .AL
08/17/2016                                                         Roger D. Cle^.-pool
                                                        Page 206                                                            ?22e 208
 1      Q. Now, you said Allied itade some sort of a               1    place my hands in the fixture to manipulate i-Vto
 2    different design. Was it one of the two that you just        2    the way it needed to be manipulated in order to
 3    described or was it something slightly different than        3    recreate it.
 4    either of those?                                             4      Q. So you had to manipulate the rack while a lead
 5      A. Slightly different than either of those.                S    was on it?
 6      Q, Can you try and explain it to me.                       6      A. No. I would have to have held it in a
 7      A. As I recall, it was a block that ran through the        7    nonipulated position while the -- mule the load was
      existing collar, and when I say the "collar," that's              being brought down. I just didn't want to -- that j:
 9    the portion that is welded to the legs, the base legs,        9   was not something I was willing to do.
10    and is a formed element that houses the ratchet bar,         10     Q. Okay. Sc there's a few things I need to ask
11    okay. So this design was on the opposite side what I         11   you.
12    called the flat.                                             12     A.     Okay.
13       Q. Opposite the teeth?                                    13     Q.     When you say "substantial load" --
14      A. Correct.                                                14     A.  Yes.
15       Q. Mm-hmm.                                                15     Q.   -- that means — it kind of implies that you
16      A. tod it went through the collar, through the             16   tested it with something less than a substantial load?
17    ratchet bar, and out the other -- and out the other          17     A.  Yes.
18    side and then it was -- then it was pinned, I believe,       18     Q. So could you put a poundage, some sort of
19    although I don't recall if it was a pin or a C-clip.         19   benchmark to that?
20    tod you'd have to remove that each time you go up and        20     A. It would have been less than 50 pounds as -- as
21    down with, the device, and -- and it would have to line      21   I recall.
22    up with --it would have --the rack would have to be          22     Q. So you coiiLdn't recreate with anything over 50
23    machined to, you know, for everything to match and line      23   pounds?
24    up.                                                          24     A. Correct.
25      Q.   So the collar must have had spaces in it on           25     Q. Because you actually had to hold the ratchet bar

                                                        Page 207                                                          Page 209
 1    either side of the collar --                                  1   in a certain position --
 2      A. Yes.                                                     2     A.    I had to jam it in there basically. I just -- I
 3      Q.   -- where you could --                                  3   had to jam it in and -- and ensure that it did not
 4      A. Yes.                                                     4   engage.
 5      Q.   — put it through? tod the ratchet bar,                 5     Q. tod you could -- you had to use your hand to do
 6    likewise, must have had --                                    6   that somehow?
 7       A. Yes. Either an indentation or a hole.     I don't       7     A. Yes.
      recall.                                                             Q. How -- what do you mean, you had to hold it in a
        Q. Okay.                                                    9   certain position with your hand?
 10     A. I don't recall. I recall looking at the -- at           10     A. I had to hold it in a certain position,
 11   the patent that they applied for but I don't recall the      11   manipulate the bar, jam it in at a certain position,
 12   details.                                                     12   and then apply my -- apply the load with my hand.
 13    Q. Now, you mentioned testing for false engagement          13     Q. Okay.
 14   phenomenon, testing that you did?                            14     A. tod as I would increase the load, most of the
 15     A. Yes.                                                    15   time, nine out of ten times, it would just simply
 16     Q., ' Do you know when you did that, could you put a       16   collapse to the next engagement.
 17   year on"it?                                                  17     Q. To the next tooth?
 18     A. Two thousand -- 2004, perhaps as late as 2005.          18     A. Yes.
 19     Q. Okay. And I believe you used the words you              19      Q. Mm-hmim.
 20   could never recreate the phenomenon with a substantial       20     A. But on more than one occasion, it would just
 21   load on the jack stand?                                      21   simply collapse, and when I did get it to -- to lock
 22     A. Correct. ■                                              22   into position long enough to make an effort to put a
 23     Q. When you say "substantial," though, what does           23   load cell on it, the most I could get was 50 pounds
 24   that mean?                                                   24   before everything I did just came apart.
 25     A.   It means I could not, and I didn't want to,           25     Q. What do you mean "just came apart"?


                                                    Brandon Huseby
(860)549-1850                                   www.brandonreporting. com                                         Pages 206..209
      Case 3:13-cv-00257-JAM Document 305-5 Filed 10/11/18 Page 55 of 63

                                                            k r
             FREDERICK KLORCZYK, JR., ET                          .. vs. SEARS, ROEBUCK AND CO., ET AL.
08/17/2016                                                                                    Roger D. Claypool
                                                         Page 210   !                                                          Page 212
 1      A.   I wasn't able to -- because the load cones down        ' 1       A.    I believe it vas a Craftsman three-ton.
 2    so slowly that it's not going to apply as much                i 2                   MR. ELlj m: Craftsman what?
 3    continuous pressure as I can by hand. When you load it        i 3                   Z-S srZHSS; Three-ton.
 4    with the load cell, it's going to load it and as scon           4       Q.    (By Mr. ZakrrswsjG.) Any others?
 5    as it loses pressure, then we lose engagenent with the             3     A. A ProLift — my goodness -- a ProLift model also
 6    load and so the test is -- is basically worthless.            i    6   three-ton. I believe it was a 9603.
 7      Q. Now, you talked about having to -- having to                  7     Q. Okay.
      hold the ratchet bar in a certain position?                              A. If I had a             I could...
 9      A.   Sure.                                                       9     Q. But you're not sure about either of those?
10      Q.   And why -- why did you have to do that? What               10     A. Yes. I'm sure of the tonnage. I just don't --
11    would happen if you just --                                            I couldn't verify the model number --
12       A. It's natural --                                             12     Q. Okay.
13       Q. What would happen if you just let go; if you                13     A.    -- without looking at a catalcg.
14    jaimied it in the way you say and then you just didn't            14     Q.   So  neither of these were the type of jack stand
15    hold it, what would happen then?                                  15   at issue in the Klorczyk case to your understanding?
16       A. Kell, number one, it wouldn't -- it wouldn't --             16                 MR. ELLIOTT: Objection to the form.
17    it wouldn't be a natural -- that wouldn't be a natural            17                 THE WITNESS: By model number, no.
18    condition that you would find in a lift event because             18     Q.    (By Mr. Zakrzewski) And yoi would agree that
19    no lift event is straight up and down.                            19   the dynamics of these tests might be different
20      Q.   Okay.                                                      20   depending upon the specific model number given
21      A.   And, number two, it was just a rtatter of not --           21   different ditiensions are used and so forth?
22    I had to prevent it frcm engaging.                                22                 MR. ELLIOTT: Objection to the form.
23      Q. Oh, okay.                                                    23                 THE WIINESS: The dynamics should be
24      A. See, I was testing to fail, not testing to pass.             24          the same. The —
25    I was testing to fail.                                            25     Q. (By Mr. Zakrzewski) But, for example, the size
                                                        Page 211                                                               Page 213
 1      Q. So you had to use the active force of your hand               1   of the collar and the precise width and measurements of
 2    holding the ratchet bar, otherwise it would just engage            2   the ratchet bar would netter in this test?
 3    on its own and you wouldn't be able to recreate it?                3     A. I would have to say no. They wouldn't matter
 4      A. And it would fall back to center unloaded so...               4   with respect to your question, I mean, unless I'm
 5      Q. Okay. Now, that's not how these jack stands are               5   misunderstanding.
 6    supposed to be used, right? You don't hold it in                   6     Q. Well, the -- the diameter of the collar and the
 7    place --                                                           7   size of the ratchet bar in that collar, right, that
                    MR. ELLIOTT: Objection.                                  affects -- can affect the amount of, say, for example,
  9     Q,    (By Mr. Zakrzewski) -- hold the ratchet bar in             9   the side to side movement there can be in the ratchet
 10   place with your hand?                                             10   bar, correct?
 11     A. No.                                                          11     A. Yes.
 12                MR. ELLIOTT: Objection to the form.                  12     Q. Okay. So if those sizes are different, the
 13                THE WITNESS: No.                                     13   amount of movement could be different?
 14     Q.   (By Mr. Zakrzewski) All right.                             14     A. Yes.
 15     A. No. You place it -- everybody places it                      15      Q. Okay. And that could affect the outcome --
 16   differently )sut...                                               16     A. Yes.
 17     Q. Because its natural tendency is to engage --                 17      Q. -- of a test like this?
 18                MR. ELLIOTT: Objection to the form.                  18     A. Yes.
 19     Q.   (By Mr. Zakrzewski) -- the force of the ratchet            19      Q. Hava you done -- and this actually might be
 20   bar coming down against the pawl?                                 20   listed on your resume. I'm not sure. Have you done
 21     A.   Yes.                                                       21   any other consulting since leaving SFA?
 22     Q.   But you had to resist that force with your hand?           22      A. No.
 23     A. Yes.                                                         23      Q. Only for Rick Heath A Associates?
 24     Q. Now, do you recall specific models of jack                   24     A.   Yes.
 25   stands that you tested this way?                                  25     Q.   Or Heath & Associates?


                                                    Brandon Huseby
(860) 549-1850                                   www.brandonreporting. com                                           Pages 210..213
      Case 3:13-cv-00257-JAM Document 305-5 Filed 10/11/18 Page 56 of 63


         FREDERICK KLORCZYK, IR, ET iJ.- vs, SEARS, ROEBUCK AND CO., ET AL.
08/17/2016                                                        Roger D. Claypool
                                                        Pase 214-1                                                               Page 216
 1      A. Yes.                                                   i -1           Q.   (By Mr. Zakrzewski) Do you understand that
 2      Q. Okay. But you mentioned that you did something         : 2          ratchet and pawl designed jack stands, the ones that
      else. You worked with — I apologize.   You told i              -5.       you wrote manuals for, instructed users to use them in
 3
 4    I think you told us what it was. You took a course and                   pairs?
 5    you're teaching or sotTEtitirg like that?                            0     A. Yes.
 6      A. Oh, after leaving SBA?                                          o     Q. Okay. -And do you understand that in addition to
 7           Yeah.                                                    I
                                                                           7   the manual -- you understand the nanual contains some
        A. Yes.               - I went to work at a plastics               H   product warnings --
                                                                      I    ”
 9    manufacturing plant for two years and then went back to         | 9        A. Yes.
10    school and studied phctovoltaics, got a certificate,            ' 10       Q.   — and instructions?
11    and an offer to teach scte of the -- seme of those                         A. Yes.
12    courses.                                                            12     Q. Do you understand that there's, and I'm sure you
13      Q. Oh, you're teaching at the coranunity college?                 13   do, there's also warnings on the products themselves?
14      A.    Yes.                                                        14     A. Yes.
15      Q.    Okay.                                                       15     Q. There's frequently stickers or decals or other
16      A.    Yeah.                                                       16   inprints; there's writing on the products?
17      Q.    And so this is your only --the Klorczyk case is             17     A. Yes.
18    your only consulting engagement?                                    18     Q. You understand that the products themselves
19      A.    Yes.                                                        19   instruct users to use them in pairs?
20      Q.    Is it the only one you've had since you left SEA            20     A. Yes.
21    or                                                                  21     Q. Okay. And you understand that some of these
22      A.    Yes.                                                        22   warnings are also on the packaging of the product?
23      Q.    — the only one right now?                                   23     A. Yes.
24      A.    It's the only one since I've left SEA.                      24     Q. And you understand the packaging of the product
25       Q.   Do you think you did a good job drafting the                25   also instructs users to use them in pairs?

                                                           Page 215                                                              Page 217
 1    product manuals that you drafted?                                    1     A.   I believe -- if you tell me that, I believe it.
 2      A. Yes, I do.                                                      2     Q.   Okay.
 3      Q. Do you think you wrote them clearly?                            3     A.   I don't recall.
 4      A. I believe I did.                                                4     Q. So if Mr. Klorczyk was using a single jack
 5      Q. Do you think you wrote them in a way that end                   5   stand, is it fair to say he wasn' t coplying with the
 6    users can understand?                                                6   product warnings?
 7      A. I believe I did.                                                7                MR. ELLIOTT: Objection to the form.
        Q. What about warnings?                                                              THE WITNESS: It's a voluntary
  9     A. I believe I did.                                                9          standard. It's a -- it's a voluntary
 10     Q. From what you know about this case, do you think               10          standard. I can -- I can tell you that I
 11   that Mr. Klorczyk, and I mean Mr. Christian Klorczyk,               11            probably wouldn't have used a pair myself.
 12   not his father or semeone else, do you think he was                 12     Q.     (By Mr. Zakrzewski) You would not have used a
 13   following the instructions in the ttanual?                          13   pair?
 14                MR. EhLIOTT: Objection to the form;                    14     A.     Probably not for a simple oil change.
 15           lack of foundation.                                         15     Q.     Okay. So you're saying that you would use a
 16                 THE WITNESS: I really don't have the                  16   single   jack stand --
 17           details of the use so I -- I -- I would                     17     A.     Sure.
 18           hesitate to comment on that without                         18     Q.     -- to support the load of an elevated vehicle --
 19           knowing -- I haven't seen the jack stands.                  19     A.     Sure.
 20           I haven't seen the site or anything to do                   20     Q.     -- while you got your entire body under it --
 21           with it. I mean, I -- I simply don't know,                  21     A,     Sure,
 22                 MR. ZAKRZEWSKI: Okay. How are we                      22     Q.     -- to change the oil?
 23           doing on tape?                                              23     A.     Sure,
 24                 THE VIDECGRAPHER: About 26 minutes.                   24     Q.     Have you done this?
 25                 MR. ZAKRZEWSKI: Nice.                                 25     A.     Yes.


                                                       Brandon Huseby
(860)549-1850                                      www.brandonreporting.com                                              Pages214..217
      Case 3:13-cv-00257-JAM Document 305-5 Filed 10/11/18 Page 57 of 63


         FREDERiaC KLORCZYK, JR., ET AL. vs. SEARS, ROEBUCK AND CO., ET AL.
08'1~'2016                                                        Roger D. Claypool
                                                           Page 218                                                           Page 220
 1     Q.    Okay. Do you do this regularly?                           1      Q. Okay. So you would agree that it's inconsistent
 2     A.    Yes.                                                      2    with the warnings in the owner's iranual but you still
 3     Q.    Do you use any sec     ■y mecnanism --                    3    do it?
 ‘i    A.    Not always.                                               4                 MR. ElilOTT: Objection to the form.
              - to catch — I      scrry. Let me finish the             5                  ™ WITNESS: I Still do it, yes.
 0    guestion -- that would Cat: h the weight of the vehicle          6      Q.    (By Mr. Zakrzewski) Now, I would -- do you
      if the jack stand failed?                                        7    consider yourself to be an expert in any — really any
        A. Not always.                                                      subject matter related to products or product testing
 9      Q. So sometimes you get your entire body under a               9    or product safety or engineering design manufacturing
10    vehicle to do an oil change only supported by a jack            10    regarding automotive lifting or automotive support
11    stand?                                                          11    devices? ■
12      A. Yes. Yes.                                                  12                   MR. ELLIOTT: Objection to the form.
B       Q. Do you ever use a puiro jack to support the                13                   You understand that's a general
14    vehicle while you're underneath it?                             14            question?
IS      A.   No.                                                      15                   THE WITNESS: I -- when I was held
16      Q.   And why not?                                             16            out as an expert, I did my best to satisfy
17      A.   Hydraulics fail. A jack is a lifting device.             17            my eiiployer.
18    It's not a support device. It's not a staple.                   18      Q.    (By Mr. Zakrzewski) Okay.
19      Q. It's also on wheels frequently, correct?                   19      A.    So in that I'm an expert at what they needed me
20      A.   Yeah.                                                    20    to be an expert on.
21      Q.   Okay. Now, you said you would -- you would use,          21      Q. Well, as you sit here today --
22    you have used a single jack --                                  22      A. Yes.
23      A. Yes.                                                       23      Q. — do you feel that you're an expert in
24      Q.   -- stand to support a vehicle?                           24    anything?
25      A.   Yes.                                                     25      A.    I would have to say that I -- it's hard to be

                                                        Page 219                                                              Page 221
  1     Q. And I said, you know, you understand that                   1    humble and an expert.
  2   doesn't conply with the warnings and instructions for            2      Q. You don't need to be humble. That's not the
  3   the product. You said it's a voluntary standard.                 3    point.
  4    A. Yes.                                                         4      A. But I'm skilled in the use of the PAID, nearly
  5     Q. But you would have to agree that your actions               5    every aspect of testing of PAID, and -- and in the
  6   don't comport with the letter of what's written on the           6    knowledge of corpliance to ANSI 535.4, .6 and -- and
  7   product --                                                       7    I'll just leave it at that.
                     MR. ELLIOTT: Objection to the form.                      Q. Do you plan to offer any expert testimony in
  9     Q.    (By Mr. Zakrzewski)   -- for a warning?                  9    this action?
 10     A.   Yes.                                                     10      A. No. No.          I'm -- I'm here as a fact witness.
 11          Yeah. And they don't conport with what's                 11      Q. Now, will you be available to testify at trial
 12   written in the instruction nanual?                              12    in this action if it goes to trial?
 13     A.   Yes.                                                     13      A. Of course -- of course I would be available.
 14     Q.   That you yourself drafted?                               14      Q. Now, you irentioned -- throughout the day we've
 15     A.   Yes.                                                     ■15   talked about -- well, we've talked about various
 16     Q. When you were the vice chairman of the                      16   documents that you might have at your hone. We talked
 17   committee --                                                     17   about documents related to PAID, some documents related
 18     A. Yes.                                                        18   to these two product designs that you've talked about?
 19     Q.   -- that was responsible for promulgating the             ly      a.    rafi-lmTii.
 20   guidelines --                                                   20      Q.    There may be other documents, there might be
 21      A. I know.                                                   21    other   notes?
 22      Q.   -- that directed                                        22      A.     That would be the -- that's the gist of it.
 23      A.   I know, yeah.                                           23      Q.     Will you preserve all of those documents?
 24    ■ Q.   -- the safety of these products?                        24      A.     I intend to.
 25     A.   Sure.                                                    25      Q.     Okay. And we ask that you also preserve any


                                                    Brandon Huseby
(860)549-1850                                    www.brandonreporting.com                                                 Pages 218..221
         Case 3:13-cv-00257-JAM Document 305-5 Filed 10/11/18 Page 58 of 63


         FREDERICK KLORCZYK, JR., ET AL. vs. SEARS, ROEBUCK AND CO., ET AL.
0S;17'2016                                                        Roger D. Claypool
                                                            Page 222                                                            Page 224
    1    eirsils, or written documents, any comnunications that         1    A.      No.
    i.   vcu exchange with plaintiffs' counsel or with Heath &         2      Q.     -- nowhere near your level of exposure to jack
         Associates;     Is that all right?                            3    stands?
!                                                                      4      A. That's true.
           .A.   Sure.
           Q.    Okay.   I might just have a couple more questions      5     Q. And, you know, many people who purchase these
     6   but                                                            6   products, as I'm sure you know, aren't mechanics or
           A. Okay.                                                     7   never worked as mechanics?
     2     Q.    -- only a couple. Now, if it's safe to use a                 A. Most this is their first time even touching the
     9   single jack stand to support a vehicle, why doesn't            9   device.
         the -- why don't the PAID guidelines allow for that?          10     Q. And for those people, you'd recommend that they
           A. Because it's -- it's not safe for every user.            11   use two?
    12   SoiiEone not skilled in or has no training in the use of      12     A. Sure.
    12   this equipment could conceivably get into a jam and           13     Q, Because it's safer for those people?
    14   hurt themselves or somebody else or at the very least         14     A.     Sure.
    15   create a property damage issue, but if you know what          IS     Q.     And why is it safer for those people?
    16   you're doing and take your time and think what you're         16     A.     Because they're less — they're less apt to do
    17   doing through, there should be no reason that you             17   something stupid.
    18   .couldn't use one -- one device.                              18     Q. How so?
    19      Q. So where do you draw that line between someone          19     A. If you --if you use two stands, it keeps the --
    20    who's not skilled enough to use a single jack stand and      20   there's disadvantages and advantages both. It creates,
    21    someone who is skilled enough to use a single jack           21   two points of contact but   it also creates a situation
    22   stand instead of a pair?                                      22   where you can get more of   your body under more of the
    23      A. You know, I don't know that I could draw that           23   vehicle and -- which also   could create problems.
    24   line other than a user familiar with it who's been --         24     Q. Okay. And why are      two points of contact -- why
    25   who had been using it for a long time successfully, who       25   would that be safer?

                                                           Page 223                                                           Page 225
     1   had been trained by -- in my case, my enployer at my           1     A. If a guy was under there using it to support it
     2   first job said if I didn't use them, I'd be -- I'd be          2   to remove a transmission, many times you're going to
     3   fired and we routinely used one. Of course back in the         3   exert over a hundred pounds force one way or the other
     4   '70s, there were no warning labels on products.                4   and that leverage -- that leverage multiplies that, and
     5          But it's a natter of what level of expertise            5   you could conceivably rook the whole thing over on you.
     6   does someone have.                                             6     Q. So if you're exerting over a hundred pounds of
     7     Q. And it's hard to draw that -- draw a bright               7   force, you want to use two?
         line?                                                                A. Not necessarily. It depends.
     9      A. It is. And so why not -- why not write the               9     Q. Okay.
    10   standard to be as safe as it can possibly be and not be       10     A. It just depends on the situation, what the job
    11   so restrictive as to cause people to ignore the               11   is. I mean, there's so many variables that — but
    12   warnings.                                                     12   those are variables that would be -- you know, is that
    13     Q. Okay. It sounds like you seem to draw sate sort          13   something we want to put in a manual, you know.
    14   of significance of your professional training?                14   It's -- we can make it a book and nobody would read it
    15     A. Yes.                                                     15   and would just use it as a -- as a chalk or a, you
    16     Q. You think that that sort of qualifies you to             16   know, something that has no use at all. -
    17   make a judgment that you can use a single jack stand          17     Q. So you felt it was safest to just put in there
    18   and not use a pair and that you can -- you can make           18   to use   two?
    19   that judgment because of your professional training?          19     A.     Absolutely.
    20     A. In ray case, the professional training and               20     Q.     Okay.
    21   probably more so being around the jacks and testing           21     A.     Absolutely.
    22   them and watching them being manufactured and, you            22                  MR. ZKKRZEWSKI: All right. I don't
    23   know, it gives me a certain level of confidence in the        23            think I have any more questions but could
    24   product and the processes that I feel comfortable.            24            we just go off the record, check the notes,
    25     Q. Now, most people have not had that level of --           25            and then I can pass the witness.


                                                        Brandon Huseby
    (860) 549-1850                                   www.brandonreporting.com                                          Pages 111.115
      Case 3:13-cv-00257-JAM Document 305-5 Filed 10/11/18 Page 59 of 63


         FREDERICK KLORCZYK, JR., ET AL. vs. SEARS, ROEBUCK AND CO., ET AL.
08/17/2016                                                        Roger D. Claypool
                                                        Page 226
 1                    THE VIDECGRAPHER: Going off the               1     Q. Snd do you recall what you told him?
 2              record at 3:28.                                    2      A. Generally that it was a Wei Fu iranufactured jack
 3                    (A brief recess was taken.)                  3    stand. I believe it was manufactured in November and I
 4                    THE VIDEOGRAPHER: We're on the               4    don't recall the specifics. It may have been the sixth
 5              record at 3:40.                                     5   or the eighth month, I'd have to have ray notes there
 6                    MR. ZAKRZEWSKI: Steve Zakrzewski for          6   or -- I believe it's in the -- one of the exhibits that
 7              the defendants:. Pass the witness to Erica          7   we looked at.
                Todd-Trotta for Sears.                                    Q. Okay. So from that, you were able to tell him
 9                                                                  9   that this was a Wei Fu product?
10    EXAMINATION BY MS. TODD-TROTTA:                              10     A. Yes.
11        Q, Good afternoon, Mr. Claypool.                         11     Q. Okay.
12        A. Good afternoon.                                       12     A. Yes.
13        Q. My name is Erica Todd-Trotta and I represent the      13     Q. Did Shinn Fu America have its own manufacturing
14      defendant Sears Roebuck. And I just have a few             14   code?
15      follow-tp questions, and I apologize ahead of time if      15     A. That's a -- that's a good question. We didn't
16      it feels like I'm skipping around but --                   16   manufacture anything --
17       A.    That's fine.                                        17     Q. Okay.
18       Q.    -- basically I'mskipping around.                    18     A.   --at Shinn Fu America when I was there but we
19                    MR. ELLIOTT: Because you're going to         19   were considering manufacturing some things, and we were
20             anyway.                                             20   going to develop our own code. Whether that ever
21        Q.   (By Ms. Todd-Trotta) I'm going to anyway. The       21   occurred, I don't know so...
22      -- you had mentioned the cases. Do you keep a case         22     Q. Would there be anything in the serial number or
23      list?                                                      23   code to indicate the path this product took?
24        A. Of --of cases that I have worked on?                  24     A. No.
25            Yes.                                                 25     Q. Only that it was -- the factory was Wei Fu?

                                                        Page 227                                                          Page 229
 1      A.   I do have a list of cases that I've worked on.         1     A.   Yes.
 2      Q. And that list of cases, then do you separate it          2     Q.   You don't know if it went through MVP?
 3    out as to whether it be jack stands, jacks, or exercise       3     A.   No.
 4    equipment?                                                    4     Q.   You don't know if it went through SFA?
 5      A. I believe so. I believe so.                              5     A.   No. No.
 6      Q, And is that a computerized document or is it --          6     Q.   Now, your payment here today --
 7      A.    Just a handwritten --                                 7     A. Yes.
        Q.    -- notes?                                                   Q.   --is that being paid directly from plaintiffs'
  9     A.    -- note, yeah.                                        9   counsel or does it go through Heath?
 10     Q.    So if you can also retain that.                      10     A. It will go through Heath.
 11     A. Sure. Sure.                                             11     Q. So you do time sheets and everything and you
 12     Q. You had said earlier about -- you were contacted        12   submit them to Heath?
 13   by Mr. Heath and you kept mentioning you've provided         13     A. Yes.
 14   information about the serial number and what it              14     Q. And then do you get paid by Heath?
 15   revealed?                                                    15     A. Yes. I get a check directly from Heath.
 16     A. Yes.                                                    16     Q. Okay. : .
 17     Q. What did you mean by that?                              17     A. Yes.
 18     A. By looking at a serial number for a Shinn Fu            18     Q. And do you know how rniuch you've been paid to
 19   product, SET has its own serial number. Wei Fu would         19   date?
 20   have their own serial number. Xinjiang would have had        20     A. No. Approximately, gosh, 3500 ballpark,
 21   their own serial number and it basically consists of --      21     Q. And that's excluding this travel and this
 22   in the case of this case I recall two letters and then       22   testimony of course?
 23   followed by a series of digits, and I was able to .          23     A. Yes. Yes. And that's approximate. It could be
 24   basically let him know what the letters meant and what       24   twenty-five.
 25   the numbers meant.                                           25     Q, Now, I believe you testified earlier that you


                                                    Brandon Huseby
(860)549-1850                                   www.brandonreporting.com                                        Pages 226..229
      Case 3:13-cv-00257-JAM Document 305-5 Filed 10/11/18 Page 60 of 63


         FREDERICK KLORCZYK, JR., ET AL. vs. SEARS, ROEBUCK AND CO., ET AL.
08/17/2016                                                        Roger D. Claypool
                                                       Page 230                                                               Page 232
 1    came here yesterday and you went over some documents?          1    need to do --
 2     A. Yes.                                                       2      Q. Okay.
 3     Q. Okay. And one of the documents that has been               3      A.   -- without his -- without him telling me do this
      marked or -- the set of documents that have been marked        4    or do that.
 5    as exhibits are Documents 11 through 15?                        5     Q. Okay. But you very well might have received
 6      A.    Okay.                                                   6   Exhibit 13?
 7      Q.    And I believe those are the Raymond case, the           7     A. Yeah. Yeah.
      Raymond documents?                                                    Q. Assuming that you obtained -- strike that.
 9      A.    Yes.                                                    9     A. That's all right.
10      Q.    Did you review those documents yesterday?              10     Q. Assuming that you were sent Exhibit 13, what
11      A.    Briefly, yes.                                          11   would you have done with that document once you
12      Q.    Okay. And did you discuss your knowledge about         12   received it?
13    the Raymond case?                                              13     A. Oh, just handed it to Arthur.
14      A. Only with respect to my being there and being a           14     Q. You would have read it for its content?
15    part of the site inspection and that type of                   15     A. I would have seen "Attention: Risk
16    discussion.                                                    16   Management/Legal" and just handed it on.
17      Q. Had you ever seen the documents marked 11                 17     Q. Would you have said to Arthur: Oh, this is the
18    through 15 prior to yesterday?                                 18   Raymond case. I've worked on that case?
19      A. I nay have, yes.                                          19     A. Well, he and I worked on it tcgether.
20      Q. And in what capacity would you have seen those            20     Q. Oh, both of you worked on it together?
21    documents?                                                     21     A. Yes. Yeah. He and I went to the site
22      A. I nay have received a -- I nay have received              22   tc^ether --
23    this, the Sedgwick.                                            23     Q. Okay.
24      Q. When you say "this" --                                    24     A.   — and did the site inspection and everything
25      A. -- Sedgwick claims.                                       25   so...

                                                          Page 231                                                            Page 233
 1                   MR. ELLIOTT: Exhibit number?                     1     Q.    Okay.   So you pretty much were working as a team
 2      Q.     (By Ms. Todd-Trotta) Exhibit Number 13?                2   relative to the Raymond case?
 3      A.    Number 13.                                              3     A. By that time, yes.
 4      Q.    So you might have received that?                        4     Q. Okay.
 5     A. I might have received that.                                 5     A. Yes.
 6     Q. And that was addressed to Shinn Fu Company of               6     Q. You also indicated you were the vice chair?
 7    America, Attention: Risk Management/Legal?                      7     A. Vice chair.
        A.    Correct. Correct.                                             Q. Okay. And as vice chair, did you have any role
  9     Q.    And at that time, I believe, Arthur Chaykin --          9   in putting on the agenda of what topics you'd like to
 10     A.     Yes.                                                  10   discuss?
 11     Q.     Okay.                                                 11     A. Individually we did.
 12     A.     Yes.                                                  12     Q. Okay.
 13     Q.     Would you have received Exhibit 12 at all or a        13     A. And so, yes, I would have -- I would have had an
 14   copy   of Exhibit 12? That was a document --                   14   opportunity to put forth agenda items.
 15     A.     Oh, authored by Arthur?                               15     Q. Okay. And during your time -- your tenure as
 16     Q.   Yes.                                                    16   vice chair, you never put on an agenda item the issue
 17     A.   I -- probably not.                                      17   of false engagement?
 18     Q. Would you have had access to the Raymond file             18     A. No. No.
 19   that was kept at Shinn Fu in the risk/legal department?        19     Q. Was there a reason why you never put that on the
 20     A. No.                                                       20   agenda?
 21     Q. Okay.                                                     21     A. For one thing, I didn't think it would go
 22     A. No.                                                       22   anywhere but -- and I -- I probably would have
 23     Q.   Why not?                                                23   approached it as instead just trying to implement
 24     A.   That would have been Arthur's office and I              24   secondary load holding devices.
 25   wouldn't --it would not be something I would have a            25     Q. And I think you said there was only 4 put of the


                                                    Brandon Huseby
(860)549-1850                                    www.brandonreporting.com                                           Pages 230..233
      Case 3:13-cv-00257-JAM Document 305-5 Filed 10/11/18 Page 61 of 63


         FREDERICK KLORCZYK, JR., ET AL. vs. SEARS, ROEBUCK AND CO., ET AL.
08/17/2016                                                        Roger D. Claypool
                                                      Page 234                                                              Page 236
 1    12-person --                                                  1   one.
 2      A. Yeah that I know of that had discussions, you            2     Q. And just to be clear, you didn't see the jack
 3    know, prior to meetings and dinners --                        3   stands --
 4      Q. Okay.                                                    4     A. I have --
 5      A.   -- that were in agreement on the subject.              5     Q. -- that are in question?
 6      Q. Okay. And I know you had indicated that you've           6     A. I have not.
 7    used jack stands in your personal life?                       7     Q. Did you ask to see the jack stands?
        A. Almost every month for ray whole life.                         A. I just assumed since I wasn't the expert
 9      Q. Okay. And they're the ratchet and pawl design?           9   witness, I didn't need to see them necessarily but...
10      A. Both. Both the -- I tend to use both, ratchet           10     Q. But it appeared in your former life at SPA, you
11    and pawl and the pin construction --                         11   did show an interest as to actually liking to see
12      Q. Okay,                                                   12   what --
13      A.   - type.                                               13     A. Oh, yeah.
14      Q. And do you use the ratchet and pawl design that         14     Q. -- you were talking about that allegedly failed?
15    Shinn Fu nenufactured?                                       15     A. Well, if that were tty role here, I would have —
16     A. No, I don't. I don't.      I have a pair but I           16   I would have loved to do that but...
17    just -- they're my -- they're for other purposes.            17     Q. What is your understanding of what your role is?
18       Q. Okay, And you never changed any wording in the         18     A. A fact witness,
19    itanual itself relative to any type of "be careful" --       19     Q. A fact witness as it pertains to?
20      A.   No.                                                   20     A. To this case.
21      Q.   -- not --                                             21     Q. Okay. Well, what were you asked to be a fact
22                 MR. EILLIOIT: Objection to the form.            22   witness of? What is your understanding of the role?
23                 THE WITNESS: I think the closest                23     A. To give an overview and detail of the testing,
24           thing to that would be any verbiage that              24   the processes, and procedures in place at the tine that
25           urged the consumer to ensure the stands               25   I was there.

                                                        Page 235                                                          Page 237
 1           were — and I'd have to -- I don't have a               1     Q. Solely limited to the time that you were there?
 2           manual in front of me and I don't recall               2     A. Correct. Correct.
 3           the exact verbiage, but I believe there is             3     Q. Because you've done no outside investigation as
 4           something related to ensure that the stand             4   to current employees?
 5           is stable or -- I don't have it in front of            5     A. Correct.
 6           me.                                                    6     Q. You haven't spoken to Attorney Chaykin?
 7      Q.   (By Ms. Todd-Trotta) And that's stable ground?         7     A. No,
        A.   Yes.                                                         Q. You haven't spoken to -- do you know the
 9      Q. Is there something in there that when the car is         9   individual who now has your former job?
10    up, that you should shimmy the car, mybe shake it            10     A. No. I -- I sure don't.
11    right to left?                                               11     Q. Do you know if your former job even really
12      A, No, not on each one. I have seen that and we            12   exists at this point?
13    have used that but that's not on every one that I            13     A. No, I do not. I do not.
14    recall.                                                      14     Q. Have you had any discussions with Kathy Guerra?
15      Q. And the reason why you would do that is to --           15     A, No, I have not.
16    why?                                                         16     Q. When was the last time you saw Kathy Guerra?
17      A. Because if something is about to give or if it          17     A. I believe it was at the last ASME meeting,
18    is unstable, if it's on an unstable support point, if        18   perhaps the last Vegas meeting, which would have been
19    you get up and shake it rigorously and it doesn't go         19   in 2008, but -- I believe so but I'm not sure.
20    over, chances are it's not going to slip off of an           20     Q. But you have no email contact, social media
21    engagement point.                                            21   contact?
22      Q. And when you use the one jack stand that is not         22     A. No. No. No.
23    recoiimended in the mnual but when you use it, do you        23     Q. Do you have any other cases lined up with Heath
24    chalk your wheels?                                           24   & Associates?
 25     A. Yes, Chalk or put my emergency brake on, either         25     A. No, not currently.


                                                    Brandon Huseby
(860) 549-1850                                  www.brandonreporting.com                                        Pages 234..237
      Case 3:13-cv-00257-JAM Document 305-5 Filed 10/11/18 Page 62 of 63


         FREDERICK KLORCZYK, JR., ET AL. vs. SEARS, ROEBUCK AND CO., ET .AL.
08/17/2016                                                        Roger D. Clajpool
                                                         Page 238                                                           Pase 240
 1      Q,   And do you know why Mr. Heath chose you                1    sometMng coitpletely different. It's when -- it's a
 2    particularly for this case?                                   2    characteristic that could be siirply described as the --
 3     A. I guess he knew -- he thought that I might be             3    assume -- thinking that the jack is safi          - lack
 4    able to add some value.                                       4    stand is safe to use and it is not. It's giving all
 5      Q. Value because you were an SFA eiiployee?                  5   the inpression that it is safe to use but, in fact,
 6      A. Because I had a -- because I knew the product             6   it's -- it could collapse.
 7    and I knew the processes and procedures.                       7     Q. Okay. But just so I'm clear because you've
        Q. And in your role for 20 years with SFA dealing                used --
 9    with -- basically from the ground up you went --               9    A.    Yes.
10      A. Yes.                                                     10     Q    -- the two terms --
11      Q. -- and dealing with the legal and the claims             11     A. Yes.
12    process and the documents and things of that nature --        12     Q.    -- inter --
13      A. Yes.                                                     13     A. Yes.
14      Q.   --he thought you'd be helpful because this was         14     Q.    -- are you viewing for purposes of this case,
15    a particular SFA --                                           15   the sudden loss of ratchet height and false angagement
16      A.   Yes.                                                   16   interchangeably?
17      Q.   -- case?                                               17     A.   Yes.
18      A.   Yes.                                                   18     Q,   Okay. So they're not mutually exclusive?
19      Q.   So you haven't been consulted on any other cases       19     A.   Correct.
20    for any other companies?                                      20     Q.   Now, that sudden loss of ratchet height in that
21      A. No. No.                                                  21   particular case, there was paint transfer?
22      Q. Was the Bowles case -- Bowles, Bowles?                   22    A. Yes.
23      A.   Bowles, yes.                                           23    Q.    Is that the first time you saw paint transfer?
24      Q.    Sorry. That particular case, you said that was        24    A. No. I had seen paint transfer before.
25    the first time that you didn't see like the legs              25    Q. And for the sudden loss of ratchet height?

                                                       Page 239                                                            Page 241
 1    splayed?                                                       1     A. No. Just from repetitive use and these were
 2      A. Yes.                                                      2   relatively new stands.
 3      Q. Okay.                                                     3     Q. Okay. So that's what brought your attention --
 4      A. As a result of the claim of --                            4     A. Yes.
 5      Q. False engagement?                                         5     Q.   — to the -- to the lack of paint?
 6      A. Well, it's not a claim of false engagement.               6     A. Yes. It's probably not strictly diagnostic of
 7    It's a claim of sudden loss of ratchet height.                 7   that condition.
        Q. Okay. Is that different than false engagement?                  Q. EStplain that.
  9     A. Well, I don't know.                                       9     A. It's not something that could be -- that you
10.     Q. no you know who would know?                              10   would point to and say: Oh, those stands failed as a
11      A. I -- no, I don't.                                        11   result of false engagement, but in this case since they
12      Q. Are you using the sudden loss of ratchet height          12   were new, there were very few explanations of -- that
13    and false engagement interchangeably?                         13   were possibilities other than that so...
14      A. Because it can't be explained, it was the only           14     Q. Would you expect to see either paint transfer or
15    way that I knew to explain the'loss of height in that         15   the legs to be splayed in a false engagement or sudden
16    case.                                                         16   loss of ratchet height?
17      Q. Was the term of "false engagement"?                      17     A. Yes.
18      A. Was the term of "sudden and immediate loss of"           18                MS. TODD-IROTTA: I have no further
19    or    ir sudden and 'unexpected loss of load height."         19          questions.
20       Q. Okay. I'm just trying to determine are there            20                MR. ELLIOTT: Steve?
21    two different --                                              21                MR. ZAKRZEWSKI: I think it would be
22        A. Well, false engagement is a term that -- that          22          your turn. Attorney Elliot.
23    came up at the meetings in discussion. It was -- it           23                MR. ELLIOTT: I have no questions. I
 24   could be called "false engagement." It could be called        24          have no questions.
 25   II unexplained loss of load height." It could be called       25                MR. ZAKRZEWSKI:   I have nothing


                                                    Brandon Huseby
(860)549-1850                                   www.brandonreporting.com                                          Pages 238..241
      Case 3:13-cv-00257-JAM Document 305-5 Filed 10/11/18 Page 63 of 63


         FREDERICK KLORCZYK, JR., ET AL. vs. SEARS, ROEBUCK .ANT) CO., ET .AL
08/17/2016                                                          Roger D. Cl2;’pool
                                                              Page 242   1                                                                      ?a2e 244
                                                                              1   PLEASE ATTACH TO THE DEPOSITION OF ROGER D. CLAYPOOL
 1    further.
            MR. ELLIOTT: Thank you. Thank you,                                2   CASE:    3:13-CV-00257-JAM
 2
 3    Mr. Claypool.                                                           3   DATE TAKEN:     AUGUST 17, 2016

            THE VIDECGRAPHER: Going off the                                   4                                  CirdATA SHEET
 4
                                                                              5   Please ref:              ,4.     :r Errata Sheet izstr:
 5    record at 4:04.
            (The witness was excused.)                                        6   distribution instrt:       ns.
 6
            (Whereupon, the deposition concluded                              7   PAGE    LINE                     REASON
 7
        at 4:04 p.iti.)
 9                                                                            9
                                                                             10
10
                                                                             11
11
12                                                                           12

13                                                                           13
                                                                             14
14
                                                                             15                  I have read the foregoing transcript of my
15
                                                                             16   deposition, and except for any corrections or changes noted
16
                                                                             17   above, I hereby subscribe to the transcript as an accurate
17
                                                                             18   record of the statements made by me.
18
19                                                                           19

                                                                             20           Executed this            day of               2016.
20
                                                                             21
21
22                                                                           22

23                                                                           23
                                                                             24
24
25                                                                           25


                                                              Page 243
 1                        REPORTER'S CERTIFICATE
 2
  3               I, Nicole E. Viens, Registered Professional
      Reporter and Certified Shorthand Reporter, License No.
  5   SHR.0000539, State of Connecticut, do hereby certify:
  6               That the foregoing proceedings were taken before
  7   me at the time and place therein set forth, at which time
      the witness was put under oath by me;
  9               That the testimony of the witness, the questions
 10   propounded, and all objections and statements made at the
 11   time of the examination were recorded stenographically by
 12   me and were thereafter transcribed;
 13               That the foregoing is a true and correct
 14   transcript of ray shorthand notes taken.
 15               I further certify that I am not a relative or
 16   employee of any attorney or the parties, nor financially
 17   interested in the action.
 18               I declare under penalty of perjury under the
 19   laws of Connecticut that the foregoing is true and correct.
 20               Dated this 23rd day/bLAugust, 2016.
 21
 22
 23                               Nicole E. Viens, RPR, CSR
                                  Notary Public •
 24                               My Commission Expires:
                                  November 30, 2019
 25



                                                          Brandon Huseby
(860) 549-1850                                        wvvw.brandonreporting.com                                                    Pages 242..244
